Exhibit 10.1

EXECUTION COPY

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

August 8, 2012,

among

RADIOSHACK CORPORATION,

as Borrower

THE OTHER FACILITY GUARANTORS PARTY HERETO FROM TIME TO TIME

THE LENDERS PARTY HERETO

and

BANK OF AMERICA, N.A.,

as Administrative Agent

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

WELLS FARGO CAPITAL FINANCE, LLC,

as Joint Lead Arrangers and Joint Bookrunners

WELLS FARGO CAPITAL FINANCE, LLC,

as Syndication Agent, and

REGIONS BANK,

as Documentation Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

     1   

SECTION 1.01 Definitions

     1   

SECTION 1.02 Terms Generally

     51   

SECTION 1.03 Accounting Terms

     52   

SECTION 1.04 Rounding

     53   

SECTION 1.05 Times of Day

     53   

SECTION 1.06 Letter of Credit Amounts

     53   

SECTION 1.07 Certifications

     53   

ARTICLE II AMOUNT AND TERMS OF CREDIT

     53   

SECTION 2.01 Commitment of the Lenders

     53   

SECTION 2.02 Increase in Total Revolving Commitments and Total Term Commitments

     54   

SECTION 2.03 Reserves

     57   

SECTION 2.04 The Loans

     57   

SECTION 2.05 Overadvances

     60   

SECTION 2.06 Swingline Loans

     61   

SECTION 2.07 Evidence of Debt; Notes

     62   

SECTION 2.08 Interest on Loans

     63   

SECTION 2.09 Alternate Rate of Interest for Loans

     63   

SECTION 2.10 Change in Legality

     64   

SECTION 2.11 Letters of Credit

     64   

SECTION 2.12 Increased Costs

     69   

SECTION 2.13 Termination or Reduction of Commitments

     70   

SECTION 2.14 Optional Prepayment; Reimbursement of Lenders

     71   

SECTION 2.15 Mandatory Prepayment; Cash Collateral

     73   

SECTION 2.16 Credit Card Arrangements; Cash Management

     74   

SECTION 2.17 Fees

     76   

SECTION 2.18 Maintenance of Loan Account; Statements of Account

     77   

SECTION 2.19 Payments

     78   

SECTION 2.20 Settlement Amongst Lenders

     80   

SECTION 2.21 Taxes

     81   

SECTION 2.22 Mitigation Obligations; Replacement of Lenders

     84   



--------------------------------------------------------------------------------

SECTION 2.23 Cash Collateral

     85   

SECTION 2.24 Defaulting Lenders

     87   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     88   

SECTION 3.01 Existence, Qualification and Power; Compliance with Laws

     88   

SECTION 3.02 Authorization; No Contravention

     89   

SECTION 3.03 Governmental Authorization; Other Consents

     89   

SECTION 3.04 Binding Effect

     90   

SECTION 3.05 Financial Statements; No Material Adverse Effect

     90   

SECTION 3.06 Litigation

     90   

SECTION 3.07 No Default

     90   

SECTION 3.08 Ownership of Property; Liens

     90   

SECTION 3.09 Environmental Compliance

     91   

SECTION 3.10 Taxes

     92   

SECTION 3.11 ERISA; Plan Compliance

     92   

SECTION 3.12 Subsidiaries; Equity Interests; Investments

     93   

SECTION 3.13 Margin Regulations; Investment Company Act

     93   

SECTION 3.14 Disclosure

     93   

SECTION 3.15 Intellectual Property; Licenses, Etc

     93   

SECTION 3.16 Solvency

     94   

SECTION 3.17 Security Documents

     94   

ARTICLE IV CONDITIONS

     95   

SECTION 4.01 Conditions to Effectiveness of Amended and Restated Credit
Agreement

     95   

SECTION 4.02 Conditions Precedent to the Obligations of the Term Lenders to Make
the Term Loans on the Term Loan Extension Date

     96   

SECTION 4.03 Conditions Precedent to Each Credit Extension after the Amendment
Effective Date

     97   

ARTICLE V AFFIRMATIVE COVENANTS

     98   

SECTION 5.01 Financial Statements

     99   

SECTION 5.02 Certificates; Other Information

     101   

SECTION 5.03 Notices

     103   

SECTION 5.04 Payment of Taxes, Etc

     103   

SECTION 5.05 Preservation of Existence, Etc

     104   



--------------------------------------------------------------------------------

SECTION 5.06 Maintenance of Properties

     104   

SECTION 5.07 Maintenance of Insurance

     104   

SECTION 5.08 Compliance with Laws

     105   

SECTION 5.09 Books and Records

     105   

SECTION 5.10 Inspection Rights

     105   

SECTION 5.11 Covenant to Become a Loan Party and Give Security

     106   

SECTION 5.12 Compliance with Environmental Laws

     107   

SECTION 5.13 Further Assurances and Post-Closing Conditions

     108   

SECTION 5.14 Physical Inventories

     108   

SECTION 5.15 Use of Proceeds of Credit Extensions

     109   

ARTICLE VI NEGATIVE COVENANTS

     109   

SECTION 6.01 Liens

     109   

SECTION 6.02 Investments

     111   

SECTION 6.03 Indebtedness

     112   

SECTION 6.04 Fundamental Changes

     114   

SECTION 6.05 Dispositions

     115   

SECTION 6.06 Restricted Payments

     117   

SECTION 6.07 Change in Nature of Business

     118   

SECTION 6.08 Transactions with Affiliates

     118   

SECTION 6.09 Burdensome Agreements

     119   

SECTION 6.10 Prepayments, Etc., of Indebtedness

     119   

SECTION 6.11 Use of Proceeds

     120   

SECTION 6.12 Minimum Availability

     120   

ARTICLE VII EVENTS OF DEFAULT

     120   

SECTION 7.01 Events of Default

     120   

SECTION 7.02 Remedies Upon Event of Default

     123   

SECTION 7.03 Application of Proceeds

     124   

ARTICLE VIII THE ADMINISTRATIVE AGENT

     125   

SECTION 8.01 Appointment and Authority

     125   

SECTION 8.02 Rights as a Lender

     125   

SECTION 8.03 Exculpatory Provisions

     126   

SECTION 8.04 Reliance by Administrative Agent

     127   

SECTION 8.05 Delegation of Duties

     127   



--------------------------------------------------------------------------------

SECTION 8.06 Resignation of Administrative Agent

     127   

SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders

     128   

SECTION 8.08 No Other Duties, Etc

     128   

SECTION 8.09 Administrative Agent May File Proofs of Claim

     129   

SECTION 8.10 Collateral and Guaranty Matters

     129   

SECTION 8.11 Loan Documents

     130   

SECTION 8.12 Other Liabilities

     130   

ARTICLE IX MISCELLANEOUS

     131   

SECTION 9.01 Amendments, Etc

     131   

SECTION 9.02 Notices; Effectiveness; Electronic Communications

     133   

SECTION 9.03 No Waiver; Cumulative Remedies

     135   

SECTION 9.04 Expenses; Indemnity; Damage Waiver

     136   

SECTION 9.05 Payments Set Aside

     138   

SECTION 9.06 Successors and Assigns

     138   

SECTION 9.07 Confidentiality

     143   

SECTION 9.08 Setoff; Sharing of Excess Payments

     143   

SECTION 9.09 Interest Rate Limitation

     145   

SECTION 9.10 Counterparts

     145   

SECTION 9.11 Integration

     145   

SECTION 9.12 Severability

     146   

SECTION 9.13 GOVERNING LAW; JURISDICTION; ETC

     146   

SECTION 9.14 WAIVER OF RIGHT TO TRIAL BY JURY

     147   

SECTION 9.15 Agency for Perfection

     147   

SECTION 9.16 USA PATRIOT ACT, ETC

     147   

SECTION 9.17 No Advisory or Fiduciary Responsibility

     148   

SECTION 9.18 Foreign Asset Control Regulations

     148   

SECTION 9.19 Survival

     149   

SECTION 9.20 Press Releases and Related Matters

     149   

SECTION 9.21 Electronic Execution of Assignments and Certain Other Documents

     149   

SECTION 9.22 ENTIRE AGREEMENT

     150   

SECTION 9.23 Judgment Currency

     150   

SECTION 9.24 Pledged Real Estate

     150   

SECTION 9.25 Amendment and Restatement

     151   



--------------------------------------------------------------------------------

EXHIBITS

Exhibit A: Form of Assignment and Acceptance

Exhibit B: Form of Customs Broker Agreement

Exhibit C: Form of Notice of Borrowing

Exhibit D: Form of Joinder

Exhibit E: Form of Credit Card Notification

Exhibit F: Form of Compliance Certificate

Exhibit G: Form of Borrowing Base Certificate

Exhibit H: Form of Solvency Certificate



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1(a):    Lenders and Commitments Schedule 1.1(b):    Existing Letters
of Credit Schedule 5.02(e):    Reporting Requirements Schedule 6.01:   
Permitted Encumbrances Schedule 6.02:    Permitted Investments Schedule 6.03:   
Existing Indebtedness Schedule 9.02:    Administrative Agent’s Office, Certain
Addresses for Notices Schedule 9.24:    Pledged Real Estate



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT dated as of August 8, 2012, is among
RADIOSHACK CORPORATION, a Delaware corporation (the “Borrower”), the other
Facility Guarantors (such term and each other capitalized term used but not
defined in this introductory statement having the meaning given it in ARTICLE I)
party hereto from time to time, the Lenders, and BANK OF AMERICA, N.A., as
administrative agent and collateral agent (in such capacity, including any
successor thereto, the “Administrative Agent”) for itself and the other Lenders.

W I T N E S S E T H:

WHEREAS, a revolving credit facility was established in favor of the Borrower
pursuant to the terms of that certain Credit Agreement dated as of January 4,
2011 (as amended prior to the date hereof, the “Existing Credit Agreement”)
among the Borrower, certain of its Subsidiaries as guarantors thereunder, the
Lenders party thereto and Bank of America, N.A., as Administrative Agent; and

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended to, among other things, provide a last-out term loan facility to the
Borrower on the Term Loan Extension Date in an aggregate principal amount of up
to $75,000,000; and

WHEREAS, the Lenders are willing to amend the Existing Credit Agreement to
extend such last-out term loan facility to the Borrower on the terms and subject
to the conditions set forth herein; and

WHEREAS, in connection with the foregoing, the parties have agreed to amend and
restate, in its entirety, the Existing Credit Agreement pursuant to this
Agreement.

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

ARTICLE I

SECTION 1.01 Definitions.

As used in this Agreement, the following terms have the meanings specified
below:

“2.50% Notes” means the Borrower’s 2.50% Senior Convertible Notes due 2013
issued pursuant to the 2.50% Notes Indenture.

“2.50% Notes Indenture” means that certain Indenture, dated as of August 18,
2008, between the Borrower and The Bank of New York Mellon Trust Company, N.A.

“2.50% Notes Redemption Reserve” means, with respect to any 2.50% Notes or any
Permitted Refinancing thereof, an Availability Reserve established by the
Administrative Agent on the date that is 30 days prior to the stated maturity
date thereof in an amount equal to the



--------------------------------------------------------------------------------

remaining principal balance of the 2.50% Notes or any such Permitted Refinancing
thereof; provided, however, that the Administrative Agent shall release such
2.50% Notes Redemption Reserve in full (or, in the case of a partial refinance
or redemption, discharge or defeasance, the applicable portion thereof) upon the
earliest to occur of (x) the date that the Administrative Agent shall have
received evidence, reasonably satisfactory to it, that the outstanding 2.50%
Notes (or Permitted Refinancing thereof) (or a portion of such outstanding 2.50%
Notes or Permitted Refinancing, as applicable) shall have been refinanced
pursuant to a Permitted Refinancing, (y) the date that the Administrative Agent
shall have received evidence, reasonably satisfactory to it, that the
outstanding 2.50% Notes (or Permitted Refinancing thereof) (or a portion of such
outstanding 2.50% Notes or Permitted Refinancing, as applicable) shall have been
redeemed, discharged or defeased and (z) a request for a Borrowing, the proceeds
of which are used to redeem, discharge or defease all, or portion of, the
outstanding 2.50% Notes, which Borrowing shall be certified as such by a
Responsible Officer of the Borrower.

“6.75% Notes” means the Borrower’s 6.75% Senior Unsecured Notes due 2019 issued
pursuant to the 6.75% Notes Indenture.

“6.75% Notes Indenture” means that certain Indenture, dated as of May 3, 2011,
between the Borrower, the guarantors named therein and Wells Fargo Bank, N.A.,
as trustee, as amended or supplemented from time to time.

“ABL Primary Collateral” means all of the following assets and property of any
Loan Party, whether now owned or hereafter acquired: (a) all Accounts; (b) all
rights under contracts relating to the creation or collection of Accounts;
(c) all rights under any existing or future policy of insurance to the extent
relating to Accounts; (d) all Letter-of-Credit Rights, guarantees, Supporting
Obligations and other obligations securing or supporting any Accounts; (e) all
Inventory; (f) all rights under contracts relating to the acquisition,
completion or sale of Inventory; (g) all rights under any existing or future
policy of insurance to the extent relating to Inventory; (h) all cash and Cash
Equivalents; (i) all DDAs (including all Deposit Accounts), including all cash,
Cash Equivalents, checks, other negotiable instruments, funds and other
evidences of payments held therein; (j) Securities Accounts, Security
Entitlements and Securities credited to such Securities Account, and, in each
case, all cash, Cash Equivalents, checks and other property held therein or
credited thereto; (k) all Pledged Real Estate; (l) all rights under contracts
relating to the Pledged Real Estate; (m) all rights under any existing or future
policy of insurance to the extent relating to the Pledged Real Estate; (n) all
Documents and Instruments relating to any of the foregoing; (o) all books and
Records relating to any of the foregoing; and (p) any and all Proceeds and
products of any of the foregoing (including, without limitation, insurance
proceeds, General Intangibles (other than any Intellectual Property), Chattel
Paper (including Tangible Chattel Paper and Electronic Chattel Paper),
Commercial Tort Claims, Investment Property, Instruments, Securities, cash,
Financial Assets, Letter-of-Credit Rights and Supporting Obligations relating to
any of the foregoing and other proceeds or products of any of the foregoing);
provided, however, that ABL Primary Collateral” shall not include (i) to the
extent not applied to repay any Obligations in accordance with the terms hereof,
identifiable proceeds from the disposition of any Collateral (other than ABL
Primary Collateral) to the extent (x) such proceeds are required by the terms of
the Indebtedness or other obligations secured by such Collateral to be applied
to prepay such Indebtedness or other obligations or (y) are otherwise required
to be segregated and/or maintained in any specified DDA by the terms of

 

2



--------------------------------------------------------------------------------

such Indebtedness or such other obligations and (ii) any specified DDA in which
solely proceeds described in clause (i)(y) above are maintained. Terms used in
this definition of “ABL Primary Collateral” without definition that are defined
in the UCC have the meanings given to such term in the UCC.

“ACH” means automated clearing house transfers.

“Account(s)” means “accounts” as defined in the UCC.

“Account Debtor” means the customer of a Loan Party who is obligated on or under
an Account.

“Acquired EBITDA” shall mean, with respect to any Person or business acquired
pursuant to a Permitted Acquisition for any period, the amount for such period
of Consolidated EBITDA of such any Person or business so acquired (determined
using such definitions as if references to the Borrower and its Subsidiaries
therein were to such Person or business), all as determined on a consolidated
basis in a manner consistent with GAAP.

“Acquisition” means, with respect to a specified Person, (a) a purchase or
acquisition of a fifty percent (50%) or greater interest in the Capital Stock of
any other Person, (b) a purchase or acquisition of all or substantially all of
the assets of any other Person, (c) a purchase or acquisition of a Real Estate
portfolio or one or more Stores or Kiosks from any other Person or assets
constituting a business unit, line of business or division of any other Person,
or (d) any merger, amalgamation or consolidation of such Person with any other
Person or other transaction or series of transactions resulting in the
acquisition of all or substantially all of the assets, or a fifty percent
(50%) or greater interest in the Capital Stock of, any Person, in each case in
any transaction or group of transactions which are part of a common plan.

“Additional Commitment Lender” shall mean either an Additional Revolving
Commitment Lender or Additional Term Commitment Lender, as the context may
require.

“Additional Revolving Commitment Lender” shall have the meaning provided in
SECTION 2.02(a).

“Additional Term Commitment Lender” shall have the meaning provided in SECTION
2.02(b).

“Adjusted LIBO Rate” means an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of one percent) equal to (a) the LIBO Rate
multiplied by (b) the Statutory Reserve Rate. The Adjusted LIBO Rate will be
adjusted automatically as of the effective date of any change in the Statutory
Reserve Rate.

“Adjustment Date” has the meaning provided in clause (b) of the definition of
“Applicable Margin.”

“Administrative Agent” has the meaning provided in the preamble to this
Agreement.

“Administrative Agent’s Account” has the meaning provided in SECTION 2.16(b).

 

3



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Credit Agreement, as modified, amended, supplemented or
restated, and in effect from time to time.

“Alternative Currency” means, with respect to any Letter of Credit, each
currency (other than Dollars) that is approved by the Administrative Agent and
the applicable Issuing Bank.

“Amendment Effective Date” means August 8, 2012.

“Applicable Law” means as to any Person, all international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case, whether or not having the force of law and applicable to such
Person.

“Applicable Margin” means:

(a) with respect to Revolving Credit Loans:

(i) from and after the Amendment Effective Date until the first Adjustment Date
occurring after the Amendment Effective Date, the percentages per annum set
forth in Level I of the pricing grid below; and

(ii) on the first day of each Fiscal Quarter (each, an “Adjustment Date”),
commencing with the Fiscal Quarter beginning on October 1, 2012, the applicable
percentages per annum set forth below determined by reference to the Average
Daily Availability Percentage for the most recently ended Fiscal Quarter
immediately preceding such Adjustment Date.

 

Level

  

Average Daily Availability

Percentage

   Revolving Loans       LIBO Applicable
Margin   Prime Rate
Applicable Margin

I

   Greater than 66-2/3%    2.25%   1.25%

II

   Less than or equal to 66-2/3% but greater than 33-1/3%    2.50%   1.50%

III

   Less than or equal to 33-1/3%    2.75%   1.75%

 

4



--------------------------------------------------------------------------------

(b) with respect to Term Loans, (i) 4.50% per annum, in the case of any Term
Loan that is a LIBO Loan and (ii) 3.50% per annum, in the case of any Term Loan
that is a Prime Rate Loan.

“Applicable Unused Fee Rate” means:

(a) From and after the Amendment Effective Date until the first Fee Adjustment
Date, the percentage per annum set forth in Level II of the fee grid below; and

(b) On the first day of each Fiscal Quarter (each, a “Fee Adjustment Date”),
commencing with the Fiscal Quarter beginning on October 1, 2012, the applicable
percentage per annum set forth below determined by reference to the Average
Daily Used Commitment Percentage for the most recently ended Fiscal Quarter
immediately preceding such Fee Adjustment Date:

 

Level

  

Average Daily Used
Commitment Percentage

   Applicable
Unused Fee Rate

I

   Greater than 50%    0.375%

II

   Less than or equal to 50%    0.500%

“Appraised Value” means:

(a) With respect to Inventory, the net appraised recovery value of the
Borrower’s Inventory (expressed as a percentage of the Cost of such Inventory)
as reasonably determined from time to time by reference to the most recent
appraisal received by the Administrative Agent conducted by an independent
appraiser reasonably satisfactory to the Administrative Agent; provided that the
Administrative Agent shall use commercially reasonable efforts to cause any such
independent appraiser to include wireless commissions associated with the sale
of cell phones in its determination of such net appraised recovery value; and

(b) With respect to Pledged Real Estate, the fair market value of such Real
Estate as reasonably determined from time to time by reference to the most
recent appraisal received by the Administrative Agent conducted by an
independent appraiser reasonably satisfactory to the Administrative Agent based
upon customary assumptions (including, without limitation, a marketing time of
not greater than twelve (12) months or less than three (3) months); provided,
however, that Appraised Value of Eligible Real Estate shall in no event exceed
the maximum amount of the Obligations at any time specified to be secured by a
Mortgage thereon.

“Arrangers” means, collectively MLPF&S and WFCF, in their capacities as joint
lead arrangers and joint bookrunners.

 

5



--------------------------------------------------------------------------------

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by SECTION 9.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit A or any other form approved by the Administrative Agent.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ending December 31, 2011,
and the related consolidated statements of income, stockholders’ equity and cash
flows of the Borrower and its Subsidiaries, audited by PricewaterhouseCoopers
LLP, independent registered public accountants.

“Availability” means, at any time, an amount equal to (a) the Maximum Revolving
Borrowing Amount at such time minus (b) the Total Revolving Outstandings to, or
for the account of, the Borrower at such time.

“Availability Reserves” means, (a) the Customer Credit Liability Reserve,
(b) the 2.50% Notes Redemption Reserve, (c) the Specified Debt Payment Reserve,
(d) the Priority Rent Reserve, (e) the Term Loan Reserve, and (f) without
duplication of any other Reserves or items that are otherwise addressed or
excluded through eligibility criteria, such other reserves, as the
Administrative Agent from time to time determines in its Permitted Discretion,
to reflect (i) any impediments to the realization upon the Collateral
(including, without limitation, claims and liabilities that the Administrative
Agent determines will need to be satisfied in connection with the realization
upon such Collateral), and (ii) events, conditions, contingencies or risks which
adversely affect any component of the Revolving Credit Borrowing Base, the Term
Borrowing Base, the Collateral included in the Revolving Credit Borrowing Base
or the Term Borrowing Base, or the validity or enforceability of this Agreement
or the other Loan Documents or any of the material rights or remedies of the
Secured Parties hereunder or thereunder (in each case, whether or not the
foregoing shall constitute a Default or Event of Default). For the avoidance of
any doubt, it is understood and agreed that Availability Reserves may be
implemented with respect to the Revolving Credit Borrowing Base to address any
of the foregoing matters described in clauses (i) and (ii) above on account of
the Term Borrowing Base, provided that such Reserves are not duplicative of the
then existing Reserves implemented against the Term Borrowing Base.

“Average Daily Availability Percentage” means, for any period, the percentage
derived by dividing (a) the average daily Availability during such period by
(b) the average daily Maximum Revolving Borrowing Amount during such period.

 

6



--------------------------------------------------------------------------------

“Average Daily Used Commitment Percentage” means, for any period, the percentage
derived by dividing (a) the average daily Total Revolving Outstandings during
such period by (b) the average daily Total Revolving Commitments during such
period.

“Bank of America” means Bank of America, N.A., a national banking association.

“Bank Products” means, collectively, (a) any services or facilities (other than
Cash Management Services) provided to any Loan Party by any Lender or any
Affiliate of a Lender on account of (i) credit, debit or stored-value cards,
(ii) purchase cards, and (iii) merchant services, and (b) any Swap Contracts
provided to any Loan Party by any Swap Contract Secured Party, provided that any
Bank Product for the benefit of any Foreign Subsidiary shall name a Borrower as
the party thereto. Notwithstanding the foregoing to the contrary, no Swap
Contract between any Loan Party and any Person that would otherwise constitute a
“Swap Contract Secured Party” hereunder shall be deemed to be a “Bank Product”
in the event that, pursuant to the terms of such Swap Contract, such Loan Party
and such Person shall have agreed that the obligations thereunder are to remain
unsecured.

“Bankruptcy Code” means (Title 11 of the United States Code (11 U.S.C.
Section 101 et seq.) as now or hereafter in effect, or any successor thereto.

“Blocked Account” has the meaning provided in SECTION 2.16(a).

“Blocked Account Agreement” has the meaning provided in SECTION 2.16(a).

“Blocked Account Banks” means the banks with whom deposit accounts are
maintained in which funds of any of the Loan Parties from one or more DDAs are
deposited and with whom a Blocked Account Agreement has been, or is required to
be, executed in accordance with the terms hereof.

“Borrower” has the meaning set forth in the preamble to this Agreement.

“Borrower Materials” has the meaning provided in SECTION 5.02.

“Borrowing” means a Revolving Credit Borrowing, a Term Loan Borrowing, or a
Swingline Loan Borrowing, as the context may require.

“Borrowing Base Certificate” means a certificate in substantially the form of
Exhibit G, certified as complete and correct in all material respects on behalf
of the Borrower by a Responsible Officer of the Borrower.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with SECTION 2.04 or SECTION 2.06, as the case may be.

“Breakage Costs” has the meaning provided in SECTION 2.14(b).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located, and, if
such day relates to the determination of the LIBO Rate, means any such day on
which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

 

7



--------------------------------------------------------------------------------

“Capital Expenditures” means, with respect to the Loan Parties and their
Subsidiaries for any period, any expenditure in respect of the purchase or other
acquisition of any fixed or capital asset (excluding normal replacements and
maintenance which are properly charged to current operations); provided that the
term “Capital Expenditures” shall not include:

(a) expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent of the amount financed from
(i) insurance proceeds or compensation awards paid on account of any damage to,
destruction of or other casualty or loss involving any property or asset or
(ii) proceeds from any seizure, condemnation, confiscation or taking under the
power of eminent domain of, or any requisition of title or use of or relating
to, or any similar event in respect of, any property or asset,

(b) the purchase price of equipment that is purchased simultaneously with the
trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time,

(c) the reinvestment of any proceeds of a Permitted Disposition of any fixed or
capital asset to purchase any other fixed or capital asset within one hundred
and eighty (180) days of such Disposition,

(d) expenditures that constitute any part of rental expenses of the Borrower and
its Subsidiaries during such period under operating leases for real or personal
property,

(e) expenditures that are accounted for as capital expenditures by the Borrower
and its Subsidiaries and that actually are paid for by a Person other than the
Borrower or any Subsidiary and for which neither the Borrower nor any Subsidiary
has provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such Person or any other Person (whether before,
during or after such period, it being understood, however, that only the amount
of expenditures actually provided or incurred by the Borrower or any Subsidiary
in such period and not the amount required to be provided or incurred in any
future period shall constitute “Capital Expenditures” in the applicable period),

(f) Investments consisting of Permitted Acquisitions that would otherwise
constitute a Capital Expenditure, or

(g) any non-cash capitalized interest and non-cash internal costs reflected as
additions to property, plant or equipment in the consolidated balance sheet of
the Borrower and its Subsidiaries for such period.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

 

8



--------------------------------------------------------------------------------

“Capital Stock” shall mean, as to any Person that is a corporation, the
authorized shares of such Person’s capital stock, including all classes of
common, preferred, voting and nonvoting capital stock, and, as to any Person
that is not a corporation or an individual, the membership or other ownership
interests in such Person, including, without limitation, the right to share in
profits and losses, the right to receive distributions of cash and other
property, and the right to receive allocations of items of income, gain, loss,
deduction and credit and similar items from such Person, whether or not such
interests include voting or similar rights entitling the holder thereof to
exercise Control over such Person, collectively with, in any such case, all
warrants, options and other rights to purchase or otherwise acquire, and all
other instruments convertible into or exchangeable for, any of the foregoing;
provided, however, that Indebtedness convertible or exchangeable into capital
stock, membership or other ownership interests shall not constitute “Capital
Stock” hereunder prior to the actual conversion thereof in full (or, in the case
of a partial conversion, the applicable portion thereof) into capital stock,
membership or other ownership interests.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, any Issuing
Bank, the Swingline Lender (as applicable) and the Lenders, as collateral for
Obligations in respect of Letters of Credit, Obligations in respect of Swingline
Loans, or obligations of Lenders to fund participations in respect of either
thereof (as the context may require), cash or deposit account balances or, if
the Issuing Bank or Swingline Lender benefiting from such collateral shall agree
in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) such Issuing Bank or the Swingline Lender (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

“Cash Dominion Event” means any of (a) the occurrence and continuance of any
Event of Default, (b) the failure of the Borrower to maintain, for a period of
five (5) consecutive days or more, Availability at least equal to the greater of
(i) fifteen percent (15%) of the Maximum Aggregate Borrowing Amount, and
(ii) $50,000,000 or (c) the failure of the Borrower, at any time, to maintain
Availability at least equal to $35,000,000. For purposes of this Agreement, the
occurrence of a Cash Dominion Event shall be deemed continuing (x) so long as
such Event of Default is continuing or has not been waived, and/or (y) if the
Cash Dominion Event arises as a result of the Borrower’s failure to achieve
Availability as required under clauses (b) or (c) above, until Availability has
exceeded the amount required by clause (b) or (c) above, as applicable, for
forty-five (45) consecutive days, in which case a Cash Dominion Event shall no
longer be deemed to be continuing for purposes of this Agreement, provided that
a Cash Dominion Event may not be so cured on more than two (2) occasions in any
twelve-month period.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Security Documents):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than 360 days from the date of acquisition thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;

 

9



--------------------------------------------------------------------------------

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States and rated at least “Prime-1” (or the then equivalent grade)
by Moody’s, at least “A-1” (or the then equivalent grade) by S&P or at least
“F-1” (or the then equivalent grade) by Fitch, in each case with maturities of
not more than 180 days from the date of acquisition thereof;

(d) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market, mutual or similar
investment programs registered under the Investment Company Act of 1940, which
are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition;

(e) shares of money market funds that (i) comply with the criteria set forth in
SEC Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii) are
rated AAA by S&P, Aaa by Moody’s or AAA by Fitch and (iii) have portfolio assets
of at least $1,000,000,000; and

(f) with respect to any Subsidiary that is not a Loan Party, instruments
equivalent to those referred to in clauses (a) through (e) above denominated in
any foreign currency comparable in credit quality and tenor to those referred to
above and customarily used by corporations for cash management purposes in any
jurisdiction outside the United States.

“Cash Management Services” means any one or more of the following types of
services or facilities provided to any Loan Party by any Lender or any Affiliate
of a Lender: (a) ACH transactions, (b) treasury and/or cash management services,
including, without limitation, controlled disbursement services, depository,
overdraft and electronic funds transfer services, and (c) deposit and other
accounts. For the avoidance of doubt, Cash Management Services do not include
Swap Contracts.

“Cash Receipts” has the meaning provided in SECTION 2.16(b).

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

10



--------------------------------------------------------------------------------

“Change in Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934), directly or indirectly, of 35% or more of the
equity securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis;
or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

“Change in Law” means (a) the adoption of any Applicable Law after the Closing
Date, (b) any change in any Applicable Law or in the interpretation or
application thereof by any Governmental Authority after the Closing Date or
(c) compliance by any Credit Party (or, for purposes of SECTION 2.12, by any
lending office of such Credit Party or by such Credit Party’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the Closing
Date. Notwithstanding anything herein to the contrary, the Dodd Frank Wall
Street Reform and Consumer Protection Act, and all requests, regulations, rules,
guidelines and directives promulgated thereunder, shall be deemed to have been
adopted after the Closing Date, regardless of the date enacted or adopted.

“Citi Private Label Credit Card Agreement” means that certain Amended and
Restated Merchant Services Agreement by and between RadioShack Corporation and
Citibank (South Dakota), N.A., as successor to Citibank (USA), N.A., as
successor in interest to Hurley State Bank, dated as of July 1, 2000, as
amended, and any successor arrangement with a financial institution (that is not
an Affiliate of the Borrower or any Subsidiary of the Borrower) reasonably
acceptable to the Administrative Agent.

 

11



--------------------------------------------------------------------------------

“Class” (a) when used with respect to Commitments, refers to whether such
Commitment is a Term Commitment or a Revolving Commitment, (b) when used with
respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Term Loans or Revolving Loans, and (c) when used
with respect to Lenders, refers to whether such Lenders have a Loan or
Commitment with respect to a particular Class of Loans or Commitments.

“Closing Date” means January 4, 2011.

“Code” means the Internal Revenue Code of 1986 and the Treasury regulations
promulgated thereunder, as amended from time to time.

“Collateral” means any and all “Collateral” or words of similar intent as
defined in any applicable Security Document.

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Administrative Agent executed by (a) a bailee or other
Person in possession of Inventory, including, without limitation, any
warehouseman and (b) a landlord of Real Estate leased by any Loan Party
(including, without limitation, any warehouse or distribution center), pursuant
to which such Person (i) acknowledges the Administrative Agent’s Lien on the
Inventory, (ii) releases or subordinates such Person’s Liens in the Inventory
held by such Person or located on such Real Estate, (iii) agrees to furnish the
Administrative Agent with access to the Inventory in such Person’s possession or
on the Real Estate for the purposes of conducting a Liquidation, and (iv) makes
such other agreements with the Administrative Agent as the Administrative Agent
may reasonably require.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower or a Subsidiary in the ordinary
course of business of such Borrower or Subsidiary.

“Commitment” means (a) a Revolving Commitment or a Term Commitment, as the
context may require or (b) collectively, the Revolving Commitments and the Term
Commitments.

“Commitment Increase” shall mean either a Revolving Commitment Increase or Term
Commitment Increase, as the context may require.

“Commitment Percentage” means, with respect to any Lender and any Class of
Loans, its Revolving Commitment Percentage or Term Commitment Percentage, as the
context may require.

“Compliance Certificate” has the meaning provided in SECTION 5.02(a).

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial position, cash flows, or operating results of such Person and
its Subsidiaries.

 

12



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period plus (without duplication
of either (x) any item described in any other clause, below, or (y) any item
excluded in the calculation of Consolidated Net Income) (a) the following to the
extent deducted in calculating such Consolidated Net Income: (i) Consolidated
Interest Expense, (ii) the provision for Federal, state, local and foreign
income Taxes, (iii) depreciation and amortization expense, (iv) (A)non-cash
stock compensation expenses, (B) non-cash charges comprising losses on
non-ordinary course asset sales, disposals or abandonments and losses from
investments recorded using the equity method, and (C) other non-recurring
expenses or losses reducing such Consolidated Net Income which do not represent
a cash item in such period (provided that if any such non-cash charges, expenses
or losses referred to in subclauses (A) through (C) of this clause
(iv) represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDA to such extent), (v) any restructuring or
similar expenses or charges (including expenses or charges associated with store
closures, termination of contracts and kiosk arrangements and severance) and
(vi) non-recurring and customary financing fees and commissions, debt discounts,
prepayment premiums, debt issuance costs and other similar fees, costs and
expenses related to any incurrence or repayment of Indebtedness, minus (b) the
following to the extent included in calculating such Consolidated Net Income:
(i) Federal, state, local and foreign income tax credits and (ii) non-cash gains
increasing Consolidated Net Income (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated Net Income or Consolidated EBITDA in any prior period), all
as determined on a Consolidated basis in accordance with GAAP; provided that:

(x) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA currency transaction gains and losses
(including the net loss or gain resulting from Swap Contracts for currency
exchange risk);

(y) there shall be included in determining Consolidated EBITDA for any period,
without duplication, the Acquired EBITDA of any Person or business, or
attributable to any property or asset, acquired by any Loan Party during such
period (but not the Acquired EBITDA of any related Person or business or any
Acquired EBITDA attributable to any assets or property, in each case to the
extent not so acquired) to the extent not subsequently sold, transferred,
abandoned or otherwise disposed by such Loan Party, based on the actual Acquired
EBITDA of such acquired entity or business for such period (including the
portion thereof occurring prior to such acquisition or conversion); and

(z) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period the Disposed EBITDA of any
Person, property, business or asset sold, transferred, abandoned or otherwise
disposed of, closed or classified as discontinued operations by a Loan Party
during such period based on the actual Disposed EBITDA of such sold entity or
business for such period (including the portion thereof occurring prior to such
sale, transfer or disposition or conversion).

“Consolidated Fixed Charge Coverage Ratio” means, with respect to the Borrower
and its Subsidiaries for any period, the ratio of (a) (i) Consolidated EBITDA
for such period minus (ii) the sum of (A) Capital Expenditures paid in cash
during such period (other than any Capital

 

13



--------------------------------------------------------------------------------

Expenditures financed with the proceeds of Indebtedness) plus (B) the aggregate
amount of Federal, state, local and foreign income taxes paid in cash during
such period to (b) the sum of (i) Debt Service Charges paid in cash during such
period plus (ii) Restricted Payments constituting dividends paid in cash during
such period pursuant to SECTIONS 6.06(f) and (g) (but excluding, in any event,
the Restricted Payment constituting a cash dividend paid on December 14, 2011 in
the amount of $49,621,741).

“Consolidated Interest Expense” means, with respect to the Borrower and its
Subsidiaries on a Consolidated basis for any period, (a) all interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, (b) all interest paid or payable with respect
to discontinued operations, (c) the portion of rent expense under Capitalized
Leases that is treated as interest in accordance with GAAP, and (d) any losses
on hedging obligations or other derivative instruments entered into for the
purpose of hedging interest rate risk; provided, however, that, solely for
purposes of determining compliance with the Payment Conditions, Consolidated
Interest Expense for any period shall be calculated net of cash interest income
for such period, provided, further, that Consolidated Interest Expense shall in
no event be an amount less than zero (0).

“Consolidated Net Income” means, with respect to the Borrower for any period,
the aggregate of the net income (loss) of the Borrower and its Subsidiaries for
such period, on a Consolidated basis, and otherwise determined in accordance
with GAAP; provided that Consolidated Net Income shall exclude (a) extraordinary
gains and extraordinary losses for such period, (b) the net income of any
Subsidiary that is not a Facility Guarantor during such period to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Applicable Law to such
Subsidiary during such period, except that the Borrower’s equity in any net loss
of any such Subsidiary for such period shall be included in determining
Consolidated Net Income, and (c) any income (or loss) for such period of any
Person if such Person is not a Subsidiary, except that the Borrower’s equity in
the net income of any such Person for such period shall be included in
Consolidated Net Income up to the aggregate amount of cash actually distributed
by such Person during such period to the Borrower or a Subsidiary as a dividend
or other distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to the Borrower as described in clause (b) of this proviso).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Cost” means the cost of Loan Parties’ Inventory determined according to the
accounting policies used in the preparation of Borrower’s audited financial
statements; provided that, in all events, such determination is consistent with
the determination of Cost used by the appraiser in the most recent appraisal to
determine Appraised Value.

 

14



--------------------------------------------------------------------------------

“Credit Card Notifications” has the meaning provided in SECTION 2.16(a).

“Credit Extension” means each of the following: (a) a Borrowing and (b) with
respect to any Letter of Credit, the issuance thereof or extension of the expiry
date thereof, or the increase of the amount thereof.

“Credit Party” means (a) the Lenders (including the Swingline Lender), (b) the
Administrative Agent and its respective Affiliates and branches, (c) each
Issuing Bank, (d) the Arrangers and their Affiliates and branches and (e) the
successors and permitted assigns of each of the foregoing.

“Customer Credit Liability Reserve” means, at any time, an Availability Reserve
in respect of the aggregate remaining balance reflected on the books and records
of the Loan Parties at such time of (a) outstanding gift certificates and gift
cards of the Loan Parties entitling the holder thereof to use all or a portion
of the gift certificate or gift card to pay all or a portion of the purchase
price for any Inventory, and (b) outstanding merchandise credits and customer
deposits of the Loan Parties.

“Customs Broker Agreement” means an agreement in substantially the form attached
hereto as Exhibit B (or such other form as may be reasonably satisfactory to the
Administrative Agent) among a Loan Party, a customs broker or other carrier, and
the Administrative Agent, in which the customs broker or other carrier
acknowledges that it has control over and holds the documents evidencing
ownership of the subject Inventory or other property for the benefit of the
Administrative Agent, and agrees, upon notice from the Administrative Agent
(which notice shall be delivered only upon the occurrence and during the
continuance of an Event of Default), to hold and dispose of the subject
Inventory and other property solely as directed by the Administrative Agent.

“DDAs” means any checking or other demand deposit account maintained by the Loan
Parties. All funds in such DDAs shall be conclusively presumed to be Collateral
and proceeds of Collateral and the Administrative Agent or the Lenders shall
have no duty to inquire as to the source of the amounts on deposit in the DDAs.

“Debt Service Charges” means, for any period, the sum of (a) Consolidated
Interest Expense plus (b) scheduled principal payments made or required to be
made (other than any principal payments required to be made at maturity and
after giving effect to optional redemptions or prepayments) on account of
Indebtedness for borrowed money (including, without limitation, obligations with
respect to Capitalized Leases) for such period, in each case determined in
accordance with GAAP.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

15



--------------------------------------------------------------------------------

“Default” means any event or condition described in SECTION 7.01 that
constitutes an Event of Default or that upon notice, lapse of any cure period
set forth in SECTION 7.01, or both, would, unless cured or waived, become an
Event of Default.

“Defaulting Lender” means, subject to SECTION 2.24(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swingline
Loans, within three Business Days of the date required to be funded by it
hereunder, unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, (b) has notified the Borrower, the
Administrative Agent or any Lender that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder or under other agreements in which it
commits to extend credit (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after the reasonable
request of the Administrative Agent, to confirm in a manner reasonably
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Prime Rate plus (ii) the
Applicable Margin applicable to Prime Rate Loans plus (iii) 2.00% per annum;
provided, however, that with respect to a LIBO Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Margin)
otherwise applicable to such Loan plus 2.00% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Margin for LIBO
Loans plus 2.00% per annum.

“Deteriorating Lender” means a Lender (that is not a Defaulting Lender) as to
which any of the Administrative Agent, any Issuing Bank or the Swingline Lender
has a good faith belief that such Lender has defaulted or will default in
fulfilling its obligations under one or more other credit facilities.

“Disposed EBITDA” shall mean, with respect to any sold entity or business for
any period, the amount for such period of Consolidated EBITDA of such sold
entity or business (determined as if references to the Borrower and its
Subsidiaries in the definition of the term “Consolidated EBITDA” (and in the
component financial definitions used therein) were references to such sold
entity or business), all as determined on a consolidated basis for such sold
entity or business in a manner consistent with GAAP.

 

16



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property
(including, without limitation, any Capital Stock of any other Person held by a
specified Person) by any Person, including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.

“Documentation Agent” means Regions Bank.

“Documents” has the meaning assigned to such term in the Security Agreement.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as reasonably determined by the Administrative Agent and the applicable
Issuing Bank for the purchase of Dollars with such Alternative Currency.

“Dollars” or “$” refers to lawful money of the United States.

“Eligible Affiliate” means, with respect to any Lender, an Affiliate of such
Lender that is a commercial bank, insurance company, or company engaged in the
business of making commercial loans or a commercial finance company, which
Person, together with its Affiliates, has a combined capital and surplus in
excess of $500,000,000.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under SECTION 9.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under SECTION 9.06(b)(iii)).

“Eligible Credit Card Receivables” means, as of any date of determination,
Accounts due to a Loan Party from major credit card and debit card processors
(including Citibank (South Dakota), N.A. in connection with its administration
and processing of “RadioShack” branded credit cards) which arise in the ordinary
course of business from the sale of goods or the rendition of services and which
have been earned by performance other than:

(a) Accounts due from major credit card and debit card processors that have been
outstanding for more than five (5) Business Days from the date of sale, or for
such longer period(s) as may be approved by the Administrative Agent in its
reasonable discretion;

(b) Accounts due from major credit card and debit card processors with respect
to which a Loan Party does not have good, valid and marketable title thereto,
free and clear of any Lien (other than Liens granted to the Administrative Agent
for the benefit of the Secured Parties pursuant to the Security Documents,
Permitted Junior Liens and Permitted Encumbrances);

 

17



--------------------------------------------------------------------------------

(c) Accounts due from major credit card and debit card processors that are not
subject to a perfected first priority security interest in favor of the
Administrative Agent for the benefit of the Secured Parties;

(d) Accounts due from major credit card and debit card processors which are
disputed, or with respect to which a claim, counterclaim, offset or chargeback
has been asserted, by the related credit card processor (but only to the extent
of such dispute, counterclaim, offset or chargeback);

(e) Except as otherwise approved by the Administrative Agent (acting
reasonably), Accounts due from major credit card and debit card processors as to
which the credit card processor or debit card processor has the right under
certain circumstances to require the Borrower or any other Loan Party to
repurchase the Accounts from such credit card or debit card processor;

(f) Except as otherwise approved by the Administrative Agent, Accounts arising
from any private label credit card program of the Borrower or any other Loan
Party (other than Accounts arising from “RadioShack” branded credit cards, which
are processed and administered by Citibank (South Dakota), N.A. pursuant to the
Citi Private Label Credit Card Agreement) that are processed and administered by
a Loan Party;

(g) Accounts due from major credit card and debit card processors which are not
located in the United States or Puerto Rico;

(h) Accounts due from major credit card and debit card processors that are not
denominated in Dollars; and

(i) Accounts due from major credit card and debit card processors (other than
Visa, MasterCard, American Express, Diners Club and DiscoverCard) which the
Administrative Agent determines in its Permitted Discretion to be unlikely to be
collected.

The Administrative Agent shall have the right to establish, modify or eliminate
Reserves against Eligible Credit Card Receivables (including, without
limitation, for estimates, chargeback or other accrued liabilities or offsets by
credit card processors and amounts to adjust for material claims, offsets,
defenses or counterclaims or other material disputes with an Account Debtor)
from time to time in its Permitted Discretion, subject in each case, to the
requirements of SECTION 2.03.

“Eligible In-Transit Inventory” means, as of any date of determination, without
duplication of other Eligible Inventory, Inventory (a) which has been shipped
from any foreign location for receipt by a Loan Party within sixty (60) days of
the date of determination but which in either case has not yet been received by
a Loan Party at a distribution center and recorded in the Borrower’s perpetual
inventory system, (b) for which the purchase order is in the name of a Loan
Party and title has passed to a Loan Party, (c) at the request and sole option
of the Administrative Agent, (i) for which a Loan Party is designated as
“shipper” and/or the consignor and the document of title or waybill reflects a
Loan Party as the consignee (along with delivery to a Loan Party or its customs
broker of the documents of title, to the extent applicable, with

 

18



--------------------------------------------------------------------------------

respect thereto), (ii) for which payment in full has been made by a Loan Party
and received by the shipper or other Person to whom a Loan Party is obligated to
make such payment or (iii) for which other arrangements reasonably satisfactory
to the Administrative Agent have been made to terminate the right of any vendor,
consignor and/or shipper to alter the named consignee and any right of stoppage
in transit of any vendor, consignor or shipper of such Inventory, (d) as may be
reasonably requested by the Administrative Agent, the Administrative Agent has
control over the documents of title, to the extent applicable, which evidence
ownership of the subject Inventory (such as by the delivery of a Customs Broker
Agreement and a control agreement with a freight forwarder or other relevant
Person), (e) which is insured in accordance with the provisions of this
Agreement and the other Loan Documents, including, without limitation marine
cargo insurance, and (f) which otherwise is not excluded from the definition of
Eligible Inventory; provided that the Administrative Agent may, in its Permitted
Discretion, exclude any particular Inventory from the definition of “Eligible
In-Transit Inventory” in the event that the Administrative Agent determines that
such Inventory is subject to any Person’s right or claim which is (or is capable
of being) senior to, or pari passu with, the Lien of the Administrative Agent
(such as, without limitation, a right of stoppage in transit), as applicable, or
may otherwise adversely impact the ability of the Administrative Agent to
realize upon such Inventory. Eligible In-Transit Inventory shall not include
Inventory accounted for as “in transit” by the Borrower by virtue of such
Inventory’s being in transit between the Borrower’s locations or in storage
trailers at the Borrower’s locations; rather such Inventory shall be treated as
“Eligible Inventory” if it satisfies the conditions therefor. The Administrative
Agent shall have the right to establish, modify, or eliminate Reserves against
Eligible In-Transit Inventory from time to time in its Permitted Discretion,
subject, in each case, to the requirements of SECTION 2.03.

“Eligible Inventory” means, as of any date of determination, items of Inventory
(other than Eligible In-Transit Inventory) of a Loan Party that are reflected in
the Loan Parties’ perpetual inventory system and which constitute finished goods
which are merchantable and readily saleable (in the case of Inventory received
by a Loan Party in bulk, with appropriate packaging) to the public in the
ordinary course other than:

(a) Inventory with respect to which a Loan Party does not have good, valid and
marketable title thereto, free and clear of any Lien (other than Liens granted
to the Administrative Agent for the benefit of the Secured Parties pursuant to
the Security Documents, Permitted Junior Liens and Permitted Encumbrances), or
is leased by or is on consignment to or by a Loan Party, or that is not solely
owned by a Loan Party;

(b) Inventory (other than any Eligible In-Transit Inventory) that (i) is not
located in the United States, Puerto Rico or the U.S. Virgin Islands or (ii) is
at a location that is not owned or leased by a Loan Party, except to the extent
that the Borrower has furnished the Administrative Agent with (A) any UCC
financing statements registration statements or other filings that the
Administrative Agent may reasonably determine to be necessary to perfect its
security interest in such Inventory at such location, and (B) unless otherwise
agreed by the Administrative Agent, a Collateral Access Agreement executed by
the Person owning any such location on terms reasonably acceptable to the
Administrative Agent;

 

19



--------------------------------------------------------------------------------

(c) Inventory that represents goods which (i) are damaged, defective, “seconds,”
excess, obsolete, shopworn or otherwise unmerchantable, (ii) are to be returned
to the vendor and which is no longer reflected in the Loan Parties’ stock
ledger, (iii) are special-order items, work in process, raw materials, or that
constitute tooling or spare parts, shipping materials or supplies used or
consumed in a Loan Party’s business, or (iv) are bill and hold goods;

(d) Inventory that represents goods that do not conform in all material respects
to the representations and warranties contained in this Agreement or any of the
Security Documents;

(e) Inventory that is not subject to a perfected first priority security
interest in favor of the Administrative Agent for the benefit of the Secured
Parties;

(f) Inventory which consists of samples, labels, bags, packaging materials, and
other similar non-merchandise categories;

(g) Inventory as to which casualty insurance in compliance with the provisions
of SECTION 5.07 hereof is not in effect;

(h) Inventory held on consignment or which has been sold but not yet delivered
or Inventory to the extent that a Loan Party has accepted a deposit therefor;

(i) Inventory subject to any licensing, trademark, trade name or copyright
agreements with any third parties which would require any consent of any third
party for the sale or disposition of that Inventory (which consent has not been
obtained) or the payment of any monies to any third party upon such sale or
other disposition (to the extent of such monies);

(j) Inventory that consists of any costs associated with “freight-in” charges to
the extent of such ‘freight-in’ charges;

(k) Inventory that is subject to progress billing or retainage, or is Inventory
for which a performance, surety or completion bond or similar assurance has been
issued;

(l) Inventory acquired in a Permitted Acquisition, unless the Administrative
Agent shall have received or conducted appraisals and field exams, from
appraisers and examiners reasonably satisfactory to the Administrative Agent, of
such Inventory to be acquired in such Acquisition, in each case, with results
reasonably satisfactory to the Administrative Agent;

(m) Inventory which does not in any material respect meet applicable standards
imposed by any Governmental Authority having regulatory authority with respect
for sale in the ordinary course of business; and

(n) Inventory subject to a license or other arrangement that restricts a Loan
Party’s or Administrative Agents’ right to dispose of such Inventory, unless the
Administrative Agent has received a waiver or consent in form and substance
satisfactory to it.

 

20



--------------------------------------------------------------------------------

The Administrative Agent shall have the right to establish, modify, or eliminate
Reserves against Eligible Inventory from time to time in its Permitted
Discretion, subject, in each case to the requirements of SECTION 2.03.

“Eligible Real Estate” means, as of any date of determination, Pledged Real
Estate of a Loan Party, to the extent such Loan Party owns such Pledged Real
Estate in fee simple absolute and has good, valid and marketable title thereto,
other than:

(a) Real Estate that is not located in the United States;

(b) Real Estate that is not subject to a perfected first priority security
interest in favor of the Administrative Agent for the benefit of the Secured
Parties (other than Liens expressly permitted hereunder or under the applicable
Mortgage);

(c) Real Estate that is subject to a ground lease;

(d) Real Estate for which the Administrative Agent has not received all Related
Real Estate Documents with respect thereto; and

(e) Real Estate that either (i) is not improved by fully constructed buildings
or (ii) not used by a Loan Party for offices or as a Store or distribution
center.

The Administrative Agent shall have the right to establish, modify, or eliminate
Reserves against Eligible Real Estate from time to time in its Permitted
Discretion, subject, in each case to the requirements of SECTION 2.03.

“Eligible Trade Receivables” means, without duplication of any Eligible Wireless
Receivable, an Account owing to a Loan Party (net of any unapplied cash or
payments thereon) that arises in the ordinary course of business from the sale
of goods or rendition of services (including vendor rebates) which have been
earned by performance and is payable in Dollars other than:

(a) Accounts that are unpaid for more than sixty (60) days after the original
due date, or more than one hundred and twenty (120) days after the original
invoice date;

(b) Accounts due by any Account Debtor, if fifty percent (50%) or more of the
Accounts due by such Account Debtor are not Eligible Trade Receivables under the
foregoing clause (a);

(c) Accounts due by any Account Debtor, when aggregated with other Accounts due
by such Account Debtor, exceed ten percent (10%) of the aggregate Eligible Trade
Receivables (but only to the extent of such excess);

 

21



--------------------------------------------------------------------------------

(d) Accounts due by a creditor or supplier, or is otherwise subject to a
potential offset, counterclaim, dispute, deduction, discount, recoupment,
reserve, defense, chargeback, credit or allowance (but ineligibility shall be
limited to the amount due by such creditor or supplier or the amount subject to
such potential offset, counterclaim, dispute, deduction, discount, recoupment,
reserve, defense, chargeback, credit or allowance);

(e) Accounts due by any Account Debtor, if a proceeding under any Debtor Relief
Law has been commenced by or against such Account Debtor or the Account Debtor
has failed, has suspended or ceased doing business, is liquidating, dissolving
or winding up its affairs, or is not solvent; or the relevant Loan Party is not
able to bring suit or enforce remedies against the Account Debtor through
judicial process;

(f) Accounts due by any Account Debtor, if such Account Debtor is organized or
has its principal offices or assets outside the United States or Puerto Rico;

(g) Accounts due by a Governmental Authority, unless the Account Debtor is the
United States or any department, agency or instrumentality thereof and the
Account has been assigned to the Administrative Agent in compliance with the
Assignment of Claims Act;

(h) Accounts not subject to a duly perfected, first priority Lien in favor of
the Administrative Agent for the benefit of the Secured Parties, or is subject
to any other Lien (other than Permitted Junior Liens or Permitted Encumbrances);

(i) Accounts arising from (i) goods that have not been delivered to and accepted
by the Account Debtor, (ii) services that have not been accepted by the Account
Debtor, or (iii) a contingent sale;

(j) Accounts represented by an instrument or chattel paper or reduced to
judgment;

(k) Accounts where payment has been extended (other than any such extension of
terms as evidenced by a customary agreement between the applicable Loan Party
and Account Debtor, the terms of which extension are reasonably acceptable to
the Administrative Agent), the Account Debtor has made a partial payment, or
arises from a sale on a cash-on-delivery basis;

(l) Accounts arising from a sale to an Affiliate, from a sale on a
bill-and-hold, guaranteed sale, sale-or-return, sale-on-approval, consignment,
or other repurchase or return basis, or from a sale to a Person for personal,
family or household purposes;

(m) Accounts representing a progress billing or retainage, or relates to
services for which a performance, surety or completion bond or similar assurance
has been issued; and

(n) Accounts including a billing for interest, fees or late charges, but
ineligibility shall be limited to the extent thereof.

 

22



--------------------------------------------------------------------------------

The Administrative Agent shall have the right to establish, modify, or eliminate
Reserves against Eligible Trade Receivables from time to time in its Permitted
Discretion, subject in each case to the requirements of SECTION 2.03.

“Eligible Wireless Receivables” means, without duplication of any Eligible Trade
Receivable, an Account (consisting of commissions, residuals and other funds)
owing to a Loan Party from a Specified Wireless Provider that arises in the
ordinary course of business from the sale of goods or rendition of services and
which have been earned by performance, and is payable in Dollars other than:

(a) Accounts that are unpaid for more than sixty (60) days after the original
due date, or more than ninety (90) days after the original invoice date;

(b) Accounts subject to an account payable or a potential offset, counterclaim,
dispute, deduction, discount, recoupment, reserve, defense, chargeback
(including, without limitation, as a result of customer service plan
terminations), credit or allowance of a Specified Wireless Provider (but
ineligibility shall be limited to the amount thereof) and provided that the
amount of such Accounts shall be net of any reserves maintained by the Borrower
and the Facility Guarantors in respect thereof;

(c) Accounts due by any Account Debtor, if a proceeding under any Debtor Relief
Law has been commenced by or against such Account Debtor or the Account Debtor
has failed, has suspended or ceased doing business, is liquidating, dissolving
or winding up its affairs, or is not solvent; or the relevant Loan Party is not
able to bring suit or enforce remedies against the Account Debtor through
judicial process;

(d) Accounts not subject to a duly perfected, first priority Lien in favor of
the Administrative Agent for the benefit of the Secured Parties, or is subject
to any other Lien (other than Permitted Junior Liens or Permitted Encumbrances);

(e) Accounts arising from (i) goods that have not been delivered to and accepted
by the Account Debtor, (ii) services that have not been accepted by the Account
Debtor, or (iii) a contingent sale;

(f) Accounts reduced to judgment;

(g) Accounts where payment has been extended, the Account Debtor has made a
partial payment, or arises from a sale on a cash-on-delivery basis;

(h) Accounts subject to any sale or agency agreement in connection with any
pending or proposed Liquidation;

(i) Accounts including a billing for interest, fees or late charges, but
ineligibility shall be limited to the extent thereof; and

(j) Accounts due from any Account Debtor, if there has occurred a material
deterioration in the credit quality of such Account Debtor, as determined by the
Administrative Agent in its Permitted Discretion.

 

23



--------------------------------------------------------------------------------

The Administrative Agent shall have the right to establish, modify, or eliminate
Reserves against Eligible Wireless Receivables from time to time in its
Permitted Discretion, subject in each case to the requirements of SECTION 2.03.

“Environmental Compliance Reserve” means, with respect to Eligible Real Estate,
any reserve which the Administrative Agent, from time to time in its Permitted
Discretion establishes for estimable amounts that are reasonably likely to be
expended by any of the Loan Parties in order for such Loan Party and its
operations and property (a) to comply with any notice from a Governmental
Authority asserting non-compliance with Environmental Laws, or (b) to correct
any such non-compliance with Environmental Laws or to provide for any
Environmental Liability.

“Environmental Laws” means all Applicable Laws relating to pollution, the
protection of the environment, natural resources, or, to the extent relating to
exposure to Hazardous Materials, human health, including those related to the
Release of Hazardous Materials, air emissions and discharges to public waste
water treatment systems into the environment.

“Environmental Liability” means any liability, contingent or otherwise
(including, without limitation, any liability for damages, natural resource
damage, costs of environmental remediation, administrative oversight costs,
fines, penalties or indemnities), of any Loan Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract or binding agreement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means in the case of a Plan or Multiemployer Plan subject to
ERISA, (a) any “reportable event”, as defined in Section 4043 of ERISA with
respect to a Plan (other than an event for which the 30 day notice period is
waived); (b) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA) that
would reasonably be expected to result in a Material Adverse Effect, whether or
not waived; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any ERISA Affiliate of any liability that
would reasonably be expected to result in a Material Adverse Effect with respect
to the withdrawal or partial withdrawal from any Plan or

 

24



--------------------------------------------------------------------------------

Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
that would reasonably be expected to result in a Material Adverse Effect or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“Event of Default” has the meaning provided in SECTION 7.01. An “Event of
Default” shall be deemed to have occurred and to be continuing unless and until
that Event of Default has been duly waived in writing by the Administrative
Agent in accordance with the terms of this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded DDA” has the meaning provided in SECTION 2.1(b).

“Excluded Subsidiary” means (a) any Foreign Subsidiary, (b) any Immaterial
Subsidiary, (c) Tandy Life Insurance Company, a Texas corporation, and (d) any
direct or indirect Domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary that is a controlled foreign corporation within the meaning of
Section 957 of the Code, in each case, that shall not be a Facility Guarantor.
For the avoidance of any doubt, no assets of any Excluded Subsidiary shall be
included in the Revolving Credit Borrowing Base or the Term Borrowing Base.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Loan Parties hereunder or under any Loan
Document, (a) income or franchise Taxes imposed on (or measured by) its gross or
net income by the United States, or by the jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or
imposed as a result of any present or former connection between the jurisdiction
imposing such Tax and such recipient other than a connection arising solely as a
result of such recipient having performed its obligations or received payment
hereunder or under any Loan Document, or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits Taxes imposed
by the United States or any jurisdiction referred to in (a), (c) in the case of
a Lender (other than an assignee pursuant to a request by a Borrower under
SECTION 2.22(b)), any United States withholding Tax that is imposed on amounts
payable to such Foreign Lender (i) at the time such Lender becomes a party to
this Agreement (or designates a New Lending Office other than at the request of
a Borrower under SECTION 2.22(b)), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a New Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to SECTION 2.21(a), or (ii) is
attributable to such Lender’s failure to comply with SECTION 2.21(e) or (g), and
(d) any tax imposed by Sections 1471 through 1474 of the Code.

“Existing Credit Agreement” has the meaning specified in the recitals to this
Agreement.

“Existing Letters of Credit” means each letter of credit identified on Schedule
1.1(b) hereto.

 

25



--------------------------------------------------------------------------------

“Facility Guarantee” means, collectively (a) the Guarantee of the Obligations
pursuant to that certain Guaranty Agreement, dated as of the Closing Date, by
each Facility Guarantor party thereto on the Closing Date in favor of the
Administrative Agent, for the benefit of the Secured Parties and (b) any other
Guarantee of the Obligations executed by the Facility Guarantors in favor of the
Administrative Agent and the other Secured Parties pursuant to SECTION 5.11.

“Facility Guarantor” means, collectively, each Subsidiary of the Borrower party
hereto and identified as a “Facility Guarantor” and each other Subsidiary of the
Borrower that shall be required to execute and deliver a Guarantee of the
Obligations pursuant to SECTION 5.11; provided that in no event shall the
Excluded Subsidiaries be Facility Guarantors.

“FCCR Initial Test Date” means the date upon which an FCCR Trigger Event occurs.

“FCCR Test Period” means, for any date of determination under this Agreement,
the most recent period of four consecutive Fiscal Quarters of the Borrower ended
on or prior to such date.

“FCCR Trigger Event” means, at any time, the failure of the Borrower to maintain
Availability at least equal to the greater of (i) twelve and one-half of one
percent (12.5%) of the Maximum Revolving Borrowing Amount and (ii) $45,000,000.
For purposes of this Agreement, the occurrence of a FCCR Trigger Event shall be
deemed continuing until Availability has exceeded the amount required by the
first sentence of this definition for forty-five (45) consecutive days, in which
case a FCCR Trigger Event shall no longer be deemed to be continuing for
purposes of this Agreement.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the Amended and Restated Fee Letter dated as of the Amendment
Effective Date by and among Borrower, Bank of America, and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, as further amended, amended and restated
supplemented or replaced and in effect from time to time.

“Financial Performance Projections” means (a) the projected Consolidated balance
sheets, statements of income and cash flows of the Borrower and its
Subsidiaries, (b) the projected Borrowing Base and (c) Availability forecasts,
in each case, prepared by management of the Borrower and in form reasonably
satisfactory to the Administrative Agent, in each case, giving effect to the
Transactions.

 

26



--------------------------------------------------------------------------------

“Financial Officer” means, with respect to any Loan Party, the chief financial
officer, chief accounting officer, treasurer, assistant treasurer, controller or
assistant controller of such Loan Party.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“Fiscal Month” means each calendar month of each Fiscal Year.

“Fiscal Quarter” means each calendar quarter of each Fiscal Year, which quarters
shall end on the last day of each March, June, September and December of such
Fiscal Year.

“Fiscal Year” means the period of twelve (12) consecutive months ending on
December 31 of each calendar year.

“Fitch” means Fitch Ratings Ltd. and any successor thereto.

“Foreign Lender” means any Lender that is not a “United States person” pursuant
to section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States or any state thereof or the District
of Columbia, or any of its territories or possessions.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Revolving Credit Lender that
is a Defaulting Lender or a Deteriorating Lender, (a) with respect to any
Issuing Bank, such Defaulting Lender’s and/or Deteriorating Lender’s Revolving
Commitment Percentage of the outstanding Obligations in respect of Letters of
Credit other than Obligations in respect of Letters of Credit as to which
(i) such Defaulting Lender’s and/or Deteriorating Lender’s participation
obligation has been Cash Collateralized in accordance with the terms hereof or
(ii) in the case of a Defaulting Lender, has been reallocated to other Lenders,
and (b) with respect to the Swingline Lender, such Defaulting Lender’s and/or
Deteriorating Lender’s Revolving Commitment Percentage of Swingline Loans other
than Swingline Loans as to which (i) such Defaulting Lender’s and/or
Deteriorating Lender’s participation obligation has been Cash Collateralized in
accordance with the terms hereof or (ii) in the case of a Defaulting Lender, has
been reallocated to other Revolving Credit Lenders.

“Fronting Fee” shall have the meaning set forth in SECTION 2.17(d) hereof.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States which are consistent with those promulgated or adopted
by the Financial Accounting Standards Board and its predecessors (or successors)
in effect and applicable to that accounting period in respect of which reference
to GAAP is being made.

“General Intangibles” has the meaning assigned to such term in the Security
Agreement.

 

27



--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government, any state, provincial,
municipal or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); or (c) to be an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or obligation. The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, toxic mold, medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Immaterial Subsidiary” means a Subsidiary of the Borrower for which (a) the
assets of such Subsidiary constitute less than or equal to two-and-a-half
percent (2.50%) of the total assets of the Borrower and its Subsidiaries on a
Consolidated basis and collectively with all Immaterial Subsidiaries, less than
or equal to five percent (5.00%) of the total assets of the Borrower and its
Subsidiaries on a Consolidated basis, and (b) the revenues of such Subsidiary
account for less than or equal to two-and-a-half percent (2.50%) of the total
revenues of the Borrower and its Subsidiaries on a Consolidated basis and
collectively with all Immaterial Subsidiaries, less than or equal to five
percent (5.00%) of the total revenues of the Borrower and its Subsidiaries on a
Consolidated basis.

 

28



--------------------------------------------------------------------------------

“Incremental Term Commitment” shall mean any Additional Term Commitment Lender’s
commitment to make any Incremental Term Loans pursuant to SECTION 2.02.

“Incremental Term Loan” shall mean, with respect to each Additional Term
Commitment Lender, any incremental term loan made by such Additional Term
Commitment Lender pursuant to SECTION 2.02 in accordance with its Incremental
Term Commitment.

“Indebtedness” means as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all letters of credit (including standby letters of
credit and commercial letters of credit), bankers’ acceptances, bank guaranties,
surety bonds, performance bonds and similar instruments issued or created by or
for the account of such Person;

(c) net obligations of such Person under any Swap Contract (it being understood
that the obligation of any Loan Party to deliver Capital Stock of the Borrower
under any equity Swap Contract permitted hereunder shall not constitute
Indebtedness);

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade payables in the ordinary course of
business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) The principal and interest portions of all rental obligations of such Person
under any Synthetic Lease, tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease in accordance with GAAP; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

29



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning provided in SECTION 9.04(b).

“Information” has the meaning provided in SECTION 9.07.

“Instruments” has the meaning assigned to such term in the Security Agreement.

“Intellectual Property” means all intellectual property, including all present
and future: trade secrets, know-how and other proprietary information;
trademarks, Internet domain names, service marks, trade dress, trade names,
business names, designs, logos, slogans (and all translations, adaptations,
derivations and combinations of the foregoing), indicia and other source and/or
business identifiers, all of the goodwill related thereto, and all registrations
and applications for registrations thereof; works of authorship and other
copyrighted works (including copyrights for computer programs), and all
registrations and applications for registrations thereof; inventions (whether or
not patentable) and all improvements thereto; patents and patent applications,
together with all continuances, continuations, divisions, revisions, extensions,
reissuances, and reexaminations thereof; industrial design applications and
registered industrial designs; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source code,
object code, executable code, data, databases and other physical manifestations,
embodiments or incorporations of any of the foregoing; all rights to sue and
recover at law or in equity for any past, present or future infringement,
dilution or misappropriation, or other violation thereof; and all common law and
other rights throughout the world in and to all of the foregoing.

“Interest Payment Date” means (a) with respect to any Prime Rate Loan (including
a Swingline Loan), the first day of each calendar quarter, and (b) with respect
to any LIBO Loan, the last day of the Interest Period applicable to the
Borrowing of which such LIBO Loan is a part, and, in addition, if such LIBO Loan
has an Interest Period of greater than ninety (90) days, on the last day of
every third month of such Interest Period.

“Interest Period” means, as to each LIBO Loan, the period commencing on the date
such LIBO Loan is disbursed or converted to or continued as a LIBO Loan and
ending on the date one (1), two (2), three (3) or six (6) months (or, if
available to all Lenders, 9 or 12 months) thereafter, as selected by the
Borrower; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period;

(c) no Interest Period shall extend beyond the Maturity Date; and

 

30



--------------------------------------------------------------------------------

(d) there shall not be more than ten (10) Interest Periods in effect with
respect to LIBO Loans at any time.

“Inventory” has the meaning assigned to such term in the Security Agreement.

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent, in its Permitted Discretion, with respect to the
saleability of the Eligible Inventory or which reflect such other factors as
negatively affect the value of the Eligible Inventory.

“Investment” means, as to any Person, any direct or indirect Acquisition or
investment by such Person, whether by means of (a) the purchase or other
Acquisition of Capital Stock or debt or other securities or equity interests of
another Person, (b) a loan, advance or capital contribution to, Guarantee or
assumption of Indebtedness of, or purchase or other acquisition of any other
debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person or (c) any other
Acquisition. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

“IP Rights” shall have the meaning given such term in SECTION 3.15.

“Issuing Bank” means Bank of America, Wells Fargo Bank, National Association and
any other Lender selected by the Borrower that has agreed to become an Issuing
Bank hereunder and that has been approved by the Administrative Agent, in its
reasonable discretion.

“Joinder Agreement” shall mean an agreement, in substantially the form attached
hereto as Exhibit D, pursuant to which, among other things, a Person becomes a
party to, and bound by the terms of, this Agreement and/or the other Loan
Documents in the same capacity and to the same extent as a Facility Guarantor.

“Kiosk” means any retail kiosk (which includes any fixtures, equipment,
inventory and other property related thereto) operated, or to be operated, by
any Loan Party at a location operated by a third party.

“Landlord Lien State” means any state in which a landlord’s claim for rent has
priority by operation of Applicable Law over the Lien of the Administrative
Agent in any of the Collateral.

“Lease” means any agreement pursuant to which a Loan Party is entitled to the
use or occupancy of any space in a structure, land, improvements or premises for
any period of time.

“Lenders” means the Lenders having Commitments from time to time or at any time,
and each assignee that becomes a party to this Agreement as set forth in SECTION
9.06 and each Additional Commitment Lender that becomes a party to this
Agreement as set forth in SECTION 2.02.

“Letter of Credit” means a letter of credit that (a) is issued by an Issuing
Bank pursuant to this Agreement for the account of a Borrower or a Subsidiary,
(b) constitutes a Standby Letter of Credit or Commercial Letter of Credit (and
for which such Issuing Bank is not otherwise

 

31



--------------------------------------------------------------------------------

prohibited from issuing such letter of credit due to the internal general
policies of such Issuing Bank), and (c) is in form reasonably satisfactory to
such Issuing Bank. Notwithstanding anything to contrary contained herein,
Letters of Credit shall include the Existing Letters of Credit.

“Letter of Credit Disbursement” means a payment made by any Issuing Bank to the
beneficiary of, and pursuant to, a Letter of Credit.

“Letter of Credit Fees” means the fees payable in respect of Letters of Credit
pursuant to SECTION 2.17(c).

“Letter of Credit Outstandings” means, at any time, the sum of (a) the Stated
Amount of all Letters of Credit outstanding at such time, plus, (b) without
duplication, (i) banker’s acceptances, bank guaranties, time deposits and
similar instruments issued and outstanding at such time by any Issuing Bank for
the account of the Borrower or any Subsidiary of the Borrower in connection with
Commercial Letters of Credit and (ii) the Dollar Equivalent of all amounts
theretofore drawn or paid under Letters of Credit for which the applicable
Issuing Bank has not then been reimbursed.

“Letter-of-Credit Rights” has the meaning assigned to such term in the Security
Agreement.

“Letter of Credit Sublimit” means $150,000,000. The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Commitments.

“LIBO Borrowing” means a Borrowing comprised of LIBO Loans.

“LIBO Loan” shall mean any Revolving Credit Loan or Term Loan bearing interest
at the Adjusted LIBO Rate in accordance with the provisions of Article II.

“LIBO Rate” means, for any Interest Period with respect to a LIBO Loan, the rate
per annum equal to (a) the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period or, (b) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the LIBO Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement
intended as security (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing) whether or not filed, recorded or perfected
under Applicable Law.

 

32



--------------------------------------------------------------------------------

“Liquidation” means the exercise by the Administrative Agent of those rights and
remedies accorded to the Administrative Agent under the Loan Documents and
Applicable Law as a creditor of the Loan Parties, including (after the
occurrence and during the continuation of an Event of Default) the conduct by
any or all of the Loan Parties, acting with the consent of the Administrative
Agent, of any public, private or “Going-Out-Of-Business Sale” or other
Disposition of Collateral for the purpose of liquidating the Collateral.
Derivations of the word “Liquidation” (such as “Liquidate”) are used with like
meaning in this Agreement.

“Loan Account” has the meaning provided in SECTION 2.18.

“Loan Documents” means this Agreement, any Note, the Letters of Credit, the Fee
Letter, all Borrowing Base Certificates, the Security Documents (including,
without limitation, the Security Agreement, the Mortgages, the Facility
Guarantees, the Blocked Account Agreements and the Credit Card Notifications),
the Perfection Certificate, the Reaffirmation Agreement, any intercreditor
agreement entered into by the Administrative Agent with respect to Permitted
Junior Liens, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of SECTION 2.23 of this Agreement and any other
agreement designated as a “Loan Document” now or hereafter executed and
delivered in connection herewith (excluding agreements entered into in
connection with any transaction arising out of any Bank Products or Cash
Management Services), each as amended and in effect from time to time.

“Loan Party” or “Loan Parties” means the Borrower and the Facility Guarantors.

“Loans” means as applicable, and as the context may require, either (a) a
Revolving Credit Loan, a Term Loan or a Swingline Loan or (b) collectively, the
Revolving Credit Loans, the Term Loans and the Swingline Loans.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets or financial condition of
the Borrower and its Subsidiaries taken as a whole; (b) a material impairment of
the rights and remedies of the Administrative Agent or any Lender under any Loan
Document, taken as a whole; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties and their Subsidiaries, individually or in the aggregate, having an
aggregate principal amount exceeding $50,000,000.

“Maturity Date” means January 4, 2016.

 

33



--------------------------------------------------------------------------------

“Maximum Aggregate Borrowing Amount” means, at any time, the lesser of (a) the
sum of (i) the Revolving Credit Ceiling at such time plus (ii) the Total Term
Outstandings at such time and (b) the sum of (i) the Revolving Credit Borrowing
Base at such time and (ii) the Term Borrowing Base at such time.

“Maximum Rate” has the meaning provided in SECTION 9.09.

“Maximum Revolving Borrowing Amount” means, at any time, the lesser of (a) the
Revolving Credit Ceiling at such time and (b) the Revolving Credit Borrowing
Base at such time.

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, and its
Subsidiaries and Affiliates.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Monthly Reporting Period” any period (a) commencing as of the occurrence of any
Event of Default and ending on the last day of the Fiscal Month in which such
Event of Default and all other outstanding Events of Default shall have been
cured or waived in accordance with the terms hereof, and (b) commencing on the
date that Availability is less than fifty percent (50%) of the Maximum Aggregate
Borrowing Amount and ending on the date that Availability shall be greater than
or equal to fifty percent (50%) of the Maximum Aggregate Borrowing Amount for
forty-five (45) consecutive days.

“Mortgage” means a mortgage, deed of trust or deed to secure debt pursuant to
which a Loan Party grants to the Administrative Agent, for the benefit of the
Secured Parties, a Lien upon Pledged Real Estate of such Loan Party, as security
for the Obligations.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“New Lending Office” shall have the meaning provided in SECTION 2.21(e)(i).

“Noncompliance Notice” shall have the meaning provided in SECTION 2.06(b).

“Note” means a promissory note, in form and substance satisfactory to the
Administrative Agent, in favor of any Lender evidencing the Loans of such
Lender.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means (x) all Loans, other Credit Extensions and advances to, and
debts, liabilities, obligations, covenants and duties of, any Loan Party and its
Subsidiaries arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including charges, interest, expenses, fees, attorneys’
fees, indemnities and other amounts that accrue after the commencement by or
against any Loan Party

 

34



--------------------------------------------------------------------------------

or Subsidiary of any proceeding under any Debtor Relief Law, naming such Person
as the debtor in such proceeding, regardless of whether such charges, interest,
expenses, fees, attorneys’ fees, indemnities and other amounts are allowed
claims in such proceeding, and (y) obligations of any Loan Party and its
Subsidiaries arising with respect to any Other Liabilities. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents (and of their Subsidiaries to the extent they have obligations under
the Loan Documents) include (a) the obligation (including guarantee obligations)
to pay principal, interest, Letter of Credit commissions, reimbursement
obligations, charges, expenses, fees, attorneys’ fees, indemnities and other
amounts payable by any Loan Party or its Subsidiaries under any Loan Document,
including charges, interest, expenses, fees, attorneys’ fees, indemnities and
other amounts that accrue after the commencement by or against any Loan Party or
Subsidiary of any proceeding under Debtor Relief Law, naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, and (b) the obligation of any Loan Party or
any of its Subsidiaries to reimburse any amount in respect of any of the
foregoing that any Lender, in its sole discretion, may elect to pay or advance
on behalf of such Loan Party or such Subsidiary in accordance with, and to the
extent permitted, by the Loan Documents.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
unlimited liability company, the memorandum of association, and (d) with respect
to any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Liabilities” means outstanding liabilities with respect to or arising
from (a) any Cash Management Services furnished to any of the Loan Parties or
any of their Subsidiaries, (b) any transaction which arises out of any Bank
Product entered into with any Loan Party, as each may be amended from time to
time and (c) any Guarantee made by a Loan Party in favor of a Lender or any
Affiliate of a Lender of any credit facility, Indebtedness or other credit
extension or credit accommodation permitted by Section 6.03(p) and made by a
Lender or any of its Affiliates to or for the benefit of an Excluded Subsidiary.

“Other Taxes” means any and all current or future stamp or documentary Taxes or
any other similar excise or property Taxes, charges or similar levies in the
nature of a Tax arising from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document, but not including any Excluded
Taxes or any such Taxes imposed pursuant to an assignment or sale of a
participation.

“Overadvance” means the existence of, or the making or issuance of any Revolving
Credit Loan, Swingline Loan or a Letter of Credit which shall cause Availability
to be less than zero.

 

35



--------------------------------------------------------------------------------

“Participant” shall have the meaning provided in SECTION 9.06(d).

“Payment Conditions” means, at the time of determination with respect to a
Specified Payment, that (a) no Event of Default then exists or would arise as a
result of the entering into such transaction or the making of such payment,
(b) the Pro Forma Availability Condition shall have been satisfied after giving
effect to such Specified Payment, and (c) after giving effect to such Specified
Payment, the Consolidated Fixed Charge Coverage Ratio, on a Pro Forma Basis for
the four Fiscal Quarters most recently preceding such transaction or payment
(provided that, if any such transaction or payment is to be consummated within
thirty (30) days after the end of any Fiscal Quarter, such calculation shall be
made with respect to the four Fiscal Quarters most recently preceding such
transaction or payment for which financial statements have been required to be
delivered pursuant to SECTIONS 5.01(a) and (b) hereof), is equal to or greater
than (x) for all purposes other than SECTION 6.06(g), 1.00:1.00 and (y) solely
for the purposes of SECTION 6.06(g), 1.10:1.00. In accordance with SECTION
5.02(g) hereof, at least five (5) Business Days prior to the making of any
Specified Payment, the Loan Parties shall deliver to the Administrative Agent
evidence reasonably satisfactory to the Administrative Agent that the conditions
contained in clauses (b) and (c) have been satisfied; provided, however that the
Loan Parties shall not be required to comply with the conditions set forth in
clauses (b) and (c) to the extent (i) such Specified Payment is made with cash
on hand of the Loan Parties and not from any proceeds of any Borrowing and
(ii) the Borrower shall demonstrate, in a manner reasonably acceptable to the
Administrative Agent, that Availability as of the date of such Specified Payment
and the projected Average Daily Availability Percentage at the end of each
Fiscal Month during the immediately succeeding six (6) Fiscal Month period,
shall not be less than seventy-five percent (75%) of the Maximum Aggregate
Borrowing Amount.

“Payment Intangibles” has the meaning assigned to such term in the Security
Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions or any Governmental
Authority of another jurisdiction exercising similar functions in respect of any
Plan of a Loan Party.

“Permitted Acquisition” means an Acquisition in which each of the following
conditions are satisfied:

(a) No Default or Event of Default then exists or would arise from the
consummation of such Acquisition;

(b) If the Acquisition is an Acquisition of Capital Stock, (i) such Acquisition
shall be consensual and shall have been approved by the board of directors of
such Person being acquired and (ii) the Person being acquired shall become a
Subsidiary of the Borrower and, unless such Subsidiary shall be an Excluded
Subsidiary, such Subsidiary shall become a Facility Guarantor and provide
security to the Administrative Agent in accordance with SECTION 5.11;

(c) All transactions in connection therewith shall be consummated, in all
material respects, in accordance with all Requirements of Law; and

(d) The Borrower shall have satisfied the Payment Conditions.

 

36



--------------------------------------------------------------------------------

“Permitted Discretion” means a determination made by the Administrative Agent in
good faith in the exercise of its reasonable (from the perspective of a secured
asset-based lender) business judgment.

“Permitted Disposition” shall have the meaning set forth in SECTION 6.05.

“Permitted Encumbrances” has the meaning set forth in SECTION 6.01.

“Permitted Indebtedness” has the meaning set forth in SECTION 6.03.

“Permitted Investments” has the meaning set forth in SECTION 6.02.

“Permitted Junior Liens” means Liens securing Indebtedness permitted under
SECTION 6.03(j) so long as, if such Liens cover ABL Primary Collateral, (a) the
holder of such Liens (or their representative) shall have entered into an
intercreditor agreement reasonably satisfactory to the Administrative Agent,
(b) the priority of all such Liens on ABL Primary Collateral securing such
Indebtedness shall be subject and junior in all respects to the Liens on the ABL
Primary Collateral securing the Obligations and (c) any collateral (other than
ABL Primary Collateral) subject to such Lien shall also secure the Obligations
on a second-priority basis.

“Permitted Overadvance” means an Overadvance that is made, or is permitted to
remain outstanding, by the Administrative Agent, in its reasonable discretion,
to:

(a) maintain, protect or preserve the Collateral and/or the Secured Parties’
rights under the Loan Documents or which is otherwise for the benefit of the
Secured Parties; or

(b) enhance the likelihood of, or maximize the amount of, repayment of any
Obligation; or

(c) pay any other amount chargeable to the Borrower hereunder;

provided that, (a) at the time the Administrative Agent shall elect to make, or
permit to such Overadvance to remain outstanding, such Overadvance together with
all other Permitted Overadvances then outstanding, shall not exceed five percent
(5%) of the Maximum Revolving Borrowing Amount at such time, (ii) unless a
Liquidation is taking place, such Overadvance may not remain outstanding for
more than forty-five (45) consecutive days and (iii) no Overadvance shall be
made or permitted to remain outstanding, if after giving effect thereto, the
Total Revolving Outstandings (including all Overadvances) shall exceed the
Revolving Credit Ceiling (as in effect prior to any termination of Commitments
pursuant to SECTION 7.02 hereof).

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to

 

37



--------------------------------------------------------------------------------

any existing commitments unutilized thereunder, (b) such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended (except
by virtue of prior amortization or prior prepayments of the Indebtedness being
modified, refinanced, refunded, renewed or extended), (c) such modification,
refinancing, refunding, renewal or extension shall not include: (i) Indebtedness
of a Subsidiary of the Borrower that is not a Facility Guarantor that refinances
Indebtedness of the Borrower; (ii) Indebtedness of a Subsidiary of the Borrower
that is not a Facility Guarantor that refinances Indebtedness of a Facility
Guarantor; or (iii) Indebtedness of the Borrower or a Facility Guarantor that
refinances Indebtedness of a Subsidiary that is not a Facility Guarantor, (d) to
the extent such Indebtedness being modified, refinanced, refunded, renewed or
extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended and (e) to the extent that
the holders of such Indebtedness being modified, refinanced, refunded, renewed
or extended are subject to an intercreditor agreement or arrangement with the
Lenders, the holders of such refinancing Indebtedness shall enter into a similar
intercreditor agreement or arrangement with the Lenders on terms at least as
favorable to the Lenders as those contained in the intercreditor agreement or
arrangement governing the Indebtedness being modified, refinanced, refunded,
renewed or extended (as determined by the Administrative Agent in its reasonable
discretion).

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.

“Perfection Certificate” means, collectively, (a) that certain Perfection
Certificate of each Loan Party existing as of the Closing Date, dated as of the
Closing Date and supplemented on or prior to the Term Loan Extension Date and
(b) each other perfection certificate which shall be delivered by any Subsidiary
of the Borrower pursuant to the terms hereof.

“Plan” means (a) any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Loan Party or any ERISA
Affiliate or to which any Loan Party or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five (5) plan years, or (b) any plan, employee benefit
plan or pension plan which is not subject to ERISA but which is covered by
Applicable Laws other than ERISA in respect of which the failure by a Loan Party
to remit payments or contributions would give rise to a Lien on the assets of
such Loan Party.

“Platform” has the meaning provided in SECTION 5.02.

“Pledged Real Estate” means Real Estate owned by a Loan Party which is
(x) designated as “Pledged Real Estate” pursuant to SECTION 9.24 and (b) subject
to a Mortgage in favor of the Administrative Agent, for the benefit of the
Secured Parties. For the avoidance of doubt, upon the release of any Mortgage on
any Real Estate, such Real Estate shall cease to be Pledged Real Estate for all
purposes hereunder.

 

38



--------------------------------------------------------------------------------

“Prime Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the rate of interest in effect on such day
for a Borrowing of LIBO Loans (in the approximate amount of the applicable Prime
Rate Loan) with an Interest Period of one month (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00%. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is (x) unable to ascertain the Federal
Funds Effective Rate or the LIBO Rate for any reason, including the inability or
failure of the Administrative Agent to obtain sufficient quotations thereof in
accordance with the terms hereof, the Prime Rate shall be determined without
regard to clauses (a) or (c), as applicable, of the first sentence of this
definition, until the circumstances giving rise to such inability no longer
exist and (y) it shall be unlawful for any Lender to maintain or make any Prime
Rate Loan, the interest on which is determined by reference to clause (b) of the
LIBO Rate, for any reason, the Prime Rate shall be determined without regard to
clause (c) of the first sentence of this definition, until the circumstances
giving rise to such illegality no longer exist.

“Prime Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Prime Rate in accordance with the provisions of Article II.

“Priority Rent Reserve” means, in the case of Inventory located at a leased
premise in a Landlord Lien State, a reserve at least equal to two months’ rent
payable with respect to such premise, unless such Person has executed a
Collateral Access Agreement.

“Pro Forma Availability” means, for any date of calculation, Availability as of
the date of any Specified Payment and the projected Availability at the end of
each Fiscal Month during the immediately succeeding six (6) Fiscal Month period.

“Pro Forma Availability Condition” means, for any date of calculation with
respect to any Specified Payment, the Pro Forma Availability following, and
after giving effect to, such Specified Payment, shall be equal to or greater
than fifteen percent (15%) (or, in the case of any Specified Payment pursuant to
SECTION 6.06(g), seventeen and one-half of one percent (17.5%)) of the Maximum
Aggregate Borrowing Amount.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
connection with determining compliance with any test or covenant hereunder,
calculating such test or covenant as if all Specified Transactions and all of
the following transactions in connection with such Specified Transaction
occurred as of the first day of the applicable period of measurement in such
test or covenant: (a) income statement items (whether positive or

 

39



--------------------------------------------------------------------------------

negative) attributable to the property or Person subject to such Specified
Transaction shall be (i) excluded, in the case of a Disposition of all or
substantially all Capital Stock in or assets of any Subsidiary of the Borrower
or any division, business unit, line of business or facility used for operations
of the Borrower or any of its Subsidiaries, and (ii) included, in the case of a
Permitted Acquisition or Investment described in the definition of “Specified
Transaction”, (b) any retirement of Indebtedness of the Borrower or its
Subsidiaries, and (c) any Indebtedness incurred or assumed by the Borrower or
any of its Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.

“Projections” shall have the meaning given such term in SECTION 5.01(d).

“Public Lender” has the meaning provided in SECTION 5.02.

“Reaffirmation Agreement” means that certain Omnibus Reaffirmation and
Ratification Agreement, dated as of the Amendment Effective Date, among the Loan
Parties and the Administrative Agent for the benefit of the Secured Parties.

“Real Estate” means all Leases and all land, tenements, hereditaments and any
estate or interest therein, together with the buildings, structures, parking
areas, and other improvements thereon (including all fixtures), now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

“Realty Reserves” means such reserves as the Administrative Agent from time to
time determines in the Administrative Agent’s Permitted Discretion as being
appropriate to reflect the impediments to the Administrative Agent’s ability to
realize upon any Eligible Real Estate or any dimunition in the value thereof
that is not reflected in the Appraised Value thereof. Without limiting the
generality of the foregoing, Realty Reserves may include (but are not limited
to) (i) Environmental Compliance Reserves, (ii) reserves for (A) municipal taxes
and assessments, (B) repairs necessary to preserve the value of Pledged Real
Estate and (C) remediation of title defects, and (iii) reserves for Indebtedness
secured by Liens having priority over the Lien of the Administrative Agent.

“Register” has the meaning provided in SECTION 9.06(c).

“Regulation U” means Regulation U of the FRB as from time to time in effect and
all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the FRB as from time to time in effect and
all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

40



--------------------------------------------------------------------------------

“Related Real Estate Documents” means, with respect to any Pledged Real Estate,
the following, in form and substance reasonably satisfactory to the
Administrative Agent and, with respect to any item described in clause (c),
received by the Administrative Agent for review at least 15 days prior to the
effective date of the Mortgage (or such shorter length of time as is acceptable
to the Administrative Agent in its reasonable discretion):

(a) a duly executed and effective Mortgage with respect to such Real Property;

(b) a favorable opinion of counsel to the Loan Parties covering such matters as
to the applicable Mortgage as the Administrative Agent may reasonably request;
and

(c) each of the following:

(i) a mortgagee title policy (or binder therefor) covering the Administrative
Agent’s interest under the Mortgage, in a form and amount and by an insurer
reasonably acceptable to the Administrative Agent, which must be fully paid on
such effective date of the Mortgage;

(ii) such assignments of leases, rents, estoppel letters, attornment agreements,
consents, waivers and releases as the Administrative Agent may require with
respect to other Persons having an interest in the Real Estate;

(iii) a current, as-built survey of the Real Estate, containing a metes and
bounds property description and flood plain certification, and certified by a
licensed surveyor reasonably acceptable to the Administrative Agent;

(iv) a current appraisal of the Real Estate (based upon Appraised Value) of such
Real Estate complying with the requirements of FIRREA by a third party appraiser
reasonably acceptable to the Administrative Agent;

(v) a Phase I (and to the extent appropriate, Phase II) environmental assessment
report, prepared by an environmental consulting firm reasonably satisfactory to
the Administrative Agent, and accompanied by such reports, certificates, studies
or data as Agent may reasonably require;

(vi) the results of title searches;

(vii) (x) the results of flood zone determinations with respect to such Real
Estate, (y) duly executed flood zone notifications by the applicable Loan Party
to the extent such Real Estate is determined to be located in a flood zone, and
(z) flood insurance in an amount, with endorsements and by an insurer reasonably
acceptable to the Administrative Agent, if the Real Estate is within a flood
zone; and

(ix) such other documents, instruments, reports, surveys and information as may
be reasonably requested by the Administrative Agent in its reasonable
discretion, including, without limitation, such as may be necessary to comply
with FIRREA.

 

41



--------------------------------------------------------------------------------

“Release” has the meaning provided in Section 101(22) of CERCLA.

“Required Lenders” means, at any time, collectively, (a) Lenders (other than
Defaulting Lenders) holding more than fifty percent (50%) of the sum of (i) the
Total Revolving Commitments plus (i) (A) at any time prior to the funding of the
Term Loans on the Term Loan Extension Date, the Total Term Commitments or (B) at
any time thereafter, the Total Term Outstandings, in each case, at such time, or
(b) if the Commitments have been terminated, Lenders (other than Defaulting
Lenders) whose percentage of the Total Outstandings (calculated assuming
settlement and repayment of all Swingline Loans by the Lenders) aggregate more
than fifty percent (50%) of such Total Outstandings.

“Required Revolving Credit Lenders” means, at any time, Revolving Credit Lenders
(other than Defaulting Lenders) having Revolving Commitments aggregating more
than fifty percent (50%) of the Total Revolving Commitments, or if the Revolving
Commitments have been terminated, Revolving Credit Lenders (other than
Defaulting Lenders) whose percentage of the Total Revolving Outstandings
(calculated assuming settlement and repayment of all Swingline Loans by the
Lenders) aggregate more than fifty percent (50%) of such Total Revolving
Outstandings.

“Required Term Lenders” means, at any time (a) prior to the funding of the Term
Loans on the Term Loan Extension Date, Term Lenders (other than Defaulting
Lenders) having Term Commitments aggregating more than fifty percent (50%) of
the Total Term Commitments, and (b) thereafter, Term Lenders (other than
Defaulting Lenders) whose percentage of the Total Term Outstandings aggregate
more than fifty percent (50%) of such Total Term Outstandings.

“Reserves” means all Inventory Reserves and Availability Reserves (including,
without limitation, and without duplication, 2.50% Notes Redemption Reserve, the
Specified Debt Payment Reserve, the Priority Rent Reserve, the Term Loan Reserve
and the Customer Credit Liability Reserve).

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date or the Amendment Effective Date, any secretary or assistant secretary of a
Loan Party. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of the Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Capital Stock, or on account of any return of capital to
the Borrower’s or any Subsidiary’s stockholders, partners or members (or the
equivalent Persons

 

42



--------------------------------------------------------------------------------

thereof). For the avoidance of doubt, the term “Restricted Payment” shall not
include the exercise or early termination of any Swap Contracts designed to
hedge a Loan Party’s obligations to deliver Capital Stock of the Borrower and/or
pay cash under any convertible or exchangeable debt securities to the extent
such event does not result in a cash payment by the Loan Parties, determined on
a net basis with the substantially concurrent exercise or early termination of
any related equity Swap Contracts.

“Revolving Commitment” shall mean, with respect to each Revolving Credit Lender,
the commitment of such Revolving Credit Lender hereunder set forth as its
“Revolving Commitment” opposite its name on Schedule 1.1(a) hereto or as may
subsequently be set forth in the Register from time to time, and as the same may
be increased or reduced from time to time pursuant to this Agreement.

“Revolving Commitment Increase” shall have the meaning provided in SECTION
2.02(a).

“Revolving Commitment Increase Date” shall have the meaning provided in SECTION
2.02(d).

“Revolving Commitment Percentage” means with respect to any Revolving Credit
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Total Revolving Commitments represented by such Revolving Credit Lender’s
Revolving Commitment at such time, subject to adjustment as provided herein. If
the commitment of each Revolving Credit Lender to make Revolving Credit Loans
and the obligation of the Issuing Banks to issue Letters of Credit have been
terminated or if the Total Revolving Commitments have expired, then the
Revolving Commitment Percentage of each Revolving Credit Lender shall be
determined based on the Revolving Commitment Percentage of such Revolving Credit
Lender most recently in effect, giving effect to any subsequent assignments. The
initial Revolving Commitment Percentage of each Revolving Credit Lender is set
forth opposite the name of such Revolving Credit Lender on Schedule 1.1(a) or in
the Assignment and Assumption pursuant to which such Revolving Credit Lender
becomes a party hereto, as applicable.

“Revolving Credit Borrowing” means the incurrence of Revolving Credit Loans of a
single Type, on a single date and having, in the case of LIBO Loans, a single
Interest Period.

“Revolving Credit Borrowing Base” means, at any time of calculation, an amount
equal to:

(a) the face amount of Eligible Wireless Receivables of the Loan Parties
multiplied by eighty percent (80%), provided that the aggregate amount of
Eligible Wireless Receivables of the Loan Parties included in the Revolving
Credit Borrowing Base and the Term Borrowing Base shall not, at any time,
constitute more than twenty-five percent (25%) of the Maximum Aggregate
Borrowing Amount;

plus

(b) the Cost of Eligible Inventory of the Loan Parties (other than Eligible
In-Transit Inventory), net of Inventory Reserves, multiplied by eighty-two and
one-half of one percent (82.5%) multiplied by the Appraised Value of Eligible
Inventory of the Loan Parties;

 

43



--------------------------------------------------------------------------------

plus

(c) the Cost of Eligible In-Transit Inventory of the Loan Parties, net of
Inventory Reserves, multiplied by eighty-two and one-half of one percent
(82.5%) multiplied by the Appraised Value of Eligible Inventory of the Loan
Parties;

plus

(d) the face amount of Eligible Trade Receivables of the Loan Parties multiplied
by eighty-five percent (85%);

plus

(e) the face amount of Eligible Credit Card Receivables of the Loan Parties
multiplied by ninety percent (90%);

minus

(f) without duplication, the then amount of all Availability Reserves.

“Revolving Credit Ceiling” means the amount of the Total Revolving Commitments
from time to time in effect.

“Revolving Credit Lender” means each Lender that (a) has a Revolving Commitment,
(b) holds a Revolving Credit Loan, or (c) participates in any Letter of Credit
or Swingline Loan.

“Revolving Credit Loans” has the meaning provided in SECTION 2.04(a).

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended.

“S&P” means Standard & Poor’s Ratings Services LLC and any successor thereto.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Secondary Collateral” means all Collateral other than ABL Primary Collateral.

“Secured Party” means (a) each Credit Party, (b) any Person providing Cash
Management Services or entering into or furnishing any Bank Products (including
any Swap Contract Secured Party), (c) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (d) the
successors and, subject to any limitations contained in this Agreement, assigns
of each of the foregoing.

“Securities Account Control Event” means any of (a) the occurrence of any Event
of Default or (b) the failure of the Borrower to maintain, for a period of five
(5) consecutive days or more, Availability at least equal to fifty percent
(50%) of the Maximum Aggregate Borrowing Amount.

 

44



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Administrative Agent for the benefit of the
Secured Parties.

“Security Documents” means the Security Agreement, the Facility Guarantee, the
Mortgages, and each other security agreement or other instrument or document
executed and delivered pursuant to this Agreement or any other Loan Document
that creates a Lien in favor of the Administrative Agent to secure any of the
Obligations.

“Settlement Date” has the meaning provided in SECTION 2.20(b).

“Software” has the meaning assigned to such term in the Security Agreement.

“Specified Payment” means any Permitted Acquisition, Permitted Investment, the
incurrence of Permitted Indebtedness, Restricted Payment or prepayment with
respect to Indebtedness, in each case, where such event is subject to
satisfaction of the Payment Conditions or any component thereof, pursuant to the
terms of this Agreement.

“Specified Debt Payment Reserve” means, to the extent Indebtedness permitted
under SECTION 6.03(j) (including any Permitted Refinancing thereof) shall mature
prior to the Maturity Date, an Availability Reserve established by the
Administrative Agent on or after the date that is thirty (30) days prior to the
stated maturity thereof in an amount up to the then outstanding principal
balance of such Indebtedness; provided, however, that the Administrative Agent
shall release such Specified Debt Payment Reserve in full (or, in the case of a
partial refinance, redemption, discharge or defeasance, the applicable portion
thereof) upon the earliest to occur of (x) the date that the Administrative
Agent shall have received evidence, reasonably satisfactory to it, that such
outstanding Indebtedness under SECTION 6.03(j) (or, if applicable, a portion
thereof) shall have been refinanced, (y) the date that the Administrative Agent
shall have received evidence, reasonably satisfactory to it, that such
outstanding Indebtedness under SECTION 6.03(j) (or, if applicable, a portion
thereof) shall have been repaid and (z) a request for a Borrowing, the proceeds
of which are used to repay all outstanding Indebtedness under SECTION 6.03(j),
which Borrowing shall be certified as such by a Responsible Officer of the
Borrower.

“Specified Transaction” means, with respect to any period, any Investment,
Disposition of all or substantially all of the Capital Stock in or assets of any
Subsidiary of the Borrower or any division, business unit, line of business or
facility used for the operations of the Borrower or any of its Subsidiaries,
incurrence or repayment of Indebtedness, the making of any Restricted Payment,
or any asset classified as discontinued operations by the Borrower or any
Subsidiary that by the terms of this Agreement requires “Pro Forma Compliance”
with a test or covenant hereunder or requires such test or covenant to be tested
on a “Pro Forma Basis.”

 

45



--------------------------------------------------------------------------------

“Specified Wireless Provider” means each of Sprint Nextel Corporation, AT&T
Inc., T-Mobile USA, Inc., Cellco Partnership d/b/a Verizon Wireless and other
service providers in the wireless telephone industry reasonably approved by the
Administrative Agent.

“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.

“Stated Amount” means at any time the Dollar Equivalent of the maximum amount
for which a Letter of Credit may be honored.

“Statutory Reserve Rate” means, for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any particular Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to eurodollar funding (currently referred to
as “Eurocurrency liabilities”). The Statutory Reserve Rate for each outstanding
LIBO Loan shall be adjusted automatically as of the effective date of any change
in the Statutory Reserve Rate.

“Store” means any retail store (which includes any real property, fixtures,
equipment, inventory and other property related thereto), other than any Kiosk,
operated, or to be operated, by any Loan Party.

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations on terms
reasonably acceptable to the Administrative Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, unlimited liability company, or other business entity
of which a majority of the shares of securities or other interests having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Supermajority Consent of the Lenders” means the consent of (a) Lenders (other
than Defaulting Lenders) holding sixty-six and two-thirds percent (66- 2/3%) of
the sum of (i) the Total Revolving Commitments plus (ii) (A) at any time prior
to the funding of the Term Loans on the Term Loan Extension Date, the Total Term
Commitments or (B) at any time thereafter, the Total Term Outstandings, in each
case, at such time, or (b) if the Commitments have been terminated, Lenders
(other than Defaulting Lenders) whose percentage of the Total Outstandings
(calculated assuming settlement and repayment of all Swingline Loans by the
Lenders) aggregate more than sixty-six and two-thirds percent (66- 2/3%) of such
Total Outstandings.

“Supporting Obligations” has the meaning assigned to such term in the Security
Agreement.

 

46



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Contract Secured Parties” means, with respect to any Swap Contract,
collectively, (a) the Administrative Agent or an Affiliate of the Administrative
Agent, (b) any Lender or any Affiliate of a Lender, and (c) any Lender or any
Affiliate of a Lender who (i) was a Lender or an Affiliate of a Lender at the
time such Swap Contract was entered into and who is no longer a Lender or an
Affiliate of a Lender, and (ii) agrees in writing that the Administrative Agent
and the other Secured Parties shall have no duty to such Person (other than the
payment of any amounts to which such Person may be entitled under SECTION 7.03)
and acknowledges that the Administrative Agent and the other Secured Parties may
deal with the Loan Parties and the Collateral as they deem appropriate
(including the release of any Loan Party or all or any portion of the
Collateral) without notice or consent from such Person, whether or not such
action impairs the ability of such Person to be repaid its Other Liabilities).

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swingline Lender” means Bank of America, N.A., in its capacity as lender of
Swingline Loans hereunder to the Borrower hereunder.

“Swingline Loan” has the meaning provided in SECTION 2.06.

“Swingline Loan Borrowing” means the incurrence of a Swingline Loan.

“Swingline Loan Ceiling” means $50,000,000.

“Syndication Agent” means WFCF.

 

47



--------------------------------------------------------------------------------

“Synthetic Lease” means any lease or other agreement for the use or possession
of property creating obligations which do not appear as Indebtedness on the
balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, may be characterized as Indebtedness of such lessee
without regard to the accounting treatment.

“Taxes” means any and all current or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholding in the nature of taxes imposed by any Governmental Authority, and
any and all interest and penalties related thereto.

“Tax Sharing Agreement” means an obligation to pay amounts attributable to the
Borrower’s or any Subsidiary’s pro rata share of Taxes with respect to the
Borrower’s or such Subsidiary’s membership in a group of entities filing a
consolidated, joint, combined or unitary tax return.

“Term Borrowing Base” means, at any time of calculation, an amount equal to:

(a) the face amount of Eligible Wireless Receivables of the Loan Parties
multiplied by ten percent (10%), provided that the aggregate amount of Eligible
Wireless Receivables of the Loan Parties included in the Revolving Credit
Borrowing Base and the Term Borrowing Base shall not, at any time, constitute
more than twenty-five percent (25%) of the Maximum Aggregate Borrowing Amount;

plus

(b) the Cost of Eligible Inventory of the Loan Parties (other than Eligible
In-Transit Inventory), net of Inventory Reserves, multiplied by ten percent
(10%) multiplied by the Appraised Value of Eligible Inventory of the Loan
Parties;

plus

(c) the Cost of Eligible In-Transit Inventory of the Loan Parties, net of
Inventory Reserves, multiplied by ten percent (10%) multiplied by the Appraised
Value of Eligible Inventory of the Loan Parties;

plus

(d) the Appraised Value of Eligible Real Estate of the Loan Parties multiplied
by fifty percent (50%), provided that the aggregate amount of Eligible Real
Estate of the Loan Parties included in the Term Borrowing Base shall not, at any
time, constitute more than fifteen percent (15%) of the Maximum Aggregate
Borrowing Amount;

minus

(e) without duplication, the then amount of all Realty Reserves taken in respect
of Eligible Real Estate included in the determination of the Term Borrowing
Base.

 

48



--------------------------------------------------------------------------------

“Term Commitment” shall mean, with respect to each Term Lender, the commitment
of such Term Lender hereunder set forth as its “Term Commitment” opposite its
name on Schedule 1.1(a) hereto or as may subsequently be set forth in the
Register from time to time, and as the same may be increased or reduced from
time to time pursuant to this Agreement

“Term Commitment Increase” shall have the meaning provided in SECTION 2.02(b).

“Term Commitment Increase Date” shall have the meaning provided in SECTION
2.02(d).

“Term Commitment Percentage” means with respect to any Term Lender, (a) prior to
the funding of the Term Loans on the Term Loan Extension Date, the percentage
(carried out to the ninth decimal place) of the Total Term Commitments
represented by such Term Lender’s Term Commitment at such time, subject to
adjustment as provided herein, and (b) at any time thereafter, the percentage
(carried out to the ninth decimal place) obtained by dividing the outstanding
principal balance of the Term Loans owing to such Term Lender at such time by
the Total Term Outstandings at such time. The initial Term Commitment Percentage
of each Term Lender is set forth opposite the name of such Term Lender on
Schedule 1.1(a) or in the Assignment and Assumption pursuant to which such Term
Lender becomes a party hereto, as applicable.

“Term Lender” means (a) prior to the funding of the Term Loans on the Term Loan
Extension Date, any Lender that has a Term Commitment at such time, and
(b) thereafter, any Lender that holds a Term Loan at such time.

“Term Loan Borrowing” means the incurrence of Term Loans of a single Type, on a
single date and having, in the case of LIBO Loans, a single Interest Period.

“Term Loan Extension Date” means the date on which the conditions set forth in
SECTION 4.02 are satisfied.

“Term Loan Reserve” means, at any time, an Availability Reserve established by
the Administrative Agent at such time in an amount equal to the amount by which
the Total Term Outstandings exceeds the Term Borrowing Base.

“Term Loans” has the meaning provided in SECTION 2.04.

“Termination Date” means the earlier to occur of (i) the Maturity Date, or
(ii) the date on which the maturity of the Obligations (other than the Other
Liabilities) is accelerated (or deemed accelerated) and the Commitments are
irrevocably terminated (or deemed terminated) in accordance with Article VII.

“Total Outstandings” means, at any time, the sum of (x) the Total Revolving
Outstandings plus (y) the Total Term Outstandings at such time.

“Total Revolving Commitments” means the aggregate of the Revolving Commitments
of all Revolving Credit Lenders. The Total Revolving Commitments on the
Amendment Effective Date are $450,000,000.

 

49



--------------------------------------------------------------------------------

“Total Revolving Outstandings” means, at any time, the aggregate outstanding
amount of (a) all Revolving Loans at such time, (b) all Swingline Loans at such
time, and (c) the Letter of Credit Outstandings at such time.

“Total Term Commitments” means at any time the aggregate of the Term Commitments
of all Term Lenders at such time (including, without limitation, any Incremental
Term Commitment of any Additional Term Commitment Lender). The Total Term
Commitments on the Amendment Effective Date are $50,000,000.

“Total Term Outstandings” means, at any time, the aggregate outstanding amount
of all Term Loans at such time.

“Transactions” means, collectively, (a) the execution and delivery by the Loan
Parties of the Loan Documents to which they are a party and the making of the
Loans and the issuance of Letters of Credit (if any) on the Amendment Effective
Date, and (b) the payment of the Transaction Expenses.

“Transaction Expenses” shall mean any fees or expenses incurred or paid by
Borrower or any of its Subsidiaries in connection with the Transactions to occur
on the Amendment Effective Date (including in connection with this Agreement and
the other Loan Documents).

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Prime Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York provided, however, that if a term is defined in Article 9 of
the Uniform Commercial Code differently than in another Article thereof, the
term shall have the meaning set forth in Article 9; provided further that, if by
reason of mandatory provisions of law, perfection, or the effect of perfection
or non-perfection, of a security interest in any Collateral or the availability
of any remedy hereunder is governed by the Uniform Commercial Code as in effect
in a jurisdiction other than New York, “Uniform Commercial Code” means the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.

“Unaudited Financial Statements” means the unaudited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of the
Borrower and its consolidated Subsidiaries as at the end of and for the Fiscal
Quarters ended (a) March 31, 2010, (b) June 30, 2010 and (c) September 30, 2010,
certified under the applicable provisions of the Sarbanes-Oxley Act by a
Financial Officer of the Borrower.

“Unfunded Pension Liability” means, at a point in time, the excess of a Plan’s
benefit liabilities, over the current value of that Plan’s assets, determined in
accordance with the assumptions used for funding the Plan pursuant to applicable
laws for the applicable plan year.

“United States” and “U.S.” mean the United States of America.

 

50



--------------------------------------------------------------------------------

“Unused Commitment” shall mean, at any time (a) the then Total Revolving
Commitments, minus (b) the then Total Revolving Outstandings.

“Unused Fee” has the meaning provided in SECTION 2.17(b).

“WFCF” means Wells Fargo Capital Finance, LLC.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

SECTION 1.02 Terms Generally.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, (vi) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (vii) all references to “$” or “dollars” or to
amounts of money and all calculations of Availability, Revolving Credit
Borrowing Base, Term Borrowing Base, permitted

 

51



--------------------------------------------------------------------------------

“baskets” and other similar matters shall be deemed to be references to the
lawful currency of the United States, and (viii) references to “knowledge” of
any Loan Party means the actual knowledge of a Responsible Officer.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, except as otherwise
specifically prescribed in SECTION 1.03(b) below. All amounts used for purposes
of financial calculations required to be made shall be without duplication.

(b) Issues Related to GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders as reasonably
requested hereunder a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Consolidated Fixed
Charge Coverage Ratio shall be calculated with respect to such period and such
Specified Transaction on a Pro Forma Basis.

(c) The principal amount of any non-interest bearing or other discount security
at any date shall be the principal amount thereof that would be shown on a
balance sheet of the issuer dated such date prepared in accordance with GAAP.

(d) The monthly balance sheets, statements of income or operations and
statements of cash flows and other information delivered pursuant to SECTION
5.01(c) are internal non-GAAP financial statements prepared by the Borrower in
the ordinary course and are not required to be in conformity with GAAP.

 

52



--------------------------------------------------------------------------------

SECTION 1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

SECTION 1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

SECTION 1.06 Letter of Credit Amounts.

Unless otherwise specified, all references herein to the amount of a Letter of
Credit at any time shall be deemed to mean the Dollar Equivalent of the maximum
face amount of such Letter of Credit after giving effect to all increases
thereof contemplated by such Letter of Credit, whether or not such maximum face
amount is in effect at such time.

SECTION 1.07 Certifications.

All certifications to be made hereunder by an officer or representative of a
Loan Party shall be made by such person in his or her capacity solely as an
officer or a representative of such Loan Party, on such Loan Party’s behalf and
not in such person’s individual capacity.

ARTICLE II

Amount and Terms of Credit

SECTION 2.01 Commitment of the Lenders.

(a) The Revolving Credit Commitments. Upon the terms and subject to the
conditions herein set forth, each Revolving Credit Lender, severally and not
jointly with any other Revolving Credit Lender, agrees to make Revolving Credit
Loans and the Issuing Banks agree to issue Letters of Credit, to or for the
benefit of the Borrower, subject in each case to the following limitations:

(i) Total Revolving Outstandings (other than as a result of any Permitted
Overadvance) shall not at any time exceed the Maximum Revolving Borrowing Amount
at such time;

(ii) No Revolving Credit Lender shall be obligated to make any Credit Extension
to the Borrower, if after giving effect to such Credit Extension, Total
Revolving Outstandings shall exceed the Revolving Credit Ceiling;

(iii) No Revolving Credit Lender (other than the Revolving Credit Lender acting
as the Swingline Lender) shall be obligated to make any Credit Extension to the
Borrower, if after giving effect to such Credit Extension, the sum of (A) the
outstanding principal amount

 

53



--------------------------------------------------------------------------------

of such Revolving Credit Lender’s Revolving Credit Loans plus (B) an amount
equal to such Revolving Credit Lender’s Revolving Commitment Percentage of the
aggregate principal amount of all Letter of Credit Outstandings, outstanding
Swingline Loans and outstanding Overadvances, shall exceed such Revolving Credit
Lender’s Revolving Commitment,;

(iv) No Issuing Bank shall be obligated to issue, amend, or extend any Letter of
Credit, if after giving effect to any such issuance, amendment or extension, the
Letter of Credit Outstandings shall exceed the Letter of Credit Sublimit; and

(v) The Swingline Lender shall not be obligated to make any Swingline Loan, if
after giving effect to any such Swingline Loan, the outstanding amount of all
Swingline Loans shall exceed the Swingline Loan Ceiling.

(b) The Term Commitments. Upon the terms and subject to the conditions herein
set forth, each Term Lender, severally and not jointly with any other Term
Lender, agrees to make a single loan denominated in Dollars to the Borrower on
the Term Loan Extension Date in an amount not to exceed such Term Lender’s Term
Commitment; provided, however, that at such time the sum of the amount of the
Total Revolving Outstandings plus the Total Term Outstandings (after giving
effect to such Term Loans) shall not exceed the lesser of (A) the sum of (i) the
Revolving Credit Ceiling at such time plus (ii) the Total Term Commitments in
effect immediately prior to giving effect to such Term Loans and (B) the sum of
(i) the Revolving Credit Borrowing Base at such time and (ii) the Term Borrowing
Base at such time. The Term Borrowing on the Term Loan Extension Date shall
consist of Term Loans made simultaneously by the Term Lenders in accordance with
their respective Term Commitments.

(c) The obligations of (x) the Term Lenders hereunder to make Term Loans, and
(y) the Revolving Credit Lenders hereunder to make Revolving Credit Loans, to
fund participations in Letters of Credit and Swingline Loans and to make
payments pursuant to SECTION 9.04(c) are several and not joint. The failure of
(i) any Term Lender to make any Term Loan, or (ii) any Revolving Credit Lender
to make any Revolving Credit Loan, to fund any such participation or to make any
payment under SECTION 9.04(c) on any date required hereunder shall not relieve
any other Term Lender or Revolving Credit Lender, as applicable, of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loans, to
purchase its participation or to make its payment under SECTION 9.04(c).

SECTION 2.02 Increase in Total Revolving Commitments and Total Term Commitments.

(a) Increase of Total Revolving Commitments. At any time and from time to time
on or after the Amendment Effective Date, so long as no Default or Event of
Default exists or would arise therefrom, the Borrower shall have the right to
request an increase of Total Revolving Commitments then outstanding, without
obtaining the approval of the Lenders for such increase, so long as after giving
effect to any such increase in the Total Revolving Commitments, the Total
Revolving Commitments shall not exceed $650,000,000. The Administrative Agent
and the Borrower shall determine the effective date of such increase and any
such requested increase may be provided by existing Lenders or Eligible
Assignees designated by the Borrower that are

 

54



--------------------------------------------------------------------------------

willing to provide such increase (each such increase by either means, a
“Revolving Commitment Increase,” and each Eligible Assignee issuing a, or Lender
increasing its, Revolving Commitment, an “Additional Revolving Commitment
Lender”), provided, however, that (i) no Lender shall be obligated to provide a
Revolving Commitment Increase, (ii) any Additional Revolving Commitment Lender
which is not an existing Revolving Credit Lender shall be subject to the
approval of the Administrative Agent, the Issuing Banks, the Swingline Lender
and the Borrower (which approval, in each case, shall not be unreasonably
withheld), (iii) without the consent of the Administrative Agent, at no time
shall the Revolving Commitment of any Additional Revolving Commitment Lender
under this Agreement be less than $5,000,000, and (iv) the Borrower shall not be
permitted to make more than five (5) requests for an increase in the Total
Revolving Commitments during the term of this Agreement. Each Revolving
Commitment Increase shall be in a minimum aggregate amount of at least
$25,000,000 and in integral multiples of $5,000,000 in excess thereof. Any
increase in the Total Revolving Commitments shall be made on the same terms
(including, without limitation, interest terms, payment terms and maturity
terms), and shall be subject to the same conditions as the Revolving Commitments
of the existing Revolving Credit Lenders (it being understood that any
arrangement or commitment fees payable to the MLPF&S, as an Arranger, or one or
more Additional Revolving Commitment Lenders, as the case may be, may be
different than those paid with respect to the Revolving Commitment of the
existing Revolving Credit Lenders on or prior to the Amendment Effective Date or
with respect to any other Additional Revolving Commitment Lender in connection
with any other Revolving Commitment Increase pursuant to this SECTION 2.02(a)).

(b) Increase of Total Term Commitments. At any time and from time to time on or
after the Amendment Effective Date, so long as (i) the Term Loan Extension Date
shall have occurred and the Term Loan shall have been advanced, in each case,
not later than September 14, 2012 and (ii) no Default or Event of Default exists
or would arise therefrom, the Borrower shall have the right to request an
increase of Total Term Commitments then outstanding, without obtaining the
approval of the Lenders for such increase, so long as after giving effect to any
such increase in the Total Term Commitments, the aggregate amount of the Total
Term Commitments made pursuant to this SECTION 2.2(b) shall not exceed
$25,000,000. The Administrative Agent and the Borrower shall determine the
effective date of such increase and any such requested increase may be provided
by existing Lenders or Eligible Assignees designated by the Borrower that are
willing to provide such increase (each such increase by either means, a “Term
Commitment Increase,” and each Eligible Assignee issuing a, or Term Lender
increasing its, Term Commitment, an “Additional Term Commitment Lender”),
provided, however, that (i) no Lender shall be obligated to provide a Term
Commitment Increase, (ii) any Additional Term Commitment Lender which is not an
existing Lender shall be subject to the approval of the Administrative Agent,
the Issuing Banks, the Swingline Lender and the Borrower (which approval, in
each case, shall not be unreasonably withheld), (iii) without the consent of the
Administrative Agent, at no time shall the Term Commitment of any Additional
Term Commitment Lender under this Agreement be less than $5,000,000, and
(iv) the Borrower shall not be permitted to make more than two (2) requests for
an increase in the Total Term Commitments during the term of this Agreement.
Each Term Commitment Increase shall be in a minimum aggregate amount of at least
$10,000,000. Any increase in the Total Term Commitments shall be made on the
same terms (including, without limitation, interest terms, payment terms and
maturity terms), and shall be subject to the same conditions as the Term

 

55



--------------------------------------------------------------------------------

Loans of the existing Term Lenders (it being understood that any arrangement or
commitment fees payable to the MLPF&S, as an Arranger, or one or more Additional
Term Commitment Lenders, as the case may be, may be different than those paid
with respect to the Term Commitment of the existing Term Lenders on or prior to
the Amendment Effective Date or with respect to any other Additional Term
Commitment Lender in connection with any other Term Commitment Increase pursuant
to this SECTION 2.02(b)).

(c) Conditions to Effectiveness of each Commitment Increase. No Commitment
Increase shall become effective unless and until each of the following
conditions has been satisfied or waived:

(i) The Borrower, the Administrative Agent, and any Additional Commitment Lender
that is not an existing Lender shall have executed and delivered a joinder to
the Loan Documents in such form as the Administrative Agent shall reasonably
require;

(ii) The Borrower shall have paid such fees and other compensation to the
Additional Commitment Lenders as the Borrower and such Additional Commitment
Lenders shall agree;

(iii) If requested by the Administrative Agent, the Borrower shall deliver to
the Administrative Agent and the Lenders an opinion or opinions, in form and
substance reasonably satisfactory to the Administrative Agent, from counsel to
the Borrower and dated the effective date of such Commitment Increase;

(iv) A Note (to the extent requested) will be issued at the Borrower’s expense,
to each such Additional Commitment Lender, to be in conformity with requirements
of SECTION 2.07 (with appropriate modification) to the extent necessary to
reflect the new Revolving Commitment or Term Commitment, as applicable, of each
Additional Commitment Lender;

(v) The Borrower and each Additional Commitment Lender shall have delivered such
other instruments, documents and agreements as the Administrative Agent may
reasonably request in order to effectuate the foregoing; and

(vi) All representations and warranties contained in this Agreement and the
other Loan Documents or otherwise made in writing in connection herewith or
therewith shall be true and correct in all material respects on and as of the
effective date of each Commitment Increase with the same effect as if made on
and as of such date, other than representations and warranties that relate
solely to an earlier date, which shall be true and correct in all material
respects as of such earlier date, provided that any representation and warranty
which is qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects on such respective dates.

(d) Notification by Administrative Agent. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Commitment Increase
(with each date of such effectiveness being referred to herein as a “Revolving
Commitment Increase Date”, in the case of a Revolving Commitment Increase, or a
“Term Commitment Increase Date”, in the case of a Term Commitment Increase), and
at such time (i) the Total Revolving Commitments or Total

 

56



--------------------------------------------------------------------------------

Term Commitments, as applicable, under, and for all purposes of, this Agreement
shall be increased by the aggregate amount of each such Revolving Commitment
Increase or Term Commitment Increase, as the case may be, (ii) Schedule 1.1(a)
shall be deemed modified, without further action, to reflect the revised Total
Revolving Commitments, the Revolving Commitment Percentages, Total Term
Commitments and the Term Commitment Percentages, as applicable, of the Lenders,
and (iii) this Agreement shall be deemed amended, without further action, solely
to the extent necessary to reflect such increased Commitments.

(e) Other Provisions. In connection with Revolving Commitment Increases
hereunder, the Lenders and the Borrower agree that, notwithstanding anything to
the contrary in this Agreement, (i) the Borrower shall, in coordination with the
Administrative Agent, (x) repay outstanding Revolving Credit Loans of certain
Revolving Credit Lenders, and obtain Revolving Credit Loans from certain other
Revolving Credit Lenders (including the Additional Commitment Lenders), or
(y) take such other actions as may be reasonably required by the Administrative
Agent, in each case to the extent necessary, to have all of the Revolving Credit
Lenders effectively participate in the Total Revolving Outstandings pro rata on
the basis of their Revolving Commitment Percentages (determined after giving
effect to any Revolving Commitment Increase pursuant to this SECTION 2.02), and
(ii) the Borrower shall pay to the Revolving Credit Lenders any costs of the
type referred to in SECTION 2.14(b) in connection with any repayment and/or
Revolving Credit Loans required pursuant to preceding clause (i).

SECTION 2.03 Reserves.

The Administrative Agent shall have the right from time to time, in its
Permitted Discretion, to establish, modify, or eliminate any applicable Reserves
against the Revolving Credit Borrowing Base, Term Borrowing Base, Eligible
Credit Card Receivables, Eligible In-Transit Inventory, Eligible Inventory,
Eligible Trade Receivables, Eligible Wireless Receivables and Eligible Real
Estate; provided that such Reserves shall not be established or changed (if the
effect of such change is to make less credit available to the Borrower) except
upon not less than five (5) Business Days’ notice to the Borrower (during which
period the Administrative Agent shall be available to discuss any such proposed
Reserve or any such change to any existing Reserve with the Borrower and the
Borrower may take such action as may be required so that the event, condition or
matter that is the basis for such Reserve no longer exists, in a manner and to
the extent reasonably satisfactory to the Administrative Agent); provided
further that no such prior notice shall be required (a) to implement the Term
Loan Reserve or (b) for such changes to any Reserves (x) resulting solely by
virtue of mathematical calculations of the amount of the Reserve in accordance
with the methodology of calculation previously utilized (such as, but not
limited to, rent (including the Priority Rent Reserve) and Customer Credit
Liability Reserve) or (y) during an Event of Default.

SECTION 2.04 The Loans.

(a) Borrowing Procedures.

(i) Subject to the terms and conditions set forth herein, (x) each Revolving
Credit Lender severally agrees to make loans (each such loan, a “Revolving
Credit Loan”) to the Borrower from time to time, on any Business Day prior to
the Termination Date, in an aggregate

 

57



--------------------------------------------------------------------------------

amount not to exceed at any time outstanding the amount of such Revolving Credit
Lender’s Revolving Commitment, provided that, after giving effect to such
Revolving Credit Loan, each of the conditions set forth in SECTIONS 2.01(a)(i),
(ii) and (iii) shall be satisfied; and (y) each Term Lender severally agrees to
make a single loan (each such loan, a “Term Loan”) to the Borrower on the Term
Loan Extension Date and, as applicable, on each Term Commitment Increase Date in
an amount not to exceed such Term Lender’s Term Commitment at such time,
provided that, after giving effect to such Term Loan, the conditions set forth
in SECTION 2.01(b) are satisfied. Loans shall be either Prime Rate Loans or LIBO
Loans as the Borrower may request. All Loans made pursuant to the same Borrowing
shall, unless otherwise specifically provided herein, be Loans of the same Type.
Each Lender may fulfill its Commitment with respect to any Loan by causing any
lending office of such Lender to make such Loan; provided, however, that any
such use of a lending office shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement and the other
Loan Documents. Within the limits of each Revolving Credit Lender’s Revolving
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow Revolving Credit Loans under this Section 2.04, prepay under
Section 2.14, and reborrow under this SECTION 2.04. Term Loans may not be
reborrowed once repaid or prepaid.

(ii) Each Borrowing shall be made upon the Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone (which shall be promptly
confirmed in writing in substantially the form attached hereto as Exhibit C).
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of LIBO Loans and (ii) on the requested date of any Borrowing of Prime Rate
Loans; provided, however, that if the Borrower wishes to request LIBO Loans
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of “Interest Period,” the applicable notice must
be received by the Administrative Agent not later than 11:00 a.m. four Business
Days prior to the requested date of such Borrowing, conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the applicable
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. Not later than 11:00 a.m., three Business Days before
the requested date of such Borrowing, conversion or continuation, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders of the applicable Class. Such notice shall contain disbursement
instructions and shall specify: (i) whether the Borrowing then being requested
is to be a Borrowing of Prime Rate Loans or LIBO Loans and, if LIBO Loans, the
Interest Period with respect thereto; (ii) the amount of the proposed Borrowing
(which shall be in an integral multiple of $1,000,000, but not less than
$5,000,000 in the case of LIBO Loans); (iii) whether the Borrower is requesting
a Term Loan Borrowing or a Revolving Credit Borrowing; and (iv) the date of the
proposed Borrowing (which shall be a Business Day). If no election of Interest
Period is specified in any such notice for a Borrowing of LIBO Loans, such
notice shall be deemed a request for an Interest Period of one (1) month. If no
election is made as to the Type of Loan, such notice shall be deemed a request
for Borrowing of Prime Rate Loans. The Administrative Agent shall promptly
notify each applicable Lender of its proportionate share of such Borrowing, the
date of such Borrowing, the Type of Borrowing being requested and the Interest
Period or Interest Periods applicable thereto, as appropriate. On the date of
the Borrowing specified in such notice, each Lender of the applicable Class
shall make its share of the Borrowing available at the Administrative Agent’s
Office no later than 2:00

 

58



--------------------------------------------------------------------------------

p.m., in immediately available funds. Upon satisfaction of the applicable
conditions set forth in Section 4.03 (and, in the case of a Borrowing of Term
Loans on the Term Loan Extension Date, Section 4.02), the Administrative Agent
shall make all funds received in respect of such Borrowing available to the
Borrower in like funds as received by the Administrative Agent either by
(i) crediting the Loan Account with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided, however, that if, on the date a Borrowing Request is made with respect
to a Revolving Credit Loan, there are Letter of Credit Disbursements
outstanding, then the proceeds of such Revolving Credit Loans, first, shall be
applied to the payment in full of any such Letter of Credit Disbursements, and
second, shall be made available to the Borrower as provided above.

(b) Conversion and Continuation of Loans.

(i) The Borrower shall have the right at any time, on three (3) Business Days’
prior notice to the Administrative Agent (which notice, to be effective, must be
received by the Administrative Agent not later than 11:00 a.m. on the third
Business Day preceding the date of any conversion), (1) to convert any
outstanding Borrowings of Prime Rate Loans (other than Swingline Loans) to
Borrowings of LIBO Loans, or (2) to continue an outstanding Borrowing of LIBO
Loans for an additional Interest Period, or (3) to convert any outstanding
Borrowings of LIBO Loans to a Borrowing of Prime Rate Loans. Each telephonic
notice by the Borrower pursuant to this Section 2.09(a) must be confirmed
promptly by delivery to the Administrative Agent of a written notice (which
shall substantially be made in the form attached hereto as Exhibit C),
appropriately completed and signed by a Responsible Officer of the Borrower.
Each such (whether telephonic or written) shall specify (1) whether the Borrower
is requesting a conversion of Revolving Credit Loans or Term Loans from one Type
to the other, or a continuation of LIBO Loans, (2) the requested date of the
conversion or continuation, as the case may be (which shall be a Business Day),
(3) the principal amount of Loans to be converted or continued, (4) if
applicable, the Type of Revolving Credit Loans or Term Loans, as applicable, to
which existing Revolving Credit Loans or Term Loans, as applicable, are to be
converted, and (5) if applicable, the duration of the Interest Period with
respect thereto. Notwithstanding the foregoing to the contrary:

(A) No Borrowing of Loans may be converted into, or continued as, LIBO Loans at
any time when any Event of Default has occurred and is continuing;

(B) If less than a full Borrowing of Loans is converted, such conversion shall
be made pro rata among the applicable Lenders based upon their Revolving
Commitment Percentages or Term Commitment Percentage, as applicable, in
accordance with the respective principal amounts of the Loans comprising such
Borrowing held by such applicable Lenders immediately prior to such conversion;

(C) The aggregate principal amount of Prime Rate Loans being converted into or
continued as LIBO Loans shall be in an integral of $1,000,000 and at least
$5,000,000;

(D) Each Lender shall effect each conversion by applying the proceeds of its new
LIBO Loan or Prime Rate Loan, as the case may be, to its Loan being so
converted;

 

59



--------------------------------------------------------------------------------

(E) The Interest Period with respect to a Borrowing of LIBO Loans effected by a
conversion or in respect to the Borrowing of LIBO Loans being continued as LIBO
Loans shall commence on the date of conversion or the expiration of the current
Interest Period applicable to such continuing Borrowing, as the case may be;

(F) A Borrowing of LIBO Loans may not be converted prior to the last day of an
Interest Period applicable thereto, unless the Borrower pays all Breakage Costs
incurred in connection with such conversion; and

(G) Each request for a conversion or continuation of a Borrowing of LIBO Loans
which fails to state an applicable Interest Period shall be deemed to be a
request for an Interest Period of one (1) month.

(ii) If the Borrower does not give notice to convert any Borrowing of LIBO
Loans, or does not give notice to continue, or does not have the right to
continue, any Borrowing as LIBO Loans, in each case as provided in SECTION
2.04(b)(ii) above, such Borrowing shall automatically be converted to, or
continued as, as applicable, a Borrowing of LIBO Loans with an Interest Period
of one (1) month, at the expiration of the then-current Interest Period,
provided that if an Event of Default then exists and is continuing, such
Borrowing shall be converted to, or continued as a Prime Rate Loan. The
Administrative Agent shall, after it receives notice from the Borrower, promptly
give each applicable Lender notice of any conversion, in whole or part, of any
Loan made by such Lender.

(c) Charges to Loan Account. To the extent not paid by the Borrower when due
(after taking into consideration any applicable grace period) and to the extent
that the Administrative Agent shall have provided the Borrower not less than
three (3) Business Days’ prior written notice of the Administrative Agent’s
intent to do so, the Administrative Agent, without the request of the Borrower,
may advance any interest, fee, or other payment required under any Loan Document
to which any Credit Party is entitled and may charge the same to the Loan
Account notwithstanding that an Overadvance may result thereby and
notwithstanding any failure to satisfy the conditions set forth in SECTION 4.03.
The Administrative Agent shall advise the Borrower of any such advance or charge
promptly after the making thereof. Such action on the part of the Administrative
Agent shall not constitute a waiver of the Administrative Agent’s rights and the
Borrower’s obligations under SECTION 2.15(a). Any amount which is added to the
principal balance of the Loan Account as provided in this SECTION 2.04(c) shall
bear interest at the interest rate then and thereafter applicable to Prime Rate
Loans.

SECTION 2.05 Overadvances.

(a) Notwithstanding anything to the contrary contained in this Agreement, if the
Borrower shall request that Credit Parties make, or permit to remain
outstanding, any Swingline Loans, Revolving Credit Loans or Letters of Credit
which shall cause an Overadvance, the Administrative Agent may, in its sole
discretion, elect to make, or permit to remain outstanding such Overadvance to
the extent such Overadvance constitutes a Permitted Overadvance. If a Permitted
Overadvance is made, or permitted to remain outstanding, pursuant to the
preceding sentence, then all Revolving Credit Lenders shall be bound to make, or
permit to remain outstanding, such Permitted Overadvance based upon their
Revolving Commitment Percentage

 

60



--------------------------------------------------------------------------------

in accordance with the terms of this Agreement, regardless of whether the
conditions to lending set forth in SECTION 4.03 have been met. A Permitted
Overadvance may be made as a Revolving Credit Loan, a Swingline Loan or as an
issuance of a Letter of Credit and each Revolving Credit Lender (including the
Swingline Lender) and each Issuing Bank, as applicable, agrees to make any such
requested Revolving Credit Loan, Swingline Loan or Letter of Credit available to
the Borrower. The obligation of each Revolving Credit Lender (including the
Swingline Lender) and each Issuing Bank, as applicable, to participate in each
Permitted Overadvance shall be absolute and unconditional and shall not be
affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right which such Person may have against any other
Credit Party, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default, or (iii) any other occurrence,
event or condition. The making of any such Permitted Overadvance on any one
occasion shall not obligate the Administrative Agent or any Revolving Credit
Lender to make or permit any Permitted Overadvance on any other occasion. No
funding of a Permitted Overadvance or sufferance of an Overadvance shall
constitute a waiver by Administrative Agent or the Lenders of any Event of
Default caused thereby. In no event shall any Borrower or other Loan Party be
deemed a beneficiary of this SECTION nor authorized to enforce any of its terms.

(b) No Permitted Overadvance shall modify or abrogate any of the provisions of
(i) SECTION 2.11(d) or SECTION 2.11(g) regarding the Revolving Credit Lenders’
obligations to reimburse any Letter of Credit Disbursement and purchase
participations with respect to Letter of Credit Disbursements, respectively, or
(ii) SECTION 2.06 and SECTION 2.20 regarding the Revolving Credit Lenders’
obligations with respect to participations in Swingline Loans and settlements
thereof. Notwithstanding anything herein to the contrary, no event or
circumstance shall result in any claim or liability against the Administrative
Agent for any “inadvertent Overadvances” resulting from changed circumstances
beyond the control of the Administrative Agent (such as a reduction in the value
of Collateral included in the Revolving Credit Borrowing Base)), and such
“inadvertent Overadvances” shall not reduce the amount of Permitted Overadvances
allowed hereunder.

(c) All Permitted Overadvances shall be payable by the Borrower on demand by
Administrative Agent or the Required Revolving Credit Lenders. All other
Overadvances (other than Permitted Overadvances) shall be payable in accordance
with the requirements of SECTION 2.15(a). All Permitted Overadvances and other
Overadvances shall constitute Obligations secured by the Collateral and entitled
to all benefits of the Loan Documents.

SECTION 2.06 Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in SECTION 2.20, to make loans (each such loan, a “Swingline Loan”) to
the Borrower from time to time on any Business Day prior to the Termination
Date, in an aggregate amount not to exceed at any time outstanding the amount of
the Swingline Loan Ceiling; provided that, after giving effect to such Swingline
Loan, each of the conditions set forth in SECTIONS 2.01(a)(i), (ii) and
(iii) shall be satisfied. Swingline Loans shall be Prime Rate Loans and shall be
subject to periodic settlement with the Revolving Credit Lenders under SECTION
2.20 below.

 

61



--------------------------------------------------------------------------------

(b) Each Borrowing of Swingline Loans shall be made upon the Borrower’s
irrevocable notice to the Swingline Lender and the Administrative Agent, which
may be given by telephone. Each such notice must be received by the Swingline
Lender and the Administrative Agent not later than 1:00 p.m. on the requested
date of Borrowing, and shall specify (i) the amount to be borrowed, and (ii) the
requested date of Borrowing, which shall be a Business Day. Each such telephonic
notice must be confirmed promptly by delivery to the Swingline Lender and the
Administrative Agent of a written notice (which shall substantially be made in
the form attached hereto as Exhibit C), appropriately completed and signed by a
Responsible Officer of the Borrower. Promptly after receipt by the Swingline
Lender of any telephonic Borrowing Request for a Swingline Loan, the Swingline
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has also received such Borrowing Request and, if
not, the Swingline Lender will notify the Administrative Agent (by telephone or
in writing) of the contents thereof. Unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Credit Lender) prior to 2:00 p.m. on the date of
the proposed Borrowing of Swingline Loans (A) directing the Swingline Lender not
to make such Swingline Loan as a result of the limitations set forth in SECTIONS
2.01(a)(i), (ii) and (iii), or (B) that one or more of the applicable conditions
specified in Article IV is not then satisfied, in each case, other than as a
result of a Permitted Overadvance (each such notice, a “Noncompliance Notice”),
then, subject to the terms and conditions hereof, the Swingline Lender will, not
later than 3:00 p.m. on the date of Borrowing specified in such Borrowing
Request, make the amount of its Swingline Loan available to the Borrower.
Notwithstanding the foregoing, no Swingline Loans shall be made pursuant to this
SECTION 2.06 if any Revolving Credit Lender is at that time a Defaulting Lender
or a Deteriorating Lender, unless the Swingline Lender has entered into
arrangements, including the delivery of Cash Collateral, satisfactory to the
Swingline Lender (in its sole discretion) with the Borrower or such Revolving
Credit Lender to eliminate the Swingline Lender’s actual or potential Fronting
Exposure (after giving effect to SECTION 2.24(a)(iv)) with respect to the
Defaulting Lender and/or the Deteriorating Lender arising from either the
Swingline Loan then proposed to be made or that Swingline Loan and all other
Obligations in respect of Swingline Loans as to which the Swingline Lender has
actual or potential Fronting Exposure, as it may elect in its sole discretion.

SECTION 2.07 Evidence of Debt; Notes.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence, as applicable,
such Lender’s Revolving Credit Loans and Term Loans, in addition to such
accounts or records. Each Lender may attach schedules to its Note(s) and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

 

62



--------------------------------------------------------------------------------

(b) In addition to the accounts and records referred to in SECTION 2.07(a), each
Revolving Credit Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Revolving Credit Lender of participations in Letters of Credit
and Swingline Loans. In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Revolving Credit Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error.

SECTION 2.08 Interest on Loans.

(a) Interest on Loans.

(i) Subject to SECTION 2.08(b), each Prime Rate Loan made by a Lender shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 365 or 366 days, as applicable) at a rate per annum that shall be equal to
the then Prime Rate plus the Applicable Margin for Prime Rate Loans.

(ii) Subject to SECTION 2.08(b) and SECTIONS 2.09 and 2.10, each LIBO Loan made
by a Lender shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 360 days) at a rate per annum equal, during each
Interest Period applicable thereto, to the Adjusted LIBO Rate for such Interest
Period, plus the Applicable Margin for LIBO Loans.

(b) Default Interest. Interest shall accrue on all overdue amounts owing by the
Borrower (after as well as before judgment, as and to the extent permitted by
law) at a rate per annum equal to the Default Rate.

(c) Payment Dates. Interest on each Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto, the Termination Date and at such
other times as may be specified herein. Accrued interest on all Loans after the
Termination Date shall be payable on demand. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

SECTION 2.09 Alternate Rate of Interest for Loans.

If prior to the commencement of any Interest Period for a LIBO Borrowing, the
Administrative Agent:

(A) Reasonably determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate (in accordance with the terms of the definition thereof)
for such Interest Period (including for any Prime Rate Loan, the interest on
which is determined by reference to the Adjusted LIBO Rate); or

 

63



--------------------------------------------------------------------------------

(B) Is advised by the Required Lenders that the Adjusted LIBO Rate for such
Interest Period (including for any Prime Rate Loan, the interest on which is
determined by reference to the Adjusted LIBO Rate) will not adequately and
fairly reflect the cost to such Required Lenders of making or maintaining their
Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the applicable Lenders
that the circumstances giving rise to such notice no longer exist (which notice
the Administrative Agent shall deliver promptly upon obtaining knowledge of the
same), (i) any Borrowing Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a LIBO Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a LIBO Borrowing, such Borrowing
shall be made as a Borrowing of Prime Rate Loans (the interest on which, if
applicable, will be determined without reference to the Adjusted LIBO Rate)
unless withdrawn by the Borrower.

SECTION 2.10 Change in Legality.

(a) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if any Change in Law occurring after the Closing Date shall make it
unlawful for a Lender to make or maintain a Loan bearing interest by reference
to the Adjusted LIBO Rate, then, by written notice to the Borrower, such Lender
may (x) declare that Loans bearing interest by reference to the Adjusted LIBO
Rate will not thereafter be made by such Lender hereunder, whereupon any request
by the Borrower for a LIBO Loan shall, as to such Lender only, be deemed a
request for a Prime Rate Loan (the interest on which, if applicable, will be
determined without reference to the Adjusted LIBO Rate) unless such declaration
shall be subsequently withdrawn; and (y) require that all LIBO Loans made by
such Lender to be converted to Prime Rate Loans (the interest on which, if
applicable, will be determined without reference to the Adjusted LIBO Rate), in
which event all such LIBO Loans shall be automatically converted to Prime Rate
Loans as of the effective date of such notice as provided in SECTION 2.09(b). In
the event any Lender shall exercise its rights hereunder, all payments and
prepayments of principal which would otherwise have been applied to repay the
LIBO Loans that would have been made by such Lender or the converted LIBO Loans
of such Lender, shall instead be applied to repay the Prime Rate Loans made by
such Lender in lieu of, or resulting from the conversion of, such LIBO Loans.

(b) For purposes of this SECTION 2.10, a notice to the Borrower pursuant to
SECTION 2.10(a) above shall be effective, if lawful, and if any LIBO Loans shall
then be outstanding, on the last day of the then-current Interest Period; and
otherwise such notice shall be effective on the date of receipt by the Borrower.

SECTION 2.11 Letters of Credit.

(a) Upon the terms and subject to the conditions herein set forth, at any time
and from time to time after the date hereof and prior to the Termination Date,
the Borrower may request an Issuing Bank to issue, and subject to the terms and
conditions contained herein, the applicable Issuing Bank shall issue, for the
account of the Borrower or a Subsidiary, one or more Letters of

 

64



--------------------------------------------------------------------------------

Credit; provided, however, that no Credit Extension in respect of a Letter of
Credit shall be made if after giving effect to such Credit Extension (i) the
aggregate Letter of Credit Outstandings shall exceed the Letter of Credit
Sublimit, or (ii) any of the conditions set forth in SECTIONS 2.01(a)(i),
(ii) or (iii) would not be satisfied; provided, further, that no Letter of
Credit shall be issued if an Issuing Bank shall have received notice, at least
one Business Day prior to the requested date of issuance or amendment of any
Letter of Credit, from the Administrative Agent, any Lender or any Loan Party
stating that the conditions to such issuance or amendment have not been met
(which notice shall remain effective until revoked by the Administrative Agent);
provided further that any Letter of Credit issued for the benefit of any
Subsidiary that is not a Facility Guarantor shall be issued naming the Borrower
as the account party on any such Letter of Credit but such Letter of Credit may
contain a statement that it is being issued for the benefit of such Subsidiary;
provided further that an Issuing Bank shall not be required to make any Credit
Extension in respect of any Letter of Credit, if, in its reasonable discretion:
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any Applicable Law relating to the Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Bank in good faith deems material to it,
(B) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank applicable to letters of credit generally, (C) except as
otherwise agreed by the Administrative Agent and the applicable Issuing Bank,
such Letter of Credit is to be denominated in a currency other than Dollars; or
(D) any Revolving Credit Lender is at that time a Defaulting Lender or a
Deteriorating Lender, unless the applicable Issuing Bank has entered into
arrangements, including the delivery of Cash Collateral, satisfactory to such
Issuing Bank (in its sole discretion) with the Borrower or such Revolving Credit
Lender to eliminate such Issuing Bank’s actual or potential Fronting Exposure
(after giving effect to SECTION 2.24(a)(iv)) with respect to the Defaulting
Lender and/or Deteriorating Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other Obligations in
respect of Letters of Credit as to which such Issuing Bank has actual or
potential Fronting Exposure, as it may elect in its sole discretion. No Issuing
Bank shall be under any obligation to amend any Letter of Credit if (A) such
Issuing Bank would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit. Any Issuing Bank (other than Bank of America or any of its Affiliates)
shall notify the Administrative Agent in writing on each Business Day of all
Letters of Credit issued on the prior Business Day by such Issuing Bank. All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Amendment Effective Date shall be subject to and governed
by the terms and conditions hereof.

(b) Each Standby Letter of Credit shall expire at or prior to the close of
business on the earlier of the date which is (i) one (1) year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one (1) year after such renewal or extension) and (ii) five
(5) Business Days prior to the Maturity Date; provided, however, that

 

65



--------------------------------------------------------------------------------

each Standby Letter of Credit may, upon the request of the Borrower, include a
provision whereby such Letter of Credit shall be renewed automatically (unless
the applicable Issuing Bank notifies the beneficiary thereof at least thirty
(30) days prior to the then-applicable expiration date that such Letter of
Credit will not be renewed) for additional consecutive periods of twelve
(12) months or less (but not beyond the date that is five (5) Business Days
prior to the Maturity Date).

(c) Each Commercial Letter of Credit shall expire at or prior to the close of
business on the earlier of the date which is (i) one (1) year after the date of
the issuance of such Commercial Letter of Credit and (ii) five (5) Business Days
prior to the Maturity Date.

(d) Drafts drawn under each Letter of Credit shall be reimbursed by the Borrower
by paying to the Administrative Agent an amount equal to such drawing not later
than 2:00 p.m. on the first Business Day immediately following the day that the
Borrower receives notice of such drawing and demand for payment by the
applicable Issuing Bank, provided that (i) in the absence of written notice to
the contrary from the Borrower, and subject to the other provisions of this
Agreement, such payments shall be financed when due with a Revolving Credit Loan
that is a Prime Rate Loan or Swingline Loan to the Borrower in an equivalent
amount (without regard to the minimum and multiples specified in for the
principal amount of any such Loan) and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Prime Rate Loan or Swingline Loan, (ii) in the event that the
Borrower has notified the Administrative Agent that it will not so finance any
such payments, the Borrower will make payment directly to the applicable Issuing
Bank when due, and (iii) in the case of a Letter of Credit denominated in an
Alternative Currency, the Borrower shall reimburse the applicable Issuing Bank
in the applicable Alternative Currency, and in the event of the Borrower’s
failure to do so, such payment shall be financed when due with a Revolving
Credit Loan that is a Prime Rate Loan or Swingline Loan to the Borrower in an
amount equal to the Dollar Equivalent of the amount drawn under such Letter of
Credit (without regard to the minimum and multiples specified in for the
principal amount of any such Loan) as set forth in clause (i) above. The
Administrative Agent shall promptly remit the proceeds from any Loans made
pursuant to clause (i) or clause (iii) above (and the Administrative Agent may
apply Cash Collateral provided for this purpose) in reimbursement of a draw
under a Letter of Credit to the applicable Issuing Bank. Such Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit. Such Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make payment thereunder; provided, however, that any failure to
give or delay in giving such notice shall not relieve the Borrower of their
obligation to reimburse such Issuing Bank and the Revolving Credit Lenders or
the Swingline Lender, as applicable, with respect to any such payment.

(e) If any Issuing Bank shall make any Letter of Credit Disbursement, then,
unless the Borrower shall reimburse such Issuing Bank in full on the date
provided in SECTION 2.11(d) above, the unpaid amount thereof shall bear interest
at the rate per annum then applicable to Revolving Credit Loan that are Prime
Rate Loans for each day from and including the date such payment is made to, but
excluding, the date that the Borrower reimburses such Issuing Bank therefor,
provided, however, that, if the Borrower fails to reimburse any

 

66



--------------------------------------------------------------------------------

Issuing Bank when due pursuant to SECTION 2.11(d), then interest shall accrue at
the Default Rate. Interest accrued pursuant to this paragraph shall be for the
account of, and promptly remitted by the Administrative Agent, upon receipt to,
the applicable Issuing Bank, except that interest accrued on and after the date
of payment by any Revolving Credit Lender pursuant to SECTION 2.11(g) to
reimburse such Issuing Bank shall be for the account of such Revolving Credit
Lender to the extent of such payment.

(f) Immediately upon the issuance of any Letter of Credit by any Issuing Bank
(or the amendment of a Letter of Credit increasing the amount thereof), and
without any further action on the part of such Issuing Bank, such Issuing Bank
shall be deemed to have sold to each Revolving Credit Lender, and each such
Revolving Credit Lender shall be deemed unconditionally and irrevocably to have
purchased from such Issuing Bank, without recourse or warranty, an undivided
interest and participation, to the extent of such Revolving Credit Lender’s
Revolving Commitment Percentage, in such Letter of Credit, each drawing
thereunder and the obligations of the Borrower under this Agreement and the
other Loan Documents with respect thereto. Upon any change in the Total
Revolving Commitments pursuant to SECTION 2.02, SECTION 2.13, SECTION 2.15 or
SECTION 9.06 of this Agreement, it is hereby agreed that with respect to all
Letter of Credit Outstandings, there shall be an automatic adjustment to the
participations hereby created to reflect the new Revolving Commitment
Percentages of the assigning and assignee Revolving Credit Lenders and the
Additional Revolving Commitment Lenders, if applicable. Any action taken or
omitted by any Issuing Bank under or in connection with a Letter of Credit, if
taken or omitted in the absence of gross negligence or willful misconduct, shall
not create for such Issuing Bank any resulting liability to any Lender.

(g) In the event that any Issuing Bank makes any Letter of Credit Disbursement
and the Borrower shall not have reimbursed such amount in full to such Issuing
Bank pursuant to this SECTION 2.11(d), such Issuing Bank shall promptly notify
the Administrative Agent, which shall promptly notify each Revolving Credit
Lender of such failure, and each Revolving Credit Lender shall promptly and
unconditionally pay to the Administrative Agent (and the Administrative Agent
may apply Cash Collateral provided for this purpose), for the account of such
Issuing Bank the amount of such Revolving Credit Lender’s Revolving Commitment
Percentage of the Dollar Equivalent of such unreimbursed payment and in same day
funds. If the applicable Issuing Bank so notifies the Administrative Agent and
the Administrative Agent so notifies the Revolving Credit Lenders prior to 11:00
a.m. on any Business Day, each such Revolving Credit Lender shall make available
to the applicable Issuing Bank such Revolving Credit Lender’s Revolving
Commitment Percentage of the Dollar Equivalent of the amount of such payment on
such Business Day in same day funds (or if such notice is received by the
Revolving Credit Lenders after 11:00 a.m. on the day of receipt, payment shall
be made on the immediately following Business Day in same day funds). If and to
the extent such Revolving Credit Lender shall not have so made its Revolving
Commitment Percentage of the Dollar Equivalent of the amount of such payment
available to the applicable Issuing Bank, such Revolving Credit Lender agrees to
pay to such Issuing Bank forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent for the account of such Issuing Bank at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation. Each
Revolving Credit Lender agrees to fund its Revolving Commitment Percentage of
the Dollar Equivalent of such unreimbursed payment

 

67



--------------------------------------------------------------------------------

notwithstanding a failure to satisfy any applicable lending conditions or the
provisions of SECTION 2.01 or SECTION 2.06, or the occurrence of the Termination
Date. The failure of any Revolving Credit Lender to make available to the
applicable Issuing Bank its Revolving Commitment Percentage of any payment under
any Letter of Credit shall neither relieve any Revolving Credit Lender of its
obligation hereunder to make available to such Issuing Bank its Revolving
Commitment Percentage of any payment under any Letter of Credit on the date
required, as specified above, nor increase the obligation of such other
Revolving Credit Lender. Subject to the provisions of SECTION 2.24, whenever any
Revolving Credit Lender has made payments to any Issuing Bank in respect of any
reimbursement obligation for any Letter of Credit, such Revolving Credit Lender
shall be entitled to share ratably, based on its Revolving Commitment
Percentage, in all payments and collections thereafter received on account of
such reimbursement obligation (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent).

(h) Whenever the Borrower desires that any Issuing Bank issue a Letter of Credit
(or the amendment, renewal or extension (other than automatic renewal or
extensions) of an outstanding Letter of Credit), the Borrower shall give to the
applicable Issuing Bank and the Administrative Agent at least three (3) Business
Days’ (or such shorter period as the Administrative Agent and applicable Issuing
Bank may agree in a particular instance in their sole discretion) prior written
(including, without limitation, by telegraphic, telex, facsimile or cable
communication) notice specifying the date on which the proposed Letter of Credit
is to be issued, amended, renewed or extended (which shall be a Business Day),
the Stated Amount of the Letter of Credit so requested, the expiration date of
such Letter of Credit, the name and address of the beneficiary thereof, and the
provisions thereof. If requested by the applicable Issuing Bank, the Borrower
shall also submit documentation on such Issuing Bank’s standard form in
connection with any request for the issuance, amendment, renewal or extension of
a Letter of Credit, provided that in the event of a conflict or inconsistency
between the terms of such documentation and this Agreement, the terms of this
Agreement shall supersede any inconsistent or contrary terms in such
documentation and this Agreement shall control.

(i) Subject to the limitations set forth below, the obligations of the Borrower
to reimburse the Issuing Banks for any Letter of Credit Disbursement shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including, without limitation
(it being understood that any such payment by the Borrower shall be without
prejudice to, and shall not constitute a waiver of, any rights the Borrower
might have or might acquire hereunder as a result of the payment by the
applicable Issuing Bank of any draft or the reimbursement by the Borrower
thereof): (i) any lack of validity or enforceability of a Letter of Credit;
(ii) the existence of any claim, setoff, defense or other right which a Borrower
may have at any time against a beneficiary of any Letter of Credit or against
any Issuing Bank or any of the Lenders (other than a defense of payment or
performance), whether in connection with this Agreement, the transactions
contemplated herein or any unrelated transaction; (iii) any draft, demand,
certificate or other document presented under any Letter of Credit proving to be
forged or fraudulent in any respect or any statement therein being untrue or
inaccurate in any respect; (iv) payment by any Issuing Bank of any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not strictly comply with the terms of such Letter of Credit; (v) any
other circumstance or happening whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of

 

68



--------------------------------------------------------------------------------

this SECTION 2.11, constitute a legal or equitable discharge of, or provide a
right of setoff against, any Loan Party’s obligations hereunder; (vi) the fact
that any Event of Default shall have occurred and be continuing; or (vii) any
adverse change in the relevant exchange rates. No Credit Party shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (as determined
by a court of competent jurisdiction or another independent tribunal having
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in compliance with the terms of a Letter of
Credit, the applicable Issuing Bank may, in its reasonable discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(j) The Administrative Agent, the Lenders and the Loan Parties hereby
acknowledge and agree that (a) each Issuing Bank may from time to time in its
discretion issue banker’s acceptances, bank guaranties, time deposits and
similar instruments (collectively, “Banker’s Acceptances”) for the account of
the Borrower or any Subsidiary of the Borrowers in connection with Commercial
Letters of Credit issued under the Credit Agreement and (b) all such Banker’s
Acceptances shall be treated as Commercial Letters of Credit for all purposes of
the Credit Agreement and shall constitute Obligations secured by all Collateral.

SECTION 2.12 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any holding company of any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank; or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting Loan of such Lender bearing interest by reference to
the Adjusted LIBO Rate or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost in any
material amount to such Lender of making or maintaining any Loan bearing
interest by reference to the Adjusted LIBO Rate (or of maintaining its
obligation to make any such Loan) or to increase the cost in any material amount
to such Lender or any Issuing Bank of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount in any material respect of any sum
received or

 

69



--------------------------------------------------------------------------------

receivable by such Lender or such Issuing Bank hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company would have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or any Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
SECTION 2.12 and setting forth in reasonable detail the manner in which such
amount or amounts were determined shall be delivered to the Borrower and shall
be conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this SECTION 2.12 shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or any Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than one hundred eighty (180) days prior to the date that such Lender or such
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor, and provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the one hundred eighty (180) day period referred to above
shall be extended to include the period of retroactive effect thereof.

SECTION 2.13 Termination or Reduction of Commitments.

(a) Termination or Reduction of Total Revolving Commitments. Upon at least two
(2) Business Days’ prior written notice to the Administrative Agent, the
Borrower may, at any time, in whole permanently terminate, or from time to time
in part permanently reduce, the Total Revolving Commitments; provided that a
notice of reduction or termination of the Total Revolving Commitments delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of another credit facility or the closing of a securities offering or
Disposition, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

 

70



--------------------------------------------------------------------------------

Each such reduction shall be in the principal amount of $5,000,000 or any
integral multiple thereof. Each such reduction or termination shall (i) be
applied ratably to the Revolving Commitments of each Revolving Credit Lender and
(ii) be irrevocable at the effective time of any such termination or reduction.
The Borrower shall pay to the Administrative Agent for application as provided
herein (i) at the effective time of any such termination (but not any partial
reduction), all earned and unpaid fees on account of the Total Revolving
Commitments so terminated, and (ii) at the effective time of any such reduction
or termination, all Breakage Costs incurred in connection therewith and any
amount by which the Total Revolving Outstandings on such date exceed the amount
to which the Total Revolving Commitments are to be reduced effective on such
date. The Borrower shall not terminate or reduce the Total Revolving Commitments
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings would exceed the Total Revolving Commitment. A permanent
reduction of the Total Revolving Commitments shall not require a corresponding
pro rata reduction in the Letter of Credit Sublimit or the Swingline Loan
Ceiling; provided, however, that if the Total Revolving Commitments are reduced
to an amount less than the Letter of Credit Sublimit and/or the Swingline Loan
Ceiling, then the Letter of Credit Sublimit and/or the Swingline Loan Ceiling
shall be reduced to an amount equal to the Total Revolving Commitments.

(b) Reduction of Term Loan Commitments. (i) The Total Term Commitments then
outstanding shall be automatically and permanently reduced to zero on the
earlier to occur of (x) the Term Loan Extension Date (after giving effect to any
Term Loans to be made on such date) and (y) September 14, 2012 (in the event the
Term Loan Extension Date has not occurred by such date) and (ii) the Incremental
Term Commitments then outstanding shall be automatically and permanently reduced
to zero on the Term Commitment Increase Date applicable thereto upon the making
of such Incremental Term Loans (to the extent not terminated earlier pursuant to
clause (i) above).

(c) Termination Date. Upon the Termination Date, the Commitments of the Lenders
shall be terminated in full, and the Borrower shall pay, in full and in cash,
all outstanding Loans and all other outstanding Obligations then owing by them
to the Lenders (including, without limitation, all Breakage Costs incurred in
connection therewith).

SECTION 2.14 Optional Prepayment; Reimbursement of Lenders.

(a) The Borrower shall have the right at any time and from time to time to
prepay without premium or penalty (but subject to payment of Breakage Costs as
provided herein) (without a reduction in the Total Revolving Commitments, in the
case of a prepayment of Revolving Credit Loans) outstanding amount of the Loans
in whole or in part, (x) with respect to LIBO Loans, upon at least three
(3) Business Days’ prior written, telex or facsimile notice to the
Administrative Agent, prior to 11:00 a.m., and (y) with respect to Prime Rate
Loans, on the same Business Day as such notice is furnished to the
Administrative Agent, prior to 11:00 a.m., subject in each case to the following
limitations:

(i) Notwithstanding anything to the contrary contained herein, no payment
(whether optional or mandatory) shall be made in respect of the principal of the
Term Loans unless at such time or concurrently therewith (x) Total Revolving
Outstandings equal zero ($0) and all Letters of Credit have been Cash
Collateralized (in an amount equal to 105% of such Letter of Credit
Outstandings) and (y) all Revolving Commitments shall have been terminated;

 

71



--------------------------------------------------------------------------------

(ii) Subject to the foregoing and SECTION 2.15, all prepayments shall be paid to
the Administrative Agent for application (except as otherwise directed by the
Borrower), first, to the prepayment of outstanding Swingline Loans, second, to
the prepayment of other outstanding Revolving Credit Loans ratably in accordance
with each Revolving Credit Lender’s Revolving Commitment Percentage, and third,
to the prepayment of outstanding Term Loans ratably in accordance with each Term
Lender’s Term Commitment Percentage;

(iii) Subject to the foregoing, outstanding Prime Rate Loans of the Borrower
shall be prepaid before outstanding LIBO Loans of the Borrower are prepaid
(except as otherwise directed by the Borrower). Each partial prepayment of LIBO
Loans shall be in an integral multiple of $1,000,000 (but in no event less than
$5,000,000). No prepayment of LIBO Loans shall be permitted pursuant to this
SECTION 2.14 prior to the last day of an Interest Period applicable thereto,
unless the Borrower reimburses the Lenders for all Breakage Costs associated
therewith. No partial prepayment of a Borrowing of LIBO Loans shall result in
the aggregate principal amount of the LIBO Loans remaining outstanding pursuant
to such Borrowing being less than $5,000,000 (unless all such outstanding LIBO
Loans are being prepaid in full); and

(iv) Each notice of prepayment shall specify the prepayment date, the principal
amount, Type and Class of the Loans to be prepaid and, in the case of LIBO
Loans, the Borrowing or Borrowings pursuant to which such Loans were made. Each
notice of prepayment shall be revocable, provided that the Borrower shall
reimburse the Lenders for all Breakage Costs associated with the revocation of
any notice of prepayment. The Administrative Agent shall, promptly after
receiving notice from the Borrower hereunder, notify each applicable Lender of
the principal amount, Type and Class of the Loans held by such Lender which are
to be prepaid, the prepayment date and the manner of application of the
prepayment.

(b) The Borrower shall reimburse each Lender as set forth below for any loss,
cost or expense (herein, collectively, “Breakage Costs”) incurred or to be
incurred by such Lender as a result of (i) any continuation, conversion, payment
or prepayment of any Loan other than a Prime Rate Loan on a day other than the
last day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise) or (ii) any failure by the
Borrower (for a reason other than the failure of a Lender to make a Loan) to
prepay, borrow, continue or convert any Loan other than a Prime Rate Loan on the
date or in the amount notified by the Borrower, (iii) in the event that after a
Borrower delivers a notice of commitment reduction under SECTION 2.13 or a
notice of prepayment under SECTION 2.14 in respect of LIBO Loans, such
commitment reductions or such prepayments are not made on the day specified in
such notice of reduction or prepayment, and (iv) any assignment of a LIBO Loan
on a day other than the last day of the Interest Period therefor as a result of
a request by the Borrower pursuant to SECTION 2.22, including any loss of
anticipated profits and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained. The Borrower
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing. For purposes of calculating amounts payable by
the Borrower to the Lenders

 

72



--------------------------------------------------------------------------------

under this SECTION 2.14(b), each Lender shall be deemed to have funded each LIBO
Loan made by it at the LIBO Rate used in determining the Adjusted LIBO Rate for
such Loan by a matching deposit or other borrowing in the London interbank
eurodollar market for a comparable amount and for a comparable period, whether
or not such LIBO Loan was in fact so funded. Any Lender demanding reimbursement
for such loss shall deliver to the Borrower from time to time one or more
certificates setting forth the amount of such loss as determined by such Lender
and setting forth in reasonable detail the manner in which such amount was
determined and such amounts shall be due within ten (10) Business Days after the
receipt of such notice.

(c) Whenever any partial prepayment of Revolving Credit Loans are to be applied
to LIBO Loans, such LIBO Loans shall be prepaid in the chronological order of
their Interest Payment Dates or as the Borrower may otherwise designate in
writing.

SECTION 2.15 Mandatory Prepayment; Cash Collateral.

The outstanding Obligations shall be subject to prepayment as follows:

(A) If at any time (I) the amount of Total Revolving Outstandings exceeds the
Maximum Revolving Borrowing Amount at such time or (II) the amount of Total
Outstandings exceeds the Maximum Aggregate Borrowing Amount at such time (in
either case other than as a result of a Permitted Overadvance pursuant to
SECTION 2.05(a)), the Borrower will, immediately (y) prepay the Swingline Loans
first and then the other Revolving Credit Loans in an amount necessary to
eliminate such deficiency; and (z) if, after giving effect to the prepayment in
full of all outstanding Swingline Loans and Revolving Credit Loans such
deficiency has not been eliminated, Cash Collateralize Letter of Credit
Outstandings in an amount necessary to eliminate such deficiency. If any such
excess remains after giving effect to the prepayment in full of all outstanding
Revolving Credit Loans, the Cash Collateralization of the Letter of Credit
Outstandings (in an amount equal to 105% of such Letter of Credit Outstandings)
as provided above and the termination of all Revolving Commitments, the Borrower
shall then repay the Term Loans then outstanding in an amount equal to such
excess.

(B) The Loans shall be repaid daily in accordance with (and to the extent
required under) the provisions of SECTION 2.16, to the extent then applicable.

(C) Except during the continuance of a Cash Dominion Event, any Cash Receipts
and other payments received by the Administrative Agent shall be applied as the
Borrower shall direct the Administrative Agent in writing, and otherwise
consistent with the provisions of SECTION 2.14.

(D) The Borrower shall prepay the Obligations (without a reduction in the Total
Revolving Commitments, in the case of a prepayment of Revolving Credit Loans)
with 100% of the net cash proceeds received by the Borrower or any other Loan
Party in connection with any asset sale made pursuant to SECTION 6.04(g) and
SECTIONS 6.05(h), (j) and (k), such prepayment to be made contemporaneously with
the receipt of such payment and applied in a manner consistent with the
provisions of SECTION 2.14.

 

73



--------------------------------------------------------------------------------

(E) The Borrower shall repay the Obligations as required pursuant to SECTION
2.13(c).

SECTION 2.16 Credit Card Arrangements; Cash Management.

(a) Each Loan Party has heretofore delivered to the Administrative Agent
notifications (each, a “Credit Card Notification”) substantially in the form
attached hereto as Exhibit E which were executed on behalf of such Loan Party
and addressed to each of such Loan Party’s credit card and debit card
clearinghouses and processors; and

(b) Each Loan Party has heretofore entered into a blocked account agreement
(each, a “Blocked Account Agreement”), reasonably satisfactory to the
Administrative Agent, with each Blocked Account Bank, with respect to each DDA
in which funds of any Loan Party are concentrated (collectively, the “Blocked
Accounts”) from:

(i) the sale of Inventory and other Collateral;

(ii) all proceeds of collections of Accounts;

(iii) each Blocked Account (including all cash deposited therein from each DDA);
and

(iv) the cash proceeds of all credit card and debit card charges.

(c) Each Credit Card Notification and Blocked Account Agreement entered into by
a Loan Party requires, during the continuance of a Cash Dominion Event (and
delivery of notice thereof from the Administrative Agent), the ACH or wire
transfer on each Business Day (and whether or not there is then an outstanding
balance in the Loan Account) of all available cash receipts (the “Cash
Receipts”) to the account maintained by the Administrative Agent at Bank of
America (the “Administrative Agent’s Account”).

If any cash or Cash Equivalents owned by any Loan Party (other than (i) petty
cash accounts funded in the ordinary course of business, the deposits in which
shall not aggregate more than $10,000,000 (or such greater amount to which the
Administrative Agent may agree), (ii) deposit accounts subject to Liens
permitted under SECTION 6.01(e) and SECTION 6.01(f) and (iii) payroll, trust and
tax withholding accounts funded in the ordinary course of business and required
by Applicable Law (collectively, “Excluded DDAs”)) are deposited to any account,
or held or invested in any manner, otherwise than in a Blocked Account that is
subject to a Blocked Account Agreement (or a DDA the funds in which are swept or
transferred daily to a Blocked Account), then the Borrower shall cause all funds
in such accounts or so held or so invested to be transferred with such frequency
as may be required by the Administrative Agent to a Blocked Account that is
subject to a Blocked Account Agreement (or a DDA the funds in which are swept or
transferred daily to a Blocked Account).

(d) The Loan Parties may close DDAs or Blocked Accounts and/or open new DDAs or
Blocked Accounts, subject to the execution and delivery to the Administrative
Agent of appropriate Blocked Account Agreements (except with respect to Excluded
DDAs or unless expressly waived by the Administrative Agent) consistent with the
provisions of this SECTION 2.16

 

74



--------------------------------------------------------------------------------

and otherwise reasonably satisfactory to the Administrative Agent. The Loan
Parties shall furnish the Administrative Agent with prior written notice of
their intention to open or close a Blocked Account and the Administrative Agent
shall promptly notify the Borrower as to whether the Administrative Agent shall
require a Blocked Account Agreement with the Person with whom such account will
be maintained. Unless consented to in writing by the Administrative Agent, the
Borrower shall not enter into any agreements with credit card or debit card
processors other than the ones expressly contemplated herein unless
contemporaneously therewith, a Credit Card Notification, is executed and
delivered to the Administrative Agent. The Borrower may also maintain one or
more disbursement accounts to be used by the Borrower for disbursements and
payments (including payroll) in the ordinary course of business or as otherwise
permitted hereunder.

(e) The Loan Parties shall establish and maintain cash management arrangements
and procedures, including Blocked Accounts, reasonably satisfactory to the
Administrative Agent (it being agreed that the cash management agreements in
effect on the Amendment Effective Date are satisfactory to the Administrative
Agent). Promptly upon the request of the Administrative Agent, the Borrower
shall deliver to the Administrative Agent a schedule setting forth all DDAs that
are maintained by the Loan Parties as of such date, which schedule shall
include, with respect to each depository (i) the name and address of such
depository; (ii) the account number(s) maintained with such depository; and
(iii) a contact person at such depository.

(f) The Administrative Agent’s Account shall at all times be under the sole
dominion and control of the Administrative Agent. The Borrower hereby
acknowledges and agrees that (i) it has no right of withdrawal from the
Administrative Agent’s Account, (ii) the funds on deposit in the Administrative
Agent’s Account shall at all times continue to be collateral security for all of
the Obligations, and (iii) the funds on deposit in the Administrative Agent’s
Account shall be applied as provided in this Agreement. In the event that,
notwithstanding the provisions of this SECTION 2.16, during the continuation of
a Cash Dominion Event, the Borrower receives or otherwise has dominion and
control of any such proceeds or collections, such proceeds and collections shall
be held in trust by the Borrower for the Administrative Agent, shall not be
commingled with any of the Borrower’s other funds or deposited in any account of
the Borrower and shall promptly be deposited into the Administrative Agent’s
Account or dealt with in such other fashion as the Borrower may be instructed by
the Administrative Agent.

(g) Any amounts received in the Administrative Agent’s Account at any time when
all of the Obligations then due have been and remain fully repaid shall be
remitted to the operating account of the Borrower maintained with the
Administrative Agent.

(h) The Administrative Agent shall promptly (but in any event within two
(2) Business Day) furnish written notice to each Person with whom a Blocked
Account is maintained of any termination of a Cash Dominion Event.

(i) The following shall apply to deposits and payments under and pursuant to
this Agreement:

(i) Funds shall be deemed to have been deposited to the Administrative Agent’s
Account on the Business Day on which deposited, provided that such deposit is
available to the Administrative Agent by 4:00 p.m. on that Business Day (except
that if the Obligations are being paid in full, by 2:00 p.m., on that Business
Day);

 

75



--------------------------------------------------------------------------------

(ii) Funds paid to the Administrative Agent, other than by deposit to the
Administrative Agent’s Account, shall be deemed to have been received on the
Business Day when they are good and collected funds, provided that such payment
is available to the Administrative Agent by 4:00 p.m. on that Business Day
(except that if the Obligations are being paid in full, by 2:00 p.m., on that
Business Day);

(iii) If a deposit to the Administrative Agent’s Account or payment is not
available to the Administrative Agent until after 4:00 p.m. on a Business Day,
such deposit or payment shall be deemed to have been made at 9:00 a.m. on the
then next Business Day;

(iv) If any item deposited to the Administrative Agent’s Account and credited to
the Loan Account is dishonored or returned unpaid for any reason, whether or not
such return is rightful or timely, the Administrative Agent shall have the right
to reverse such credit and charge the amount of such item to the applicable Loan
Account and the Borrower shall indemnify the Secured Parties against all
out-of-pocket claims and losses resulting from such dishonor or return;

(v) All amounts received under this SECTION 2.16 shall be applied in the manner
set forth in SECTION 7.03; provided that no repayments in respect of the
principal of any Term Loans shall be made unless at such time or concurrently
therewith (x) Total Revolving Outstandings equal zero ($0) and all Letters of
Credit have been Cash Collateralized (in an amount equal to 105% of such Letter
of Credit Outstandings) and (y) all Revolving Commitments shall have been
terminated.

(j) At any time after the occurrence of a Securities Account Control Event, each
Loan Party shall, at the option and request of the Administrative Agent,
promptly and in any event within ninety (90) days of such request, cause each
securities account or commodities account maintained by such Loan Party to be
subject to a Blocked Account Agreement, reasonably satisfactory to the
Administrative Agent, with each applicable securities intermediary or commodity
intermediary in accordance with the requirements of the Security Agreement.

SECTION 2.17 Fees.

(a) The Borrower shall pay to the Administrative Agent and MLPF&S, for their
respective accounts, the fees set forth in the Fee Letter as and when payment of
such fees is due as therein set forth.

(b) The Borrower shall pay the Administrative Agent, for the account of the
Revolving Credit Lenders, an aggregate fee (the “Unused Fee”) equal to
Applicable Unused Fee Rate per annum (on the basis of actual days elapsed in a
year of 360 days) of the average daily balance of the Revolving Credit Lenders’
respective Unused Commitment during the Fiscal Quarter just ended, subject to
adjustment as provided in SECTION 2.24. The Unused Fee shall be paid in arrears,
on the first day of each Fiscal Quarter after the execution of this Agreement
and on the Termination Date. The Administrative Agent shall pay the Unused Fee
to the Revolving Credit Lenders upon the Administrative Agent’s receipt of the
Unused Fee based upon each Revolving Credit Lender’s pro rata share of the
average daily balance of the Revolving Credit Lenders’ Unused Commitment,
subject to adjustment as provided in SECTION 2.24.

 

76



--------------------------------------------------------------------------------

(c) The Borrower shall pay the Administrative Agent, for the account of the
Revolving Credit Lenders who are then participating in the Letters of Credit, on
the first day of each Fiscal Quarter and on demand after the Termination Date,
in arrears, a fee calculated on the basis of a 360 day year, as applicable and
actual days elapsed (each, a “Letter of Credit Fee”), equal to the following per
annum percentages of the average face amount of the following categories of
Letters of Credit outstanding during the three month period then ended:

(i) Standby Letters of Credit: for the account of each Revolving Credit Lender
in accordance with its Revolving Commitment Percentage, at a per annum rate
equal to the then Applicable Margin for Revolving Credit Loans that are LIBO
Loans; and

(ii) Commercial Letters of Credit: for the account of each Revolving Credit
Lender in accordance with its Revolving Commitment Percentage, at a per annum
rate equal to fifty percent (50%) of the then Applicable Margin for Revolving
Credit Loans that are LIBO Loans;

provided, however, any Letter of Credit Fees otherwise payable for the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the
applicable Issuing Bank pursuant to SECTION 2.11 shall be payable, to the
maximum extent permitted by applicable Law, to the other Revolving Credit
Lenders in accordance with the upward adjustments in their respective Revolving
Commitment Percentages allocable to such Letter of Credit pursuant to
Section 2.24(a)(iv), with the balance of such fee, if any, payable to the
applicable Issuing Bank for its own account.

(d) The Borrower shall pay to each Issuing Bank, in addition to all Letter of
Credit Fees otherwise provided for herein, (i) the reasonable and customary fees
and charges of such Issuing Bank in connection with the negotiation, settlement
and amendment of each Letter of Credit issued by such Issuing Bank, and (ii) a
fronting fee (each, a “Fronting Fee”) equal to one-eighth of one percent
(0.125%) on the aggregate Stated Amount of all Letters of Credit. Each such
Fronting Fee shall be payable on the first day of each Fiscal Quarter and on
demand after the Termination Date, in arrears. In addition, the Borrower shall
pay directly to each Issuing Bank for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such Issuing Bank relating to letters of credit as from time to time
in effect.

(e) All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for the account of the Administrative Agent and other
Credit Parties as provided herein. Once due, all fees shall be fully earned and
shall not be refundable when paid under any circumstances.

SECTION 2.18 Maintenance of Loan Account; Statements of Account.

(a) The Administrative Agent shall maintain an account on its books in the name
of the Borrower (each, the “Loan Account”) which will reflect (i) all Loans and
other advances made by the Lenders to the Borrower or for the Borrower’s
account, (ii) all Letter of Credit Disbursements, fees and interest that have
become payable as herein set forth, and (iii) any and all other monetary
Obligations that have become payable.

 

77



--------------------------------------------------------------------------------

(b) The Loan Account will be credited with all amounts received by the
Administrative Agent from the Borrower or from other Persons for the Borrower’s
account, including all amounts received in the Administrative Agent’s Account
from the Blocked Account Banks, and the amounts so credited shall be applied as
set forth in and to the extent required by SECTION 2.15 or SECTION 7.03, as
applicable. After the end of each calendar quarter, the Administrative Agent
shall send to the Borrower a statement accounting for the charges (including
interest), loans, advances and other transactions occurring among and between
the Administrative Agent, the Lenders and the Borrower during such calendar
quarter. The quarterly statements, absent manifest error, shall be deemed
presumptively correct.

SECTION 2.19 Payments.

(a) The Borrower shall make each payment required to be made hereunder or under
any other Loan Document (whether of principal, interest, fees or reimbursement
of drawings under Letters of Credit, of amounts payable under SECTION 2.12,
SECTION 2.14(b), SECTION 2.21, SECTION 9.04 or otherwise) prior to 2:00 p.m. on
the date when due, in immediately available funds, without setoff or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at the Administrative
Agent’s Office, except payments to be made directly to each Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to SECTION 2.12, SECTION 2.14(b), SECTION 2.21, and SECTION 9.04 shall be made
directly to the Persons entitled thereto and payments pursuant to other Loan
Documents shall be made to the Persons specified therein. The Administrative
Agent shall distribute any such payments to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, except with respect to LIBO Borrowings, the
date for payment shall be extended to the next succeeding Business Day, and, if
any payment due with respect to LIBO Borrowings shall be due on a day that is
not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, unless that succeeding Business Day is in the next
calendar month, in which event, the date of such payment shall be on the last
Business Day of subject calendar month, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.

(b) All funds received by and available to the Administrative Agent to pay
principal, unreimbursed drawings under Letters of Credit, interest, fees and
other amounts then due hereunder, shall be applied in accordance with the
provisions of SECTION 2.14, SECTION 2.15 or SECTION 7.03, as applicable, ratably
among the parties entitled thereto in accordance with the amounts of principal,
unreimbursed drawings under Letters of Credit, interest, fees and other amounts
then due to such respective parties. For purposes of calculating interest due to
a Lender, that Lender shall be entitled to receive interest on the actual amount
contributed by that Lender towards the principal balance of the Loans
outstanding during the applicable period covered by the interest payment made by
the Borrower. Any net principal reductions to the Loans received

 

78



--------------------------------------------------------------------------------

by the Administrative Agent in accordance with the Loan Documents during such
period shall not reduce such actual amount so contributed, for purposes of
calculation of interest due to that Lender, until the Administrative Agent has
distributed to the applicable Lender its Commitment Percentage thereof. All
credits against the Obligations shall be conditioned upon final payment to the
Administrative Agent of the items giving rise to such credits. If any item
credited to the Loan Account is dishonored or returned unpaid for any reason,
whether or not such return is rightful or timely, the Administrative Agent shall
have the right to reverse such credit and charge the amount of such item to the
Loan Account and the Borrower shall indemnify the Secured Parties against all
claims and losses resulting from such dishonor or return.

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the applicable Issuing Bank, as
the case may be, the amount due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the applicable Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of LIBO Loans (or, in the case of
any Borrowing of Prime Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with the
term hereof and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Prime Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

79



--------------------------------------------------------------------------------

SECTION 2.20 Settlement Amongst Lenders.

(a) The Swingline Lender may, at any time (but, in any event weekly), on behalf
of the Borrower (which hereby authorizes the Swingline Lender to act on its
behalf in that regard) request the Administrative Agent to cause the Revolving
Credit Lenders to make a Revolving Credit Loan (which shall be a Prime Rate
Loan) in an amount equal to such Revolving Credit Lender’s Revolving Commitment
Percentage of the outstanding amount of Swingline Loans made in accordance with
SECTION 2.06 (including any Permitted Overadvance made as a Swingline Loan),
which request may be made regardless of whether the conditions set forth in
Article IV have been satisfied. Upon such request, each Revolving Credit Lender
shall make available to the Administrative Agent the proceeds of such Revolving
Credit Loan (and the Administrative Agent may apply Cash Collateral available
with respect to the applicable Swingline Loan) for the account of the Swingline
Lender. If the Swingline Lender requires a Revolving Credit Loan to be made by
the Revolving Credit Lenders and the request therefor is received prior to 1:00
p.m. on a Business Day, such transfers shall be made in immediately available
funds no later than 3:00 p.m. that day; and, if the request therefor is received
after 1:00 p.m., then no later than 3:00 p.m. on the next Business Day. The
obligation of each such Revolving Credit Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent or the Swingline Lender. If and to the extent any Revolving
Credit Lender shall not have so made its transfer to the Administrative Agent,
such Revolving Credit Lender agrees to pay to the Administrative Agent,
forthwith on demand, such amount, together with interest thereon, for each day
from such date until the date such amount is paid to the Administrative Agent,
at the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(b) The amount of each Revolving Credit Lender’s Revolving Commitment Percentage
of outstanding Revolving Credit Loans shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Revolving Credit Loans (including Swingline
Loans) and repayments of Revolving Credit Loans (including Swingline Loans)
received by the Administrative Agent as of 3:00 p.m. on the first Business Day
(such date, the “Settlement Date”) following the end of the period specified by
the Administrative Agent.

(c) The Administrative Agent shall deliver to each of the Lenders and the
Borrower promptly after a Settlement Date a summary statement of the amount of
outstanding Loans for the period and the amount of repayments received for the
period. As reflected on the summary statement, subject to the provisions of, and
adjustments pursuant to, SECTION 2.24, (i) the Administrative Agent shall
transfer to each Lender its ratable share of repayments of each Class of Loans
received, and (ii) each Revolving Credit Lender shall transfer to the
Administrative Agent (as provided below) or the Administrative Agent shall
transfer to each Revolving Credit Lender, such amounts as are necessary to
insure that, after giving effect to all such transfers, the amount of Revolving
Credit Loans made by each Revolving Credit Lender with respect to Revolving
Credit Loans to the Borrower shall be equal to such Revolving Credit Lender’s
Revolving Commitment Percentage of Revolving Credit Loans, as applicable,
outstanding as of such Settlement Date. If the summary statement requires
transfers to be made to the Administrative Agent by the Revolving Credit Lenders
and is received prior to 1:00 p.m. on a

 

80



--------------------------------------------------------------------------------

Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m. that day; and, if received after 1:00 p.m., then no later
than 3:00 p.m. on the next Business Day. The obligation of each Revolving Credit
Lender to transfer such funds is irrevocable, unconditional and without recourse
to or warranty by the Administrative Agent. If and to the extent any Revolving
Credit Lender shall not have so made its transfer to the Administrative Agent,
such Revolving Credit Lender agrees to pay to the Administrative Agent,
forthwith on demand such amount, together with interest thereon, for each day
from such date until the date such amount is paid to the Administrative Agent,
at the Federal Funds Effective Rate.

SECTION 2.21 Taxes.

(a) Except as otherwise expressly provided in this SECTION 2.21, any and all
payments by or on account of any obligation of the Loan Parties hereunder or
under any other Loan Document shall be made free and clear of and without
deduction or withholding for any Indemnified Taxes or Other Taxes, except as
otherwise required by law; provided, however, that if a Loan Party or an Agent
shall be required to deduct, withhold or remit any such Taxes from such
payments, then (i) in the case of any Indemnified Taxes or Other Taxes, the sum
payable shall be increased as necessary so that after making all required
deductions, withholdings, or remittances for such Indemnified Taxes or Other
Taxes (including deductions or withholdings applicable to additional sums
payable under this SECTION 2.21) the applicable Credit Party receives an amount
equal to the sum it would have received had no such deductions or withholdings
been made, (ii) the Loan Party or Agent shall make such deductions or
withholdings and shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with Applicable Law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.

(c) The Loan Parties shall indemnify each Credit Party, within ten (10) days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid or payable by such Credit Party on or with respect to any
payment by or on account of any obligation of the Loan Parties hereunder or
under any other Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this SECTION
2.21) and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto; provided that the Loan Parties shall not be required to
make any indemnification payment pursuant to this SECTION 2.21 for any penalties
or interest that are the result of the gross negligence or willful misconduct of
the Credit Party making the claim pursuant to this SECTION 2.21. A certificate
as to the amount of such payment or liability delivered to the Borrower by a
Credit Party, or by the Administrative Agent on its own behalf or on behalf of
any other Credit Party, setting forth in reasonable detail the manner in which
such amount was determined, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

81



--------------------------------------------------------------------------------

(e) (i) Any Foreign Lender that is entitled to an exemption from or reduction in
United States withholding Tax shall deliver to the Borrower and the
Administrative Agent two (2) copies of:

(A) either United States Internal Revenue Service Form W-8BEN (claiming a treaty
benefit) or Form W-8ECI, or any subsequent versions thereof or successors
thereto, or,

(B) in the case of a Foreign Lender claiming exemption from or reduction in U.S.
federal withholding Tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a (1) Form W-8BEN, or any subsequent
versions thereof or successors thereto and (2) a certificate representing that
such Foreign Lender (a) is not a bank for purposes of Section 881(c) of the
Code, (b) is not a 10 percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of any Loan Party and (c) is not a controlled
foreign corporation related to the Loan Parties (within the meaning of
Section 864(d)(4) of the Code) (a “Portfolio Interest Certificate”), or

(C) in the case of a Foreign Lender that is not the beneficial owner of payments
made under this Agreement (including a partnership or a participating Lender),
any applicable underlying United States Internal Revenue Service Form W-8 or
W-9; provided, however, that if the Lender is a partnership and one or more of
its partners are claiming the exemption for portfolio interest under
Section 881(c) of the Code, such Lender may provide a Portfolio Interest
Certificate on behalf of such partners, or

(D) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower to determine the amount of Tax
(if any) required by law to be withheld,

in all cases, properly completed and duly executed by such Foreign Lender
claiming, as applicable, complete exemption from or reduced rate of, U.S.
federal withholding tax on payments by the Loan Parties under this Agreement and
the other Loan Documents, or in the case of a Foreign Lender claiming exemption
for “portfolio interest” certifying that it is not a foreign corporation,
partnership, estate or trust. Such forms shall be delivered by each Foreign
Lender on or before the date it becomes a party to this Agreement (or, in the
case of a transferee that is a participation holder, on or before the date such
participation holder becomes a transferee hereunder) and on or before the date,
if any, such Foreign Lender changes its applicable lending office by designating
a different lending office (a “New Lending Office”). In addition, each Foreign
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Foreign Lender. Notwithstanding any other
provision of this SECTION 2.21(e), a Lender shall not be required to deliver any
form pursuant to this SECTION 2.21(e) that such Lender is not legally able to
deliver.

(ii) Each Lender that is a “United States person” as defined under
Section 7701(a)(30) of the Code (a “U.S. Lender”) shall deliver to the Borrower
and the Administrative Agent such form or forms, certificates or documentation,
including two original copies of United States Internal Revenue Service Form
W-9, as reasonably requested by the Borrower to confirm

 

82



--------------------------------------------------------------------------------

or establish that such U.S. Lender is not subject to deduction, withholding, or
backup withholding of United States federal income Tax with respect to any
payments to such U.S. Lender. Such forms shall be delivered by each U.S. Lender
to the Borrower on or before the date such U.S. Lender becomes a party to this
Agreement (or, in the case of a transferee that is a participation holder, on or
before the date such participation holder becomes a transferee).

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by Sections 1471 through 1474 of the Code
(“FATCA”) if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower, at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower as may be necessary for the
Borrower to comply with its obligations under FATCA, to determine that such
Lender has or has not complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.

(f) Without limiting the provisions of subsection (a) or (c) above, each Lender
and each Issuing Bank shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority if such Taxes are Excluded Taxes of such Lender or
such Issuing Bank or are attributable to such Lender or such Issuing Bank as a
result of the failure by such Lender or such Issuing Bank, as the case may be,
to deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender or such Issuing Bank, as
the case may be, to the Borrower or the Administrative Agent pursuant to
subsection (e). Each Lender and each Issuing Bank hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or such Issuing Bank, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (f). The agreements in this clause (f) shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender or an Issuing Bank, the termination of the Total
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

(g) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate; provided that
such Lender is legally entitled to complete, execute and deliver such
documentation and in such Lender’s judgment such completion, execution or
submission would not prejudice the legal or commercial position of such Lender.

 

83



--------------------------------------------------------------------------------

(h) If any Loan Party shall be required pursuant to this SECTION 2.21 to pay any
additional amount to, or to indemnify, any Credit Party to the extent that such
Credit Party becomes subject to Indemnified Taxes or Other Taxes subsequent to
the Closing Date (or, if applicable, subsequent to the date such Person becomes
a party to this Agreement) as a result of any change in the circumstances of
such Credit Party (other than a change in Applicable Law), including without
limitation a change in the residence, place of incorporation, principal place of
business of such Credit Party or a change in the branch or lending office of
such Credit Party, as the case may be, such Credit Party shall use reasonable
efforts to avoid or minimize any amounts which might otherwise be payable
pursuant to this SECTION 2.21(h); provided, however, that such efforts shall not
include the taking of any actions by such Credit Party that would result in any
Tax, costs or other expense to such Credit Party (other than a Tax, cost or
other expense for which such Credit Party shall have been reimbursed or
indemnified by the Loan Parties pursuant to this Agreement or otherwise) or any
action which would or might in the reasonable opinion of such Credit Party have
an adverse effect upon its business, operations or financial condition or
otherwise be disadvantageous to such Credit Party.

(i) If any Lender is entitled to a reduction in (and not complete exemption
from) the applicable withholding Tax, the Borrower or the Administrative Agent
may withhold from any interest payment to such Lender an amount equivalent to
the applicable withholding Tax after taking into account such reduction.

(j) If any Credit Party, in its sole discretion, determines that it has actually
and finally realized, by reason of a refund, deduction or credit of any Taxes
paid or reimbursed by the Loan Parties pursuant to subsection (a) or (c) above
in respect of payments under the Loan Documents (which refund, deduction or
credit is provided by the jurisdiction imposing such Taxes), a current monetary
benefit that it would otherwise not have obtained and that would result in the
total payments under this SECTION 2.21 exceeding the amount needed to make such
Credit Party whole, such Credit Party shall pay to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this SECTION 2.21 with respect to the Taxes or Other Taxes giving rise to
such refund), with reasonable promptness following the date upon which it
actually realizes such benefit, an amount equal to the amount of such refund,
deduction or credit, net of all out of pocket expenses incurred in securing such
refund, deduction and without interest; provided that the Borrower, upon the
request of the applicable Credit Party, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Credit Party in the event such Credit
Party is required to repay such refund to such Governmental Authority. This
SECTION 2.21(j) shall not be construed to require any Credit Party to make
available its Tax returns (or any other confidential information relating to its
Taxes) to any Loan Party.

SECTION 2.22 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under SECTION 2.12 or cannot make Loans
under SECTION 2.10, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to SECTION 2.21, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or

 

84



--------------------------------------------------------------------------------

assignment (i) would eliminate such restriction under SECTION 2.10 or eliminate
or reduce amounts payable pursuant to SECTION 2.12 or SECTION 2.21, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment; provided, however, that the Borrower shall not be liable for such
costs and expenses of a Lender requesting compensation if (i) such Lender
becomes a party to this Agreement on a date after the Amendment Effective Date
and (ii) the relevant Change in Law occurs on a date prior to the date such
Lender becomes a party hereto.

(b) If any Lender requests compensation under SECTION 2.12, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.21, if any Lender
is a Defaulting Lender or if any other circumstance exists hereunder that gives
the Borrower the right to replace a Lender as a party hereto (including pursuant
to SECTION 9.01), then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, SECTION 9.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(i) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in Letter of Credit
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.14(b)) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(ii) in the case of any such assignment resulting from a claim for compensation
under SECTION 2.12 or payments required to be made pursuant to SECTION 2.21,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iii) such assignment does not conflict with Applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 2.23 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or any Issuing Bank (i) if such Issuing Bank has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
unreimbursed Letter of Credit Disbursement, or (ii) if, as of the Termination
Date, there shall exist any Letter of Credit Outstandings, the Borrower shall,
in each case, immediately Cash Collateralize the then Letter of Credit
Outstandings (in an amount equal to 105% of such Letter of Credit Outstandings).
At any time that there shall exist a Revolving Credit Lender that is a
Defaulting Lender, immediately

 

85



--------------------------------------------------------------------------------

upon the request of the Administrative Agent, any Issuing Bank or the Swingline
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
SECTION 2.24(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower, and to
the extent provided by any Revolving Credit Lender, such Revolving Credit
Lender, hereby grants to (and subjects to the control of) the Administrative
Agent, for the benefit of the Administrative Agent, each Issuing Bank and the
Revolving Credit Lenders (including the Swingline Lender), and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to SECTION
2.23(c). If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent as herein provided, or that the total amount of such Cash Collateral is
less than the applicable Fronting Exposure and other obligations secured
thereby, the Borrower or the relevant Defaulting Lender will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this SECTION 2.23 or SECTIONS
2.06, 2.11, 2.15, 2.24 or 7.02 in respect of Letters of Credit or Swingline
Loans shall be held and applied to the satisfaction of the specific Letter of
Credit Outstandings, Swingline Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other Obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Revolving Credit Lender (or, as appropriate, its
assignee following compliance with SECTION 9.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this SECTION 2.23
may be otherwise applied in accordance with SECTION 7.03), and (y) the Person
providing Cash Collateral and the applicable Issuing Bank or Swingline Lender,
as applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

 

86



--------------------------------------------------------------------------------

SECTION 2.24 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in SECTION 9.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to SECTION 9.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the Issuing Banks or Swingline
Lender hereunder; third, if so determined by the Administrative Agent or
requested by any Issuing Bank or the Swingline Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Banks or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any Issuing Bank or the Swingline
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a prepayment of the principal amount of any Loans or
any Lender’s participation in any Letter of Credit Disbursement in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans or participation in such Letter of Credit Disbursements were made
at a time when the conditions set forth in SECTION 4.03 were satisfied or
waived, such prepayment shall be applied solely to prepay the Loans of, and
participations in Letter of Credit Disbursements owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the prepayment of any
Loans of or participations in Letter of Credit Disbursements owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this SECTION
2.24(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.

 

87



--------------------------------------------------------------------------------

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any Unused Fee pursuant to SECTION 2.17(b) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in SECTION 2.17(c).

(iv) Reallocation of Revolving Commitment Percentages to Reduce Fronting
Exposure. During any period in which there is a Revolving Credit Lender that is
a Defaulting Lender, for purposes of computing the amount of the obligation of
each non-Defaulting Lender (that is a Revolving Credit Lender) to acquire,
refinance or fund participations in Letters of Credit or Swingline Loans
pursuant to SECTIONS 2.11 and 2.20, the “Revolving Commitment Percentage” of
each non-Defaulting Lender shall be computed without giving effect to the
Revolving Commitment of that Defaulting Lender; provided, that, (i) each such
reallocation shall be given effect only if, at the date the applicable Revolving
Credit Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (ii) the aggregate obligation of each non-Defaulting Lender (that is
a Revolving Credit Lender) to acquire, refinance or fund participations in
Letters of Credit and Swingline Loans shall not exceed the positive difference,
if any, of (1) the Revolving Commitment of that non-Defaulting Lender minus
(2) the aggregate outstanding amount of the Revolving Credit Loans of that
Revolving Credit Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, and in
the case of a Revolving Credit Lender that is a Defaulting Lender, the Swingline
Lender and the Issuing Banks, agree in writing in their reasonable discretion
that a Defaulting Lender no longer meets the requirements of a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender (solely to the extent a Revolving Credit Lender) will,
to the extent applicable, purchase that portion of outstanding Revolving Credit
Loans of the other Revolving Credit Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Credit
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Revolving Credit Lenders of the in
accordance with their applicable Revolving Commitment Percentages (without
giving effect to Section 2.24(a)(iv)), whereupon that Revolving Credit Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while a Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

ARTICLE III

Representations and Warranties

To induce the Credit Parties to make the Loans and to issue Letters of Credit,
the Loan Parties, jointly and severally, make the following representations and
warranties to each Credit Party with respect to each Loan Party:

SECTION 3.01 Existence, Qualification and Power; Compliance with Laws.

 

88



--------------------------------------------------------------------------------

Each Loan Party (a) is a Person duly organized or formed, validly existing and
in good standing under the Applicable Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party
(including, with respect to the Borrower, to borrow money and request Letters of
Credit hereunder), (c) is duly qualified and in good standing under the
Applicable Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, (d) is in
compliance with all Applicable Laws, orders, writs, injunctions and orders and
(e) has all requisite governmental licenses, authorizations, consents and
approvals to operate its business as currently conducted; except in each case
referred to in clauses (b)(i), (c), (d) or (e), to the extent that the failure
to have such power, authority, licenses, authorizations, consents and approvals
or otherwise to do so, as applicable, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

SECTION 3.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party (a) are within such Loan Party’s corporate or
other powers and have been duly authorized by all necessary corporate or other
organizational action, (b) will not result in the imposition or the creation of
(or requirement to create) any Lien on any asset of any Loan Party, except Liens
created under the Loan Documents and (c) do not and will not (i) contravene the
terms of any of such Person’s Organization Documents, (ii) conflict with or
result in any breach or contravention of, or require any payment to be made
under (x) any contractual obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (y) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
(iii) violate any Applicable Law, except with respect to any conflict, breach or
contravention, payment or violation in clauses (c)(ii) or (c)(iii), to the
extent that such conflict, breach, contravention or payment, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

SECTION 3.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by any
Loan Party of this Agreement or any other Loan Document, (b) the grant by any
Loan Party of the Liens granted by it pursuant to the Security Documents or
(c) the perfection or maintenance of the Liens created under the Security
Documents (including the priority thereof), except for (i) filings necessary to
perfect the Liens on the Collateral granted by the Loan Parties in favor of the
Secured Parties and (ii) the approvals, consents, exemptions, authorizations,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect or the failure to obtain could not reasonably
be expected to have a Material Adverse Effect.

 

89



--------------------------------------------------------------------------------

SECTION 3.04 Binding Effect.

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is party thereto. This Agreement and each other Loan
Document constitutes, a legal, valid and binding obligation of each such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and by general principles of equity.

SECTION 3.05 Financial Statements; No Material Adverse Effect.

(a) (i) The Audited Financial Statements fairly present in all material respects
the financial condition of the Borrower and its consolidated Subsidiaries as of
the dates thereof and their results of operations for the period covered thereby
in accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein and (ii) the Unaudited
Financial Statements fairly present in all material respects the financial
condition of the Borrower and its consolidated Subsidiaries as of the dates
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein.

(b) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(c) As of the Amendment Effective Date, neither the Borrower nor any Subsidiary
has any Material Indebtedness direct or contingent other than (i) the
Indebtedness reflected or disclosed on the Unaudited Financial Statements or
Borrower’s Form 10-K for the period ended December 31, 2011, and
(ii) Indebtedness arising under this Agreement and the other Loan Documents.

SECTION 3.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of any Loan Party, threatened in writing or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Subsidiaries or against any of their properties or
revenues that (a) either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, or (b) involve any of the Loan
Documents, which could reasonably be expected to have a Material Adverse Effect.

SECTION 3.07 No Default.

Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any contractual obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

SECTION 3.08 Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary

 

90



--------------------------------------------------------------------------------

conduct of its business, free and clear of all Liens except (i) for minor
defects in title that do not materially interfere with its ability to conduct
its business or to utilize such assets for their intended purposes, (ii) Liens
permitted by SECTION 6.01 and (iii) where the failure to have such title could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 3.09 Environmental Compliance.

(a) There are no claims, actions, suits, or proceedings alleging potential
liability or responsibility for violation of, or otherwise relating to, any
Environmental Law that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(b) Except as specifically disclosed in writing to the Administrative Agent and
the Lenders on or prior to the Closing Date or except as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
(i) none of the properties currently or, to the knowledge of the Loan Parties,
formerly owned, leased or operated by any Loan Party or any of its Subsidiaries
is listed on the NPL or on the CERCLIS or any analogous foreign, state,
provincial or local list; (ii) to the knowledge of the Loan Parties, there is no
asbestos or asbestos-containing material, the renewal or remediation of which is
required by any Environmental Law, on any property currently owned or operated
by any Loan Party or any of its Subsidiaries; and (iii) to the knowledge of the
Loan Parties, Hazardous Materials have not been released, discharged or disposed
of by any Person on any property currently or formerly owned, leased or operated
by any Loan Party or any of its Subsidiaries and Hazardous Materials have not
otherwise been released, discharged or disposed of by any of the Loan Parties
and their Subsidiaries at any other location, in each case, which require
remedial action under, or could give rise to liability pursuant to Environmental
Law.

(c) To the knowledge of the Loan Parties, the properties owned, leased or
operated by the Loan Parties and their Subsidiaries do not contain any Hazardous
Materials in amounts or concentrations which constitute a violation of
Environmental Laws, which violations, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

(d) Except as specifically disclosed in writing to the Administrative Agent and
the Lenders on or prior to the Closing Date, neither any Loan Party nor any of
their Subsidiaries is undertaking either individually or together with other
potentially responsible parties, any investigation or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site or location either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law except for such investigation or remedial or response action that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(e) To the knowledge of the Loan Parties, all actions concerning the disposal of
any Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been conducted in a manner not
reasonably expected to result, individually or in the aggregate, in a Material
Adverse Effect.

 

91



--------------------------------------------------------------------------------

(f) Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, none of the Loan Parties and their
Subsidiaries has contractually assumed any liability or obligation under any
Environmental Law or relating to the investigation or remediation of any
Hazardous Materials.

SECTION 3.10 Taxes.

The Borrower and its Subsidiaries have timely filed all federal, state, and
other tax returns and reports required to be filed, and have timely paid all
federal, state and other Taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
actions diligently conducted and for which adequate reserves have been provided
in accordance with GAAP and except such filings and payments the failure of
which to make could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. There is no proposed tax assessment
against the Loan Parties or any of their Subsidiaries that would, if made, have
a Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any Tax Sharing Agreement, other than an agreement with another Loan
Party or a Subsidiary of a Loan Party.

SECTION 3.11 ERISA; Plan Compliance.

(a) Except as specifically disclosed in writing to the Administrative Agent and
the Lenders on or prior to the Closing Date or as would not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan is in compliance in with the applicable provisions of ERISA,
the Code, and other federal, state or provincial Applicable Laws (and the
regulations and published interpretations thereunder).

(b) (i) No ERISA Event has occurred; (ii) no Plan has an “accumulated funding
deficiency” (as defined in Section 412 of the Code), whether or not waived;
(iii) neither any Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); and
(iv) neither any Loan Party nor any ERISA Affiliate has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA, except, with respect
to each of the foregoing clauses of this SECTION 3.11(b), as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

(c) The Loan Parties are in compliance with the requirements of ERISA, the Code,
and other federal, state or provincial Applicable Laws (and the regulations and
published interpretations thereunder) with respect to each Plan, except where
the failure to so comply would not reasonably be expected to have a Material
Adverse Effect. No Loan Party has any material withdrawal liability in
connection with a Plan. No lien has arisen, choate or inchoate, in respect of a
Loan Party or its Subsidiaries or their property in connection with any Plan
(except for contribution amounts not yet due) which could reasonably be expected
to result in a Material Adverse Effect.

 

92



--------------------------------------------------------------------------------

SECTION 3.12 Subsidiaries; Equity Interests; Investments.

As of the Closing Date, neither the Borrower nor any other Loan Party has any
Subsidiaries other than those specifically disclosed in writing to the
Administrative Agent and the Lenders on or prior to the Closing Date and all of
the outstanding Capital Stock in their respective Subsidiaries has been validly
issued, is fully paid and nonassessable and all Capital Stock owned by the
Borrower or any other Loan Party is owned free and clear of all Liens except
(i) those created under the Security Documents, if any, and (ii) any
nonconsensual Lien that is permitted under SECTION 6.01. As of the Closing Date,
the Borrower has disclosed in writing to the Administrative Agent and the
Lenders (a) the name and jurisdiction of each Subsidiary, (b) the ownership
interest of the Borrower and any other Subsidiary in each Subsidiary, including
the percentage of such ownership and (c) each Subsidiary that shall be a
Facility Guarantor on the Closing Date.

SECTION 3.13 Margin Regulations; Investment Company Act.

(a) No Loan Party or Subsidiary is engaged nor will it engage, principally or as
one of its important activities, in the business of purchasing or carrying
Margin Stock, or extending credit for the purpose of purchasing or carrying
Margin Stock and no proceeds of any Loan or drawings under any Letter of Credit
will be used for the purpose of purchasing or carrying Margin Stock, or any
other purpose that violates Regulation U. The value of the Margin Stock at any
time owned by the Loan Parties and their Subsidiaries at any time a Credit
Extension constitutes a “purpose credit” (within the meaning of Regulation U)
does not exceed twenty-five percent (25%) of the value of the assets of either
or the Borrower only or the Loan Parties and their Subsidiaries taken as a
whole.

(b) Neither the Borrower nor any Subsidiary is or is required to be registered
as an “investment company”, or is subject to regulation, under the Investment
Company Act of 1940.

SECTION 3.14 Disclosure.

No report, financial statement, confidential information memorandum, certificate
or other written information heretofore or contemporaneously furnished by or on
behalf of any Loan Party to any Credit Party in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (as modified or supplemented by other
information so furnished) as and when furnished and taken as a whole contains
any untrue statement of a material fact or omits to state any material fact
necessary to make the statements contained therein, in the light of the
circumstances under which they were or will be made, not materially misleading;
provided that with respect to the Financial Performance Projections, the
Borrower represents only that such information has been prepared in good faith
based upon reasonable assumptions (it being understood that no assurance is
given that such projections will be realized and that actual results may vary
substantially from such projections).

SECTION 3.15 Intellectual Property; Licenses, Etc.

Each of the Loan Parties and their Subsidiaries own, license or possess the
right to use, all of the trademarks, service marks, trade names, domain names,
copyrights, patents, technology, software, know-how, and other Intellectual
Property (collectively, “IP Rights”) that

 

93



--------------------------------------------------------------------------------

are reasonably necessary for the operation of their respective businesses as
currently conducted, and, and such IP Rights do not conflict with the rights of
any Person, except to the extent such failure to own, license or possess such IP
Rights or the existence of such conflicts, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
The business of any Loan Party or any of their Subsidiaries as currently
conducted does not infringe upon any IP Rights held by any Person except for
such infringements, individually or in the aggregate, which could not reasonably
be expected to have a Material Adverse Effect. No claim or litigation regarding
any of the IP Rights, is pending or, to the knowledge of any Loan Party,
threatened against any Loan Party or any of their Subsidiaries, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

SECTION 3.16 Solvency.

On the Amendment Effective Date, immediately after giving effect to the
consummation of the Transactions to occur on the Amendment Effective Date,
including the making of the Loans (if any) and the issuance of Letters of Credit
(if any) under this Agreement on the Amendment Effective Date, and after giving
effect to the application of any proceeds thereof, (a) the fair value of the
assets of the Borrower and its Subsidiaries, on a consolidated basis, exceeds,
on a consolidated basis, their debts and liabilities, subordinated, contingent
or otherwise; (b) the present fair saleable value of the property of the
Borrower and its Subsidiaries, on a consolidated basis, is greater than the
amount that will be required to pay the liability, on a consolidated basis, of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (c) the Borrower
and its Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such liabilities become
absolute and matured; and (d) the Borrower and its Subsidiaries, on a
consolidated basis, are not engaged in, and are not about to engage in, business
for which they have unreasonably small capital. For purposes of this SECTION
3.16, the amount of any contingent liability at any time shall be computed as
the amount that would reasonably be expected to become an actual and matured
liability.

SECTION 3.17 Security Documents.

The Security Documents create in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Collateral described therein as security for the Obligations to
the extent that a legal, valid, binding and enforceable security interest in
such Collateral may be created under the Uniform Commercial Code (and subject,
in each case, to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law) and the Security Documents constitute, or will upon the filing of
financing statements and the obtaining of “control”, in each case, as
applicable, with respect to the relevant Collateral as required under the
Uniform Commercial Code, the creation of a fully perfected first priority Lien
on, and security interest in, all right, title and interest of the Borrower and
each Facility Guarantor thereunder in such Collateral, in each case prior and
superior in right to any other Person (other than (x) Permitted Encumbrances
having priority under Applicable Law and (y) Permitted Junior Liens having
priority over Secondary Collateral), except as permitted hereunder or under any
other Loan Document, in each case to the extent that a security interest may be
perfected by the filing of a financing statement under the UCC or by obtaining
“control”.

 

94



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01 Conditions to Effectiveness of Amended and Restated Credit
Agreement.

The effectiveness of this Agreement is subject to the satisfaction by the Loan
Parties or the waiver of each of the following conditions precedent:

(a) The Administrative Agent (or its counsel) shall have received from each Loan
Party and each Lender either (i) a counterpart of this Agreement, the
Reaffirmation Agreement and the Fee Letter signed on behalf of each such party
thereto or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission or electronic .pdf copy of a signed signature
page of this Agreement or any other relevant Loan Document) that each such party
has signed a counterpart of this Agreement, the Reaffirmation Agreement and the
Fee Letter, in each case, to the extent that it is a party thereto.

(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the Amendment Effective Date)
of Simpson Thacher & Bartlett LLP, counsel for the Loan Parties covering such
matters relating to the Borrower, the Loan Documents or the transactions
contemplated thereby as the Administrative Agent shall reasonably request. The
Borrower hereby requests such counsel to deliver such opinions.

(c) The Administrative Agent shall have received (i) a copy of the certificate
of incorporation of the Borrower, certified, if applicable, as of a recent date
by the Secretary of State of the state of its organization, and a certificate as
to the good standing of the Borrower as of a recent date, from such Secretary of
State or similar Governmental Authority; (ii) a certificate of the Secretary or
Assistant Secretary of the Borrower dated the Amendment Effective Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws
of the Borrower as in effect on the Amendment Effective Date and at all times
since a date prior to the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors of the Borrower authorizing the execution,
delivery and performance of the Loan Documents to which it is a party, the
Transactions and the borrowings hereunder, and that such resolutions have not
been modified, rescinded or amended and are in full force and effect, (C) that
the certificate of incorporation of the Borrower has not been amended since the
date of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of the Borrower; and (iii) a
certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate pursuant to
clause (ii) above.

 

95



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received the Financial Performance
Projections.

(e) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that the conditions specified in SECTIONS
4.03(b) have been satisfied.

(f) The Administrative Agent, the Arrangers and the Lenders shall have received
all amounts due under the Fee Letter and all other applicable fees and other
amounts due and payable on or prior to the Amendment Effective Date, including,
to the extent invoiced prior to the Amendment Effective Date, reimbursement or
payment of all out of pocket expenses required to be reimbursed or paid by the
Borrower hereunder or under any other Loan Document.

SECTION 4.02 Conditions Precedent to the Obligations of the Term Lenders to Make
the Term Loans on the Term Loan Extension Date.

The obligation of the Term Lenders to make Term Loans on the Term Loan Extension
Date is subject to the satisfaction by the Loan Parties or the waiver of each of
the following conditions precedent:

(a) The conditions precedent set forth in SECTION 4.01 shall have been
satisfied.

(b) The Administrative Agent shall have received a Borrowing Request as required
by SECTION 2.04.

(c) The Administrative Agent shall have received a solvency certificate,
substantially in the form set forth in Exhibit H, from the chief financial
officer or other officer with equivalent duties of the Borrower, as to the
solvency (on a consolidated basis) of the Loan Parties as of the Term Loan
Extension Date after giving effect to the Transactions.

(d) The Administrative Agent shall have received a supplement to each Perfection
Certificate of each Loan Party, in form and substance satisfactory to the
Administrative Agent, duly executed by the Borrower.

(e) (i) The Administrative Agent shall have received the results of (x) searches
of the Uniform Commercial Code filings (or equivalent filings) and (y) judgment
and tax lien searches, made with respect to the Loan Parties in the states or
other jurisdictions of formation of such Person and with respect to such other
locations and names listed on the Perfection Certificate, and (ii) the
Administrative Agent shall have proper financing statements in form appropriate
for filing under the Uniform Commercial Code of all jurisdictions that the
Administrative Agent may reasonably deem necessary or desirable in order to
perfect the Liens created under the Security Agreement, covering the Collateral
described in the Security Agreement.

(f) The Administrative Agent shall have received a Borrowing Base Certificate
reflecting the Revolving Credit Borrowing Base and the Term Borrowing Base,
dated the Term Loan Extension Date, relating to the Fiscal Month that ended at
least twenty (20) days prior to the Term Loan Extension Date, and executed by a
Financial Officer of the Borrower.

 

96



--------------------------------------------------------------------------------

(g) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or organization (or similar organizational
document), including all amendments thereto, of each Facility Guarantor,
certified, if applicable, as of a recent date by the Secretary of State of the
state of its organization, and a certificate as to the good standing of each
Facility Guarantor as of a recent date, from such Secretary of State or similar
Governmental Authority; (ii) a certificate of the Secretary or Assistant
Secretary of each Facility Guarantor dated the Amendment Effective Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws
or operating (or limited liability company) agreement of such Facility Guarantor
as in effect on the Amendment Effective Date and at all times since a date prior
to the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the board of
directors (or equivalent governing body) of such Facility Guarantor authorizing
the execution, delivery and performance of the Loan Documents to which such
Person is a party and the Transactions, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate or articles of incorporation or organization of such Facility
Guarantor have not been amended since the date of the last amendment thereto
shown on the certificate of good standing furnished pursuant to clause
(i) above, and (D) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Facility Guarantor; and (iii) a certificate of
another officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (ii) above.

(h) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the Amendment Effective Date)
of Simpson Thacher & Bartlett LLP, counsel for the Facility Guarantors and
applicable local counsel to the Facility Guarantors, in each case covering such
matters relating to the Facility Guarantors, the Loan Documents or the
transactions contemplated thereby as the Administrative Agent shall reasonably
request. The Facility Guarantors hereby request such counsel to deliver such
opinions.

(i) The Term Loan Extension date shall have occurred on or prior to
September 14, 2012.

SECTION 4.03 Conditions Precedent to Each Credit Extension after the Amendment
Effective Date.

The obligation of the Lenders to make each Loan and of the Issuing Banks to
issue each Letter of Credit (or to increase, renew or extend (other than
automatic renewal or extensions) of an outstanding Letter of Credit) after the
Amendment Effective Date is subject to the satisfaction by the Loan Parties or
the waiver of each of the following conditions precedent:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by SECTION 2.04 or SECTION 2.06, and in the case
of the issuance, amendment, renewal or extension of a Letter of Credit, the
applicable Issuing Bank shall have received notice with respect thereto in
accordance with SECTION 2.11.

 

97



--------------------------------------------------------------------------------

(b) All representations and warranties contained in this Agreement and the other
Loan Documents or otherwise made in writing in connection herewith or therewith
shall be true and correct in all material respects on and as of the date of each
Credit Extension hereunder with the same effect as if made on and as of such
date, other than representations and warranties that relate solely to an earlier
date, which shall be true and correct in all material respects as of such
earlier date, provided that any representation and warranty which is qualified
as to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct in all respects on such respective dates.

(c) the Administrative Agent shall have received a Borrowing Base Certificate,
certified as complete and correct in all material respects on behalf of the
Borrower by a Responsible Officer of the Borrower, showing the Revolving Credit
Borrowing Base and, at any time on or after the Term Loan Extension Date, the
Term Borrowing Base as of the close of business on the last day of the
immediately preceding Fiscal Month of the Borrower that ended at least twenty
(20) days prior to the date of such proposed Borrowing or such proposed Letter
of Credit issuance, amendment, renewal or extension, provided, however, that if
such Fiscal Month-end Borrowing Base Certificate shall reflect that
(i) Availability is less than (A) the greater of (1) fifteen percent (15%) of
the Maximum Aggregate Borrowing Amount and (2) $50,000,000, the Administrative
Agent shall have received the most recent weekly Borrowing Base Certificate, as
required pursuant to SECTION 5.01(e); and

(d) Both before and after giving effect to each Credit Extension, (i) no Default
or Event of Default shall have occurred and be continuing and (ii) Availability
shall not be less than zero (0).

The request by the Borrower for, and the acceptance by the Borrower of, each
Credit Extension shall be deemed to be a representation and warranty by the Loan
Parties that the conditions specified in this SECTION 4.03 have been satisfied
at that time and that after giving effect to such extension of credit the
Borrower shall continue to be in compliance with the then Revolving Credit
Borrowing Base. The conditions set forth in this SECTION 4.03 are for the sole
benefit of the Administrative Agent and each other Credit Party and may be
waived by the Administrative Agent, in whole or in part, without prejudice to
the rights of the Administrative Agent or any other Credit Party.

ARTICLE V

Affirmative Covenants

Until (i) all Commitments have expired or been terminated, (ii) the principal of
and interest on each Loan and all fees and other Obligations (other than
contingent indemnity obligations with respect to then unasserted claims and the
Other Liabilities) shall have been paid in full, (iii) all Letters of Credit
shall have expired or terminated (or been Cash Collateralized or backstopped in
a manner reasonably satisfactory to the applicable Issuing Bank) and (iv) all
Letter of Credit Outstandings have been reduced to zero (or Cash Collateralized
or backstopped in a manner reasonably satisfactory to the applicable Issuing
Bank), each Loan Party covenants and agrees with the Credit Parties that:

 

98



--------------------------------------------------------------------------------

SECTION 5.01 Financial Statements.

The Borrower will deliver to the Administrative Agent for prompt further
distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each Fiscal Year of the Borrower, (i) a Consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such Fiscal Year, and the related
Consolidated statements of income or operations, stockholders’ equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
PricewaterhouseCoopers LLP or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or
explanatory paragraph or any qualification or exception as to the scope of such
audit and shall be to the effect that such financial statements fairly represent
the financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied and (ii) a management’s discussion and analysis, in a form reasonably
satisfactory to the Administrative Agent, of the financial condition and results
of operations of the Borrower for such Fiscal Year, as compared to amounts for
the previous Fiscal Year;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) Fiscal Quarters of each Fiscal Year of the
Borrower, (i) a Consolidated balance sheet of the Borrower and its Subsidiaries
as at the end of such Fiscal Quarter, and the related (A) Consolidated
statements of income or operations for such Fiscal Quarter and for the portion
of the Fiscal Year then ended and (B) Consolidated statements of cash flows for
the portion of the Fiscal Year then ended, setting forth in each case in
comparative form the figures for the corresponding Fiscal Quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence
of footnotes and (ii) a management’s discussion and analysis, in a form
reasonably satisfactory to the Administrative Agent, of the financial condition
and results of operations of the Borrower for such Fiscal Quarter and the then
elapsed portion of the Fiscal Year, as compared to the comparable periods in the
previous fiscal year;

(c) as soon as available, but in any event within thirty (30) days after the end
of the first two (2) Fiscal Months of each Fiscal Quarter of the Borrower during
any Monthly Reporting Period, a Consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of each such Fiscal Month, and the related
(A) Consolidated statements of income or operations for such Fiscal Month and
for the portion of the Fiscal Year then ended and (B) Consolidated statements of
cash flows for the portion of the Fiscal Year then ended (it being understood
that such monthly balance sheets, statements of income or operations and
statements of cash flows shall be internal non-GAAP financial statements
prepared by the Borrower in the ordinary course), setting forth in each case in
comparative form the figures for the corresponding Fiscal Month of

 

99



--------------------------------------------------------------------------------

the previous Fiscal Year and the corresponding portion of the previous Fiscal
Year, all in reasonable detail and certified by a Responsible Officer of the
Borrower as fairly presenting in all material respects the financial condition,
results of operations and cash flows of the Borrower and its Subsidiaries;

(d) as soon as available, and in any event no later than sixty (60) days after
the end of each Fiscal Year of the Borrower, (i) a detailed consolidated budget
by quarter for the following Fiscal Year (including a projected Consolidated
balance sheet of the Borrower and its Subsidiaries, the related Consolidated
statements of projected cash flow and projected income and a summary of the
material underlying assumptions applicable thereto), (ii) the projected
Revolving Credit Borrowing Base and Term Borrowing Base and (iii) Availability
forecasts, in each case, as of the end of each month of the following Fiscal
Year, and, as soon as available, significant revisions, if any, of such budget
and projections with respect to such Fiscal Year (collectively, the
“Projections”). The Projections shall in each case be in form and substance
satisfactory to the Administrative Agent and accompanied by a certificate of a
Responsible Officer stating that such Projections are based on estimates,
information and assumptions believed to be reasonable and that such Responsible
Officer has no reason to believe that such Projections are incorrect or
misleading in any material respect, it being understood that no assurance is
given that such Projections will be realized and that such Projections may vary
from actual results and such variances may be substantial;

(e) As soon as available, and in any event no later than the twentieth
(20th) day of each Fiscal Month, a Borrowing Base Certificate, showing the
Revolving Credit Borrowing Base and, at any time on or after the Term Loan
Extension Date, the Term Borrowing Base, as of the close of business on the last
day of the immediately preceding Fiscal Month, provided, however, that if
(i) any Event of Default has occurred and is continuing or (ii) Availability is
at any time less than the greater of (x) fifteen percent (15%) of the Maximum
Aggregate Borrowing Amount at such time and (y) $50,000,000, then such Borrowing
Base Certificate shall be furnished on Wednesday of each week (or, if Wednesday
is not a Business Day, on the next succeeding Business Day), as of the close of
business on the immediately preceding Saturday until the date on which, in the
case of clause (i) above, such Event of Default is waived or cured or, in the
case of clause (ii) above, Availability has been greater than the greater of
(A) fifteen percent (15%) of the Maximum Aggregate Borrowing Amount and
(B) $50,000,000, in each case for forty-five (45) consecutive calendar days
after the occurrence of such event; and

(f) promptly upon receipt thereof, copies of all management letters from the
Loan Parties’ independent certified public accountants submitted by such
accountants to management in connection with their annual audit commenting on
any material weakness in the Loan Parties’ internal controls.

Notwithstanding the foregoing, the obligations in paragraphs (a), (b) and (c) of
this SECTION 5.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the Consolidated financial
statements of Borrower, or (B) the Borrower’s Form 10-K or 10-Q, as applicable,
filed with the SEC (provided, that such documents shall be deemed furnished if
made available on the internet via EDGAR, or any successor system of the SEC, or
via the Borrower’s website on the Internet at the website address listed on
Schedule 9.02), and to the extent such information is in lieu of information
required to

 

100



--------------------------------------------------------------------------------

be provided under SECTION 5.01(a), such materials are accompanied by a report
and opinion of PricewaterhouseCoopers LLP or any other independent registered
public accounting firm of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or explanatory paragraph or exception as to
the scope of such audit and shall be to the effect that such financial
statements fairly represent the financial condition and results of operations of
the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied.

SECTION 5.02 Certificates; Other Information.

The Borrower will deliver to the Administrative Agent for prompt further
distribution to each Lender:

(a) contemporaneously with the delivery of the financial statements referred to
in SECTION 5.01(a) and SECTION 5.01(b) (or the date on which such delivery is
required), a duly completed Compliance Certificate signed by a Responsible
Officer of the Borrower in the form of Exhibit F hereto (a “Compliance
Certificate”) (i) certifying as to whether a Default or Event of Default has
occurred and, if a Default or Event of Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations with respect to the
Consolidated Fixed Charge Coverage Ratio for such period and (iii) setting forth
a total Store and Kiosk count as of the first day of the current fiscal period
and the number of Store and Kiosk openings and Store and Kiosk closings during
the immediately preceding fiscal period (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email in .pdf format and shall be deemed to be an
original authentic counterpart thereof for all purposes);

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto; provided that such
documents shall be deemed furnished if made available on the internet via EDGAR,
or any successor system of the SEC, or via the Borrower’s website on the
Internet at the website address listed on Schedule 9.02;

(c) to the extent not disclosed in a Borrower’s Form 8-K, promptly after the
furnishing thereof, copies of (i) any notices of default, reservation of rights
or enforcement action received by any Loan Party or any Subsidiary from any
holder of Indebtedness or debt securities of such Person and (ii) material
statements or reports furnished to any holder of any Permitted Junior Lien and,
in each case, not otherwise required to be furnished to the Lenders pursuant to
any other clause of this SECTION 5.02;

(d) together with the delivery of each Compliance Certificate pursuant to
SECTION 5.02(a), a report setting forth the information required by SECTION
2.03(a) of the Security Agreement or confirming that there has been no change in
such information since the Closing Date or the date of the last such report);

 

101



--------------------------------------------------------------------------------

(e) together with the delivery of each Borrowing Base Certificate pursuant to
SECTION 5.01(e), the financial and collateral reports described on Schedule
5.02(e) hereto;

(f) promptly when available, (i) a copy of the acquisition agreement and other
acquisition documents relating to any Permitted Acquisition the purchase price
for which is in excess of $100,000,000 and (ii) updated schedules to this
Agreement and the Security Agreement after giving effect to such Permitted
Acquisition;

(g) at least five (5) Business Days (or such shorter time as agreed to by the
Administrative Agent) prior to the making of any Specified Payment, detailed
calculations demonstrating satisfaction with each of the Payment Conditions and
all components thereof, with such supporting documentation as the Administrative
Agent may reasonably request; and

(h) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or MLPF&S
will make available to the Lenders and the Issuing Banks materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar secure, encrypted and password-protected electronic system customarily
used for such purposes (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, MLPF&S, the Issuing Banks and the Lenders
to treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in SECTION 9.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and MLPF&S shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC”.

 

102



--------------------------------------------------------------------------------

SECTION 5.03 Notices.

Promptly after obtaining knowledge thereof, the Borrower shall notify the
Administrative Agent in writing:

(a) of the occurrence of any Default, specifying the nature and extent thereof
and the action (if any) which is proposed to be taken with respect thereto; and

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect.

(c) Any material change in any Loan Party’s financial reporting practices;

(d) The filing of any Lien for unpaid Taxes against any Loan Party in excess of
$25,000,000;

(e) The discharge by any Loan Party of its present independent accountants or
any withdrawal or resignation by such independent accountants;

(f) Any casualty or other insured damage to any portion of the Collateral
included in the Revolving Credit Borrowing Base or Term Borrowing Base in excess
of $10,000,000, or the commencement of any action or proceeding for the taking
of any interest in a portion of the Collateral included in the Revolving Credit
Borrowing Base or Term Borrowing Base in excess of $10,000,000 or any part
thereof or interest therein under power of eminent domain or by condemnation or
similar proceeding, and

(g) The receipt of any notice of default by a Loan Party under, or notice of
termination of, any Lease for any of the Loan Parties’ distribution centers or
warehouses.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to this SECTION 5.03, and (y) setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.

SECTION 5.04 Payment of Taxes, Etc.

The Loan Parties shall pay, discharge or otherwise satisfy as the same shall
become due and payable, (a) all its obligations and liabilities in respect of
Taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, except, (x) to the extent
the failure to pay, discharge or otherwise satisfy the same could not reasonably
be expected to have a Material Adverse Effect and (y) where the validity or
amount thereof is being contested in good faith by appropriate actions and such
Loan Party or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, and such contest effectively suspends
collection of the contested obligation and enforcement of any Lien securing such
obligation.

 

103



--------------------------------------------------------------------------------

SECTION 5.05 Preservation of Existence, Etc.

The Loan Parties shall (a) preserve, renew and maintain in full force and effect
their legal existence under the Applicable Laws of the jurisdiction of its
organization except in a transaction permitted by SECTION 6.04 or SECTION 6.05,
and (b) take all reasonable action to maintain all rights, privileges (including
its good standing), permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except (i) to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect or
(ii) pursuant to a transaction permitted by SECTION 6.04 or SECTION 6.05.

SECTION 5.06 Maintenance of Properties.

Unless the failure to do so could not reasonably be expected to have a Material
Adverse Effect, each Loan Party shall (a) maintain, preserve and protect all of
its properties and equipment necessary in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted, and (b) make all necessary renewals,
replacements, modifications, improvements, upgrades, extensions and additions
thereof or thereto in accordance with prudent industry practice.

SECTION 5.07 Maintenance of Insurance.

(a) The Loan Parties shall maintain with financially sound and reputable
insurance companies, insurance with respect to their properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and its Subsidiaries) as are customarily carried under similar
circumstances by such other Persons. The Loan Parties shall furnish to the
Administrative Agent, upon written request, full information as to the insurance
carried.

(b) Casualty, loss, fire and extended coverage policies maintained with respect
to any Collateral shall be endorsed or otherwise amended to include (i) a
lenders’ loss payable clause (regarding personal property), in form and
substance reasonably satisfactory to the Administrative Agent, which
endorsements or amendments shall provide that the insurer shall pay all proceeds
otherwise payable to the Loan Parties under the policies directly to the
Administrative Agent, (ii) a provision to the effect that none of the Loan
Parties, Credit Parties (in their capacity as such) or any other Affiliate of a
Loan Party shall be a co-insurer (the foregoing not being deemed to limit the
amount of self-insured retention or deductibles under such policies, which
self-insured retention or deductibles shall be consistent with business
practices in effect on the Closing Date or as otherwise determined by the
Responsible Officers of the Loan Parties acting reasonably in their business
judgment), and (iii) such other provisions as the Administrative Agent may
reasonably require from time to time to protect the interests of the Credit
Parties. Commercial general liability policies shall be endorsed to name the
Administrative Agent as an additional insured. Each endorsement to such casualty
or liability policy referred to in this SECTION 5.07(b) shall also provide that
it shall not be canceled, modified in any manner that would cause this SECTION
5.07 to be violated, or not renewed (i) by reason of nonpayment of premium
except upon not less than thirty (30) days’ prior written notice thereof by the
insurer to the Administrative Agent (giving the Administrative Agent the right
to cure defaults in the payment of premiums) or (ii) for any other reason except
upon not

 

104



--------------------------------------------------------------------------------

less than thirty (30) days’ prior written notice thereof by the insurer to the
Administrative Agent. The Borrower shall deliver to the Administrative Agent,
prior to the cancellation, modification or non-renewal of any such policy of
insurance, a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Administrative Agent, including
an insurance binder) together with evidence satisfactory to the Administrative
Agent of payment of the premium therefor.

SECTION 5.08 Compliance with Laws.

Each Loan Party shall comply in all material respects with the requirements of
all Applicable Laws applicable to it or to its business or property, except
where the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.09 Books and Records.

Each Loan Party shall maintain proper books of record and account, in which
entries that are full, true and correct in all material respects shall be made
of all material financial transactions and matters involving the assets and
business of the Borrower or its Subsidiaries, as the case may be.

SECTION 5.10 Inspection Rights.

(a) Each Loan Party will permit any representatives designated by the
Administrative Agent, upon reasonable prior notice, to visit and inspect its
properties, to discuss its affairs, finances and condition with its officers and
to examine and make extracts from its books and records, all at such reasonable
times during normal business hours and as may be reasonably requested upon
reasonable advance notice to the Borrower; provided that, excluding any such
visits and inspections during the continuation of an Event of Default, the
Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year, and only one (1) such time shall be at the
Borrower’s expense; provided further that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and upon reasonable advance
notice. Nothing contained in this SECTION 5.10(a) shall be deemed to limit or
modify the rights of the Administrative Agent under SECTION 5.10(b) hereof.

(b) Each Loan Party will, subject to the limits on the number of appraisals and
commercial finance examinations set forth the below, from time to time upon the
request of the Administrative Agent, permit the Administrative Agent or
professionals (including consultants, accountants, lawyers, examiners and
appraisers) retained by the Administrative Agent, on reasonable prior notice and
during normal business hours, to conduct appraisals and commercial finance
examinations, including, without limitation, of (i) the Borrower’s practices in
the computation of the then Revolving Credit Borrowing Base and Term Borrowing
Base, and (ii) the assets included in the then Revolving Credit Borrowing Base
and Term Borrowing Base and related financial information such as, but not
limited to, sales, gross margins, payables, accruals and reserves. Subject to
the following, the Loan Parties shall pay the reasonable out-of-pocket fees and
expenses of the Administrative Agent or such professionals with respect to such
evaluations and appraisals.

 

105



--------------------------------------------------------------------------------

(i) The Administrative Agent may conduct up to one (1) commercial finance
examination during any twelve-month period, at the Loan Parties’ expense;
provided that, if Availability is less than (i) thirty percent (30%) of the
Maximum Aggregate Borrowing Amount at any time during such twelve-month period,
the Administrative Agent may conduct up to two (2) commercial finance
examinations during such twelve-month period, each at the Loan Parties’ expense
or (ii) fifteen percent (15%) of the Maximum Aggregate Borrowing Amount at any
time during such twelve-month period, the Administrative Agent may conduct up to
three (3) commercial finance examinations during such twelve-month period, each
at the Loan Parties’ expense. Notwithstanding anything to the contrary contained
herein, the Administrative Agent (A) may undertake one (1) additional commercial
finance examination during any twelve-month period at the sole expense of the
Administrative Agent, and (B) after the occurrence and during the continuance of
any Event of Default, may cause such additional commercial finance examinations
to be taken as the Administrative Agent, in its reasonable discretion, determine
are necessary or appropriate (each, at the expense of the Loan Parties).

(ii) The Administrative Agent may conduct up to one (1) appraisal of the Loan
Parties’ Inventory and one (1) appraisal of the Loan Parties’ Pledged Real
Estate during any twelve-month period, at the Loan Parties’ expense; provided
that, if Availability is less than (i) thirty percent (30%) of the Maximum
Aggregate Borrowing Amount at any time during such twelve-month period, the
Administrative Agent may conduct up to two (2) appraisals of the Loan Parties’
Inventory during such twelve-month period, each at the Loan Parties’ expense or
(ii) fifteen percent (15%) of the Maximum Aggregate Borrowing Amount at any time
during such twelve-month period, the Administrative Agent may conduct up to
three (3) appraisals of the Loan Parties’ Inventory in each calendar year, each
at the Loan Parties’ expense. Notwithstanding anything to the contrary contained
herein, the Administrative Agent (A) may undertake one (1) additional Inventory
appraisal and one (1) additional appraisal of the Loan Parties’ Pledged Real
Estate in each calendar year at the sole expense of the Administrative Agent,
and (B) after the occurrence and during the continuance of any Event of Default,
may cause such additional Inventory and Pledged Real Estate appraisals to be
taken as the Administrative Agent, in its reasonable discretion, determine are
necessary or appropriate (each, at the expense of the Loan Parties).

(c) The Loan Parties shall at all times retain independent certified public
accountants of national standing and shall instruct such accountants to
cooperate with, and be available to, the Administrative Agent or its
representatives to discuss the annual audited statements, the Loan Parties’
financial performance, financial condition, operating results, controls, and
such other matters, within the scope of the retention of such accountants for
such audited statements, as may be raised by the Administrative Agent; provided
that a representative of the Borrower shall be given the opportunity to be
present all such discussions.

SECTION 5.11 Covenant to Become a Loan Party and Give Security.

At the Borrower’s expense, the Loan Parties shall take all action necessary or
reasonably requested by the Administrative Agent to ensure that all Persons who
are obligated to become a

 

106



--------------------------------------------------------------------------------

Loan Party, including, without limitation, any Persons acquired in a Permitted
Acquisition, and to grant Liens in favor of the Administrative Agent in the
Collateral shall have done so, including:

(a) upon the formation or acquisition of any new direct or indirect wholly owned
Subsidiary (in each case, other than an Excluded Subsidiary) by any Loan Party:

(i) within thirty (30) days after such formation, acquisition or designation or
such longer period as the Administrative Agent may agree in its discretion:

(A) cause each such Subsidiary to become a Loan Party and execute and deliver to
the Administrative Agent a Joinder Agreement;

(B) cause each such Subsidiary that is required to become a Loan Party to duly
execute and deliver to the Administrative Agent a Security Agreement, a Facility
Guarantee and any other Security Document, as reasonably requested by and in
form and substance reasonably satisfactory to the Administrative Agent
(consistent with the Security Documents in effect on the Amendment Effective
Date), in each case granting Liens to the Administrative Agent to secure the
Obligations;

(C) take and cause each such Subsidiary to take whatever action (including the
filing of UCC financing statements) as may be necessary in the reasonable
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid Liens to
the extent required under the Loan Documents, enforceable against all third
parties in accordance with their terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and by general principles of
equity,

(ii) at the option of the Administrative Agent, within thirty (30) days after
the request therefor by the Administrative Agent, deliver to the Administrative
Agent a signed copy of an opinion, addressed to the Administrative Agent and the
other Credit Parties, of counsel for the Loan Parties reasonably acceptable to
the Administrative Agent as to such matters set forth in this SECTION 5.11(a) as
the Administrative Agent may reasonably request.

(b) After the Amendment Effective Date, concurrently with the acquisition of any
material personal property by any Loan Party or of any personal property in
connection with a Permitted Acquisition, and if such personal property shall not
already be subject to a perfected Lien in favor of the Administrative Agent, the
Borrower shall give notice thereof to the Administrative Agent and promptly
thereafter shall cause such assets to be subjected to a Lien to the extent
required by the Loan Documents and will take, or cause the relevant Loan Party
to take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect or record such Lien.

SECTION 5.12 Compliance with Environmental Laws.

Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, the Loan Parties

 

107



--------------------------------------------------------------------------------

shall comply, and take all commercially reasonable actions to cause all lessees
and other Persons operating or occupying its properties to comply with all
applicable Environmental Laws and permits; obtain and renew all permits
necessary for its operations and properties; and, in each case to the extent
required by Environmental Laws, conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its properties, in
accordance with the requirements of all Environmental Laws. Upon the reasonable
request of the Administrative Agent made in response to the occurrence of any
event or any change in circumstances with respect to any Eligible Real Estate,
the Loan Parties shall provide environmental assessment reports as
Administrative Agent deems appropriate in its Permitted Discretion with respect
to the Eligible Real Estate of the Loan Parties.

SECTION 5.13 Further Assurances and Post-Closing Conditions.

(a) Each Loan Party will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that may be required under any Applicable Law, or which the
Administrative Agent or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties. Without limiting the foregoing, the Loan Parties
shall use commercially reasonable efforts to obtain a Collateral Access
Agreement from any Person from whom a Loan Party enters into a Lease after the
Closing Date for a warehouse or distribution center prior to entering into such
Lease.

(b) Each Loan Party shall use commercially reasonable efforts to cause each of
its customs brokers or freight forwarders or carriers to deliver an agreement
(including, without limitation, a Customs Broker Agreement) to the
Administrative Agent covering such matters and in such form as the
Administrative Agent may reasonably require. In the event Inventory is in the
possession or control of a customs broker or freight forwarder or carrier that
has not delivered an agreement as required by the preceding sentence on or prior
to the ninety (90) day anniversary of the Amendment Effective Date, such
Inventory shall not be considered Eligible In-Transit Inventory hereunder.

SECTION 5.14 Physical Inventories.

The Loan Parties, at their own expense, shall cause not less than one
(1) physical count of Inventory to be undertaken in each twelve (12) month
period (or alternatively, periodic cycle counts) in conjunction with the
preparation of its annual audited financial statements, conducted following such
methodology as is consistent with the methodology used in the immediately
preceding Inventory (or cycle count) or as otherwise consistent with standard
and customary business practices, and shall post such results to the Loan
Parties’ stock ledgers and general ledgers, as applicable. Following the
completion of such Inventory count, at the reasonable request of the
Administrative Agent, the Borrower shall deliver a summary, in form and
substance reasonably acceptable to the Administrative Agent, of the results of
such physical inventory to the Administrative Agent.

 

108



--------------------------------------------------------------------------------

SECTION 5.15 Use of Proceeds of Credit Extensions.

The proceeds of all Credit Extensions will be used only (a) to refinance
existing Indebtedness of the Borrower and its Subsidiaries, (b) to pay fees and
expenses incurred in connection with the Transactions, and (c) for general
corporate purposes not in contravention of any Applicable Law or of any Loan
Document. No part of the proceeds of any Credit Extension will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
regulations of the FRB, including Regulations U and X.

ARTICLE VI

Negative Covenants

Until (i) all Commitments have expired or been terminated, (ii) the principal of
and interest on each Loan and all fees and other Obligations (other than
contingent indemnity obligations with respect to then unasserted claims and the
Other Liabilities) shall have been paid in full, (iii) all Letters of Credit
shall have expired or terminated (or been Cash Collateralized or backstopped in
a manner reasonably satisfactory to the applicable Issuing Bank) and (iv) all
Letter of Credit Outstandings have been reduced to zero (or Cash Collateralized
or backstopped in a manner reasonably satisfactory to the applicable Issuing
Bank), each Loan Party covenants and agrees with the Credit Parties that:

SECTION 6.01 Liens.

No Loan Party will, nor will any Loan Party permit any Subsidiary to, create,
incur, assume or suffer to exist any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, other than the following
(each a “Permitted Encumbrance”):

(a) Liens securing any Obligations;

(b) Liens existing on the Closing Date and listed on Schedule 6.01 and any
modifications, replacements, renewals or extensions thereof; provided that
(i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under SECTION 6.03,
and (B) proceeds and products thereof, (ii) the direct or any contingent obligor
with respect thereto is not changed, and (iii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by SECTION 6.03;

(c) Liens for taxes, assessments or governmental charges which are not required
to be paid pursuant to SECTION 5.04;

(d) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens imposed by
Applicable Law arising in the ordinary course of business which secure amounts
not overdue for a period of more than thirty (30) days and no other action has
been taken to enforce such Lien or which are being contested in good faith and
by appropriate actions diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP and such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation;

 

109



--------------------------------------------------------------------------------

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation (or to secure letters of credit issued for such purpose), other than
any Lien imposed by ERISA and (ii) pledges and deposits in the ordinary course
of business securing liability for reimbursement or indemnification obligations
of (including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Subsidiary;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business (or to
secure letters of credit issued for such purpose);

(g) easements, rights-of-way, restrictions, encroachments, servitudes, rights of
way, licenses, protrusions, site plan agreements, development agreements,
contract zoning agreements and other similar encumbrances, rights, agreements
and minor title defects affecting real property which, in the aggregate, do not
in any case materially interfere with the ordinary conduct of the business of
the Borrower or any Subsidiary (other than an Immaterial Subsidiary);

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under SECTION 7.01(h);

(i) Liens securing Indebtedness permitted under SECTION 6.03(e); provided that
(i) such Liens attach concurrently with or within one hundred and eighty
(180) days after the acquisition, repair, replacement, construction or
improvement (as applicable) of the property subject to such Liens and, in the
case of any acquisition, the Indebtedness secured thereby does not exceed the
cost or fair market value, whichever is lower, of the property being acquired on
the date of acquisition, (ii) such Liens do not at any time encumber any
property except for accessions to such property other than the property financed
by such Indebtedness and the proceeds and the products thereof, (iii) with
respect to Capitalized Leases, such Liens do not at any time extend to or cover
any assets (except for accessions to such assets) other than the assets subject
to such Capitalized Leases, and (iv) Liens securing any Permitted Refinancing of
Indebtedness under SECTION 6.03(e), provided that such Liens do not extend to
any property that was not subject to the Lien securing the Indebtedness being
refinanced;

(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of any Loan Party or any Subsidiary thereof, or (ii) secure
any Indebtedness;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business which payments are not overdue for a period
of more than thirty (30) days and no other action has been taken to enforce such
Lien or which are being contested in good faith

 

110



--------------------------------------------------------------------------------

and by appropriate actions diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP and such contest effectively suspends collection of the
contested obligation and enforcement of any Lien securing such obligation;

(l) Liens (i) arising by operation of law under Article 4 of the UCC in
connection with collection of items provided for therein, and (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of set-off) and which are within the general parameters customary in
the banking industry;

(m) Liens existing on the property (other than on Inventory and Accounts) of any
Person at the time such Person becomes a Subsidiary after the Closing Date;
provided that (i) such Lien was not created in contemplation of such acquisition
or such Person becoming a Subsidiary, and (ii) such Lien does not extend to or
cover any other assets or property (other than the proceeds or products thereof
and accessions or additions thereto);

(n) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Subsidiaries in the ordinary course of business permitted by this Agreement;

(o) Liens securing Indebtedness permitted pursuant to Section 6.03(j); provided
that such Liens shall at all times constitute Permitted Junior Liens;

(p) Liens arising from precautionary UCC filings regarding “true” operating
leases or the consignment of goods to a Loan Party;

(q) Without duplication of, or aggregation with, any other Lien permitted under
any other clause of this SECTION 6.01, other Liens (not covering any ABL Primary
Collateral) securing any Permitted Indebtedness other than SECTION 6.03(k); and

(r) Liens consisting of precautionary UCC filings filed in connection with any
sale of Accounts permitted under SECTION 6.05(k).

SECTION 6.02 Investments.

No Loan Party shall, nor shall any Loan Party permit any Subsidiary to, make or
hold any Investments, except the following (each a “Permitted Investment”):

(a) Investments held by the Loan Parties and their Subsidiaries in the form of
Cash Equivalents;

(b) loans or advances to officers, directors and employees of the Loan Parties
and their Subsidiaries in an aggregate amount not to exceed $5,000,000 at any
time outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) Investments (i) by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof and disclosed in writing to the
Administrative Agent and the Lenders, (ii) additional Investments by the
Borrower or any Subsidiary in any Loan

 

111



--------------------------------------------------------------------------------

Party, (iii) additional Investments by any Subsidiary that is not a Loan Party
in any other such Subsidiary that is also not a Loan Party, and (iv) additional
Investments by the Borrower and its Subsidiaries in any Affiliate of a Loan
Party in an aggregate amount not to exceed $50,000,000;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e) Investments by the Borrower and its Subsidiaries consisting of Permitted
Acquisitions;

(f) Investments existing on the Closing Date (other than those referred to in
Section 6.02(c)(i)) and set forth on Schedule 6.02;

(g) promissory notes and other noncash consideration received in connection with
Permitted Dispositions;

(h) Guarantees by the Borrower or any Subsidiary of leases (other than
Capitalized Leases) or of other obligations that do not constitute Indebtedness,
in each case entered into in the ordinary course of business;

(i) Investments consisting of acquisition of inventory, equipment and other
fixed assets in the ordinary course of business;

(j) the capitalization or forgiveness of any Indebtedness owed to a Loan Party
by another Loan Party;

(k) Investments in respect of Swap Contracts designed to hedge against
(a) interest rates, foreign exchange rates or commodities pricing risks or (b) a
Loan Party’s obligations to deliver Capital Stock of the Borrower and/or pay
cash under convertible or exchangeable debt securities, in each case, incurred
in the ordinary course of business and not for speculative purposes;

(l) Investments consisting of Guarantees constituting Permitted Indebtedness;

(m) Other Investments in an aggregate principal amount not to exceed $50,000,000
at any time, determined without regard to any write-downs or write-offs thereof;
and

(n) Other Investments, provided that the Payment Conditions are satisfied at the
time of such Investment.

SECTION 6.03 Indebtedness.

The Loan Parties will not, nor will any Loan Party permit any Subsidiary to,
create, incur, assume or suffer to exist any Indebtedness, except the following
(each “Permitted Indebtedness”):

(a) Indebtedness consisting of Obligations of the Loan Parties and their
Subsidiaries under the Loan Documents;

 

112



--------------------------------------------------------------------------------

(b) Indebtedness outstanding on the Closing Date and listed on Schedule 6.03;

(c) Guarantees by the Borrower and its Subsidiaries in respect of Indebtedness
of the Borrower or any Subsidiary otherwise permitted hereunder; provided that
(A) no Guarantee by any Subsidiary of any Indebtedness shall be permitted unless
such Subsidiary shall be a Facility Guarantor and (B) if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Facility Guarantee of the Obligations on terms at least as
favorable to the Lenders as those contained in the subordination of such
Indebtedness;

(d) Indebtedness of the Borrower or any Subsidiary of the Borrower owing to the
Borrower or any other Subsidiary of the Borrower to the extent constituting an
Investment permitted by SECTION 6.02; provided that, all such Indebtedness of
any Loan Party owed to any Person that is not, or ceases to be, a Loan Party
shall be subject to the subordination terms set forth in Article VII of the
Security Agreement;

(e) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) of the Borrower and its Subsidiaries financing the acquisition,
construction, repair, replacement or improvement of fixed or capital assets;
provided that (i) such Indebtedness is incurred concurrently with or within one
hundred and eighty (180) days after the applicable acquisition, construction,
repair, replacement or improvement, and (ii) the Payment Conditions are
satisfied at the time of the incurrence of such Indebtedness;

(f) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks incurred in the
ordinary course of business and not for speculative purposes;

(g) Indebtedness of the Borrower or any of its Subsidiaries assumed in
connection with any Permitted Acquisition; provided that such Indebtedness is
not incurred in contemplation of such Permitted Acquisition;

(h) Indebtedness consisting of obligations in respect of commercial or trade
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice in
an aggregate principal amount not to exceed $200,000,000 at any time
outstanding;

(i) Indebtedness under the 2.50% Notes and the 6.75% Notes;

(j) Indebtedness in an aggregate principal amount not to exceed at any time
outstanding $500,000,000; provided that any Subsidiary of a Loan Party that is a
direct or contingent obligor in respect of such Indebtedness shall be a Loan
Party hereunder;

(k) other Indebtedness consisting of Subordinated Indebtedness and other
unsecured non-amortizing Indebtedness having, in each case, a maturity date
occurring not less than ninety-one (91) days after the Maturity Date, provided
that the Payment Conditions are satisfied at the time of the incurrence of such
Indebtedness;

 

113



--------------------------------------------------------------------------------

(l) Extensions, renewals and replacements of any such Indebtedness described in
clauses (b), (e), (g), (i), (j) and (k) above provided that such Indebtedness
constitutes a Permitted Refinancing;

(m) Indebtedness in respect of standby letters of credit issued for any purpose
contemplated under SECTIONS 6.01(e) or (f);

(n) Indebtedness relating to surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business
(including in connection with the construction or improvement of retail stores);

(o) Indebtedness incurred in the ordinary course of business in connection with
the financing of insurance premiums; and

(p) Indebtedness of Excluded Subsidiaries in an aggregate amount not to exceed
$50,000,000 at any one time outstanding.

SECTION 6.04 Fundamental Changes.

No Loan Party shall, nor shall it permit any Subsidiary to, merge, amalgamate,
dissolve, liquidate, wind up, consolidate with or into another Person, or
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that:

(a) any Subsidiary may merge or amalgamate with (i) the Borrower; provided that
the Borrower shall be the continuing or surviving Person, or (ii) any one or
more other Subsidiaries; provided that when any Subsidiary that is a Loan Party
is merging or amalgamating with another Subsidiary, a Loan Party shall be the
continuing or surviving Person;

(b) (i) any Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is not a Loan Party, and
(ii) any Loan Party may merge, amalgamate or consolidate with any other Loan
Party, provided that if the Borrower is a party thereto, the Borrower shall be
the continuing or surviving Person;

(c) any Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Loan Party, then
(i) the transferee must be another Loan Party, or (ii) to the extent
constituting an Investment, such Investment must be a Permitted Investment in
accordance with SECTION 6.02;

(d) any Subsidiary may merge or amalgamate with any other Person in order to
effect a Permitted Investment; provided that the continuing or surviving Person
shall be a Subsidiary, which together with each of its Subsidiaries, shall have
complied with the requirements of SECTION 5.11;

(e) any Subsidiary that is not a Loan Party may consummate a merger,
amalgamation, dissolution, winding up, liquidation, consolidation or
Disposition, the purpose of which is to effect a Permitted Disposition;

 

114



--------------------------------------------------------------------------------

(f) (i) any Loan Party (other than the Borrower) may dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Loan Party; and (ii) any Subsidiary that is not a Loan
Party may dispose of all or substantially all its assets (including any
disposition that is in the nature of a liquidation) to the Borrower or another
Subsidiary; and

(g) The Borrower or any Subsidiary may dispose of up to 100% of the Capital
Stock of any other Subsidiary (substantially all of the assets of which consists
of Kiosks), the purpose of which is to effect a Permitted Disposition pursuant
to SECTION 6.05(j); provided that, in the case of any disposition of any
Subsidiary that is a Loan Party (i) the net cash proceeds received in connection
with such Disposition shall be applied to prepay the Obligations in accordance
with SECTION 2.15(d) and (ii) upon the consummation of such disposition,
(x) such Person shall cease to be a Loan Party hereunder and (y) no assets of
such Person shall be included in the calculation of the Revolving Credit
Borrowing Base or Term Borrowing Base.

SECTION 6.05 Dispositions.

The Loan Parties shall not, nor shall any Loan Party permit any Subsidiary to,
make any Disposition or enter into any agreement to make any Disposition, except
the following (each, a “Permitted Disposition”):

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and dispositions of
property no longer used or useful in the conduct of the business of the Loan
Parties and their Subsidiaries;

(b) Dispositions of Inventory in the ordinary course of business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property to the Borrower or to a Subsidiary; provided that
if the transferor of such property is a Loan Party, the transferee thereof must
either be the Borrower or another Loan Party, in which event the Administrative
Agent shall retain its perfected Lien on the property so disposed of, subject to
the same priority as existed prior to such disposition;

(e) Dispositions permitted by SECTION 6.04;

(f) Dispositions of Cash Equivalents;

(g) licenses of IP Rights in the ordinary course of business and consistent with
past practice;

(h) as long as no Event of Default hereof then exists or would arise therefrom,
and no Overadvance would result therefrom, bulk sales or other dispositions of
the Loan Parties’ Inventory and other assets not in the ordinary course of
business in connection with Store closings, at arm’s length, provided that
(i) such Store closures and related Inventory and other asset dispositions shall
not exceed, in any Fiscal Year of the Borrower and its Subsidiaries,

 

115



--------------------------------------------------------------------------------

fifteen percent (15%) of the number of the Loan Parties’ Stores as of the
beginning of such Fiscal Year (net of Store relocations (A) occurring
substantially contemporaneously, but in no event later than sixty (60) Business
Days after the related Store closure date, or (B) wherein a binding lease has
been entered into prior to the related Store closure date) as set forth in the
Compliance Certificate delivered pursuant to SECTION 5.02(a), and (ii) as of any
date after the Closing Date, the aggregate number of such Store closures since
the Closing Date shall not exceed twenty-five percent (25%) of the greater of
(x) the number of the Loan Parties’ Stores in existence as of the Closing Date
or (y) the number of the Loan Parties’ Stores as of the first day of any Fiscal
Year beginning after the Closing Date (net of Store relocations (A) occurring
substantially contemporaneously, but in no event later than sixty (60) Business
Days after the related Store closure date or (B) wherein a binding lease has
been entered into prior to the related Store closure date) as set forth in the
Compliance Certificate delivered pursuant to SECTION 5.02(a), provided that
(x) all sales of Inventory and other assets in connection with Store closings in
a transaction or series of related transactions shall be in accordance with
liquidation agreements and with professional liquidators reasonably acceptable
to the Administrative Agent and (y) the net cash proceeds received in connection
with such asset sales (to the extent constituting ABL Primary Collateral) shall
be applied to prepay the Obligations in accordance with SECTION 2.15(d);

(i) Dispositions of property (other than Inventory, Accounts, Pledged Real
Estate (other than in compliance with Section 9.24) and Intellectual Property)
not otherwise permitted under this SECTION 6.05, provided that (i) at the time
of such Disposition, no Default or Event of Default shall exist or would result
from such Disposition and (ii) the aggregate book value of all property disposed
of pursuant to this clause (i) shall not exceed $250,000,000 in any Fiscal Year
or $500,000,000 in the aggregate after the Closing Date;

(j) as long as no Event of Default hereof then exists or would arise therefrom,
and no Overadvance would result therefrom, bulk sales or other dispositions of
the Loan Parties’ Inventory and other assets not in the ordinary course of
business in connection with the closing or other disposition of Kiosks on arm’s
length terms, provided that (i) the Appraised Value of Inventory sold pursuant
to all such Kiosk closings or other dispositions shall not exceed $100,000,000
in the aggregate, (ii) the net cash proceeds received in connection with such
asset sales (to the extent constituting ABL Primary Collateral) shall be applied
to prepay the Obligations in accordance with SECTION 2.15(d) and (iii) prior to
the consummation of such disposition, the Administrative Agent shall have
received a Borrowing Base Certificate setting forth a calculation of the
Revolving Credit Borrowing Base or Term Borrowing Base after giving effect to
such disposition; and

(k) the non-recourse sale of Accounts which would otherwise comprise Eligible
Trade Receivables or Eligible Wireless Receivables; provided that (i) such sale
shall be on arm’s length terms, (ii) the Loan Parties shall receive,
contemporaneously with such sale, cash proceeds in an amount not less than the
amount of credit attributable to such Accounts in the Revolving Credit Borrowing
Base and Term Borrowing Base, and all such proceeds shall be immediately applied
to repay the Obligations in accordance with Section 2.15(d), (iii) such Accounts
shall, effective upon the consummation of such sale and at all times thereafter,
be permanently excluded from the Revolving Credit Borrowing Base and Term
Borrowing Base, (iv) not less than two (2) Business Days (or such shorter period
of time as the Administrative

 

116



--------------------------------------------------------------------------------

Agent shall agree) prior to the consummation of such sale, the Administrative
Agent shall have received an updated Borrowing Base Certificate giving pro forma
effect to such sale, (v) the Administrative Agent shall be satisfied that, after
giving pro forma effect to such sale, no Overadvance shall then exist, (vi) all
other terms and conditions of such sale shall be reasonably satisfactory to, and
approved in writing by, Administrative Agent (including, without limitation,
with respect to intercreditor arrangements, the arrangements relating to the
receipt of the purchase price by the Administrative Agent, and that appropriate
arrangements have been made and will be maintained to reflect such sale in the
calculation and reporting of the Revolving Credit Borrowing Base and Term
Borrowing Base); and

provided that any disposition of any property pursuant to this SECTION 6.05
(except for Dispositions pursuant to SECTION 6.05(e) and Dispositions from a
Loan Party to another Loan Party), shall be for no less than the fair market
value of such property at the time of such disposition and, (1) in the case of
Accounts, Inventory and Pledged Real Estate solely for cash consideration, and
(2) in the case of any other assets, at least seventy-five percent (75%) of the
consideration is payable in cash at the time of consummation of the transaction.
To the extent any Collateral is disposed of as expressly permitted by this
SECTION 6.05 to any Person other than the Borrower or any Subsidiary, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and, if requested by the Borrower, upon the certification delivered
to the Administrative Agent by the Borrower that such Disposition is permitted
by this Agreement (including, in the case of Pledged Real Estate, pursuant to
SECTION 9.24), the Administrative Agent shall be authorized to take any actions
deemed appropriate in order to effect the foregoing.

SECTION 6.06 Restricted Payments.

The Loan Parties shall not, nor shall any Loan Party permit any Subsidiary to
declare or make, directly or indirectly, any Restricted Payment, except:

(a) each Subsidiary may make Restricted Payments to the Borrower, any Facility
Guarantor and any other Person that owns Capital Stock in such Subsidiary,
ratably according to their respective holdings of the type of Capital Stock in
respect of which such Restricted Payment is being made;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the Capital Stock of such Person;

(c) the Borrower may repurchase, retire, or otherwise acquire of Capital Stock
of the Borrower from any former or present employee of the Borrower or any of
its Subsidiaries, or any of their respective estates, spouses or former spouses
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement; provided that amounts payable
under this clause (c) do not exceed in any calendar year $25,000,000;

(d) the Borrower may make cash payments in lieu of the issuance of fractional
shares in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Capital Stock of the Borrower or any
Subsidiary; provided, however, that any such cash payment shall not be for the
purpose of evading the limitations of this Agreement;

 

117



--------------------------------------------------------------------------------

(e) the Borrower may issue and sell its common Capital Stock; and

(f) as long as no Default or Event of Default hereof then exists or would arise
therefrom, the Loan Parties and their Subsidiaries may make Restricted Payments
in an aggregate amount not to exceed $50,000,000 in any Fiscal Year; and

(g) Without duplication of, or aggregation with, any Restricted Payments
permitted under any other clause of this SECTION 6.06, the Loan Parties and
their Subsidiaries may make other Restricted Payments to the holders of their
respective Capital Stock as long as the Payment Conditions are satisfied.

SECTION 6.07 Change in Nature of Business.

The Loan Parties, taken as a whole, shall not alter the character of their
business, from the business conducted by the Loan Parties on the Closing Date
and other business activities substantially related thereto.

SECTION 6.08 Transactions with Affiliates.

The Loan Parties shall not, nor shall any Loan Party permit any Subsidiary to,
enter into any transaction of any kind with any Affiliate, whether or not in the
ordinary course of business, other than (a) transactions among (x) the Loan
Parties or a Person that becomes a Loan Party as a result of such transaction or
(y) Persons who are not Loan Parties, (b) on terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate, (c) equity issuances, repurchases, retirements or other
acquisitions or retirements of Capital Stock of the Borrower permitted under
SECTION 6.06, (d) loans and other transactions by the Borrower and its
Subsidiaries to the extent permitted under this Article VI, (e) employment and
severance arrangements between the Borrower and its Subsidiaries and their
respective officers and employees in the ordinary course of business,
(f) payments by the Subsidiaries pursuant to the tax sharing agreements among
the Borrower and its Subsidiaries on customary terms to the extent attributable
to the ownership or operation of the Borrower and its Subsidiaries, (g) the
payment of customary fees, compensation, and reasonable out of pocket costs to,
and indemnities provided on behalf of, directors, officers and employees of the
Borrower and its Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and its Subsidiaries,
(h) transactions pursuant to permitted agreements in existence on the Closing
Date and specifically disclosed in writing to the Administrative Agent and the
Lenders on or prior to the Closing Date or any amendment thereto to the extent
such an amendment is not adverse to the Lenders in any material respect, and
(i) dividends, redemptions and repurchases permitted under SECTION 6.06.

SECTION 6.09 Burdensome Agreements.

The Loan Parties shall not, nor shall any Loan Party permit any Subsidiary to,
enter into or permit to exist any contractual obligation (other than this
Agreement or any other Loan Document) that limits the ability of (a) any
Subsidiary of the Borrower that is not a Facility Guarantor to make Restricted
Payments to any Loan Party or to make or repay loans or advances to or otherwise
transfer assets to or make Investments in the Borrower or any other Loan Party
or

 

118



--------------------------------------------------------------------------------

(b) the Borrower or any other Loan Party to create, incur, assume or suffer to
exist Liens on property of such Person for the benefit of the Secured Parties
with respect to the Obligations or under the Loan Documents; provided that the
foregoing clauses (a) and (b) shall not apply to contractual obligations which
(i) (x) existed on the Closing Date and (to the extent not otherwise permitted
by this SECTION 6.09) specifically disclosed in writing to the Administrative
Agent and the Lenders on or prior to the Closing Date and (y) to the extent
contractual obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
renewal, extension or refinancing of such Indebtedness so long as such renewal,
extension or refinancing does not expand the scope of such contractual
obligation in any material respect, (ii) are binding on a Subsidiary at the time
such Subsidiary first becomes a Subsidiary of Borrower, so long as such
contractual obligations were not entered into solely in contemplation of such
Person becoming a Subsidiary of Borrower, (iii) represent Indebtedness of a
Subsidiary of the Borrower which is not a Loan Party which is permitted pursuant
to SECTION 6.03, (iv) arise in connection with any Permitted Disposition,
(v) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures and applicable solely to such joint
venture entered into in the ordinary course of business, (vi) are negative
pledges and restrictions on Liens in favor of any holder of Indebtedness
permitted under SECTION 6.03 but solely to the extent any negative pledge
relates to the property financed by or the subject of such Indebtedness, and
(vii) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto.

SECTION 6.10 Prepayments, Etc., of Indebtedness.

No Loan Party will, nor will it permit any Subsidiary to, make or agree to pay
or make any payment or other distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on any Indebtedness, or
any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Indebtedness, except

(a) payments in Capital Stock (as long as no Change in Control would result
therefrom) and payments of interest in-kind of the Loan Parties or the accretion
of interest on Permitted Indebtedness;

(b) payments of principal and interest as and when due in respect of any
Subordinated Indebtedness (subject to applicable subordination provisions
relating thereto);

(c) payments of principal (including mandatory prepayments, redemptions and
repurchases) and interest as and when due in respect of any Permitted
Indebtedness (other than Subordinated Indebtedness); provided, that if the
Payment Conditions shall be satisfied (giving pro forma effect to any such
required payment, redemption or repurchase), the occurrence of any event (other
than an event that constitutes a default in respect of any Material
Indebtedness) which requires the Borrower to make any payment upon the
conversion of convertible or exchangeable debt securities at the election of the
holder(s) thereof shall not be deemed to be an event which causes, or permits
the holders of such Indebtedness to cause, Indebtedness to be demanded or to
become due or to be repurchased, prepaid, defeased or redeemed prior to its
stated maturity for all purposes of Section 7.01(e)(i)(B) hereof;

 

119



--------------------------------------------------------------------------------

(d) voluntary prepayments of Indebtedness in connection with a Permitted
Refinancing of such Indebtedness or with proceeds of any other Permitted
Indebtedness;

(e) if the Payment Conditions are satisfied, voluntary prepayments, purchases,
redemptions and defeasances in whole or in part of any Permitted Indebtedness;
and

(f) voluntary prepayments made by the Borrower to repurchase, redeem or defease
its 2.50% Notes for cash; provided that (i) the Borrower shall consummate any
such repurchase, redemption or defeasance not later than 90 days after the
Amendment Effective Date; (ii) the aggregate purchase price for all such 2.50%
Notes shall not exceed $275,000,000, and (iii) at the time of such payment, no
Default or Event of Default shall exist or would result from such payment (it
being understood that, subject to the other terms and conditions set forth in
this Agreement, any such repurchase, redemption or defeasance of the 2.50% Notes
may be consummated pursuant to SECTION 6.10(e), to the extent permitted pursuant
thereto).

SECTION 6.11 Use of Proceeds.

Use the proceeds of any Borrowing or Letter of Credit, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

SECTION 6.12 Minimum Availability.

At any time that a FCCR Trigger Event has occurred and is continuing (including,
for the avoidance of doubt, on any FCCR Initial Test Date), the Borrower shall
not permit the Consolidated Fixed Charge Coverage Ratio to be less than 1.00 to
1.00 as of the last day of any FCCR Test Period.

ARTICLE VII

Events of Default

SECTION 7.01 Events of Default.

The occurrence of any of the following events shall constitute an “Event of
Default” hereunder:

(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan, or any
reimbursement obligation in respect of any Letter of Credit Disbursement,
(ii) deposit any funds as Cash Collateral as and when required, or (iii) within
three (3) Business Days after the same becomes due, any interest on any Loan or
any other amount payable hereunder or with respect to any other Loan Document;
or

 

120



--------------------------------------------------------------------------------

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of: (i) SECTION 2.16, clause (ii) of the
first proviso of SECTION 5.01(e), 5.02(e), 5.02(g), 5.03(a), 5.05, 5.10(b), or
Article VI; (ii) SECTION 5.01(e) (other than clause (ii) of the first proviso
thereof) and, in the case of this clause (b)(ii), such failure continues for
three (3) Business Days; (iii) SECTION 5.01 (other than SECTION 5.01(e)), 5.02
(other than SECTIONS 5.02(e) or 5.02(g)), 5.10 (other than SECTION 5.10(b)),
5.11 or 5.15 and, in the case of this clause (b)(iii), such failure continues
for five (5) Business Days; or (iv) SECTION 5.07 and, in the case of this clause
(b)(iv), such failure continues for fifteen (15) Business Days; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in SECTION 7.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the earlier to occur of (i) the date that
any Loan Party knows or should have reasonably known of such Default and
(ii) the date that the Administrative Agent shall have notified the Borrower of
the existence of such default; or

(d) Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of the Borrower or any other Loan Party herein, in
any other Loan Document, or in any document required to be delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Indebtedness
(other than Indebtedness hereunder and Indebtedness under Swap Contracts), or
(B) fails to observe or perform any other agreement or condition relating to any
such Material Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Material Indebtedness or the beneficiary or beneficiaries of such
Material Indebtedness (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Material Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the $50,000,000; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
(other than Immaterial Subsidiaries, provided that no Loan Party shall incur any
liability (contingent or otherwise) in respect thereof) institutes or consents
to the institution of any proceeding under the Bankruptcy Code or any other
federal, state, provincial, or foreign bankruptcy, insolvency, receivership or
similar law, or makes an assignment for the benefit of creditors; or applies for
or

 

121



--------------------------------------------------------------------------------

consents to the appointment of any receiver, trustee, custodian, conservator,
monitor, liquidator, rehabilitator, administrator, administrative receiver or
similar officer for it or for all or any material part of its property; or any
receiver, trustee, custodian, conservator, monitor, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
the Bankruptcy Code or any other federal, state, provincial, or foreign
bankruptcy, insolvency, receivership or similar law relating to any such Person
or to all or any material part of its property is instituted without the consent
of such Person and continues undismissed or unstayed for sixty (60) calendar
days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
(other than Immaterial Subsidiaries, provided that no Loan Party shall incur any
liability (contingent or otherwise) in respect thereof) becomes unable or admits
in writing its inability or fails generally to pay its debts as they become due,
or (ii) any writ or warrant of attachment or execution or similar process is
issued or levied against all or any material part of the property of the Loan
Parties, taken as a whole, and is not released, vacated or fully bonded within
thirty (30) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary thereof
(other than Immaterial Subsidiaries, provided that no Loan Party shall incur any
liability (contingent or otherwise) in respect thereof) one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments and orders) exceeding $50,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer is rated at least “A”
by A.M. Best Company, has been notified of the potential claim and does not
dispute coverage), and (i) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (ii) there is a period of twenty
(20) consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (a)(i) An ERISA Event occurs with respect to a Plan subject to ERISA
or a Multiemployer Plan subject to ERISA which has resulted or could reasonably
be expected to result in liability of any Loan Party under Title IV of ERISA in
an aggregate amount in excess of $50,000,000, or (ii) any Loan Party or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan and such failure to pay
would reasonably be expected to have a Material Adverse Effect; or (b) (i) if a
Loan Party is in default with respect to payments to a Plan resulting from their
complete or partial withdrawal from a Plan for which a trustee has been
appointed by any Governmental Authority or a Plan which has been terminated or
(ii) any event or any Lien arises (save for contribution amounts not yet due) in
connection with any Plan that may reasonably be expected to have a Material
Adverse Effect; or

(j) Invalidity of Loan Documents. (i) Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under SECTION 6.04 or SECTION 6.05) or as a result of acts
or omissions by any Agent or any Lender or the satisfaction

 

122



--------------------------------------------------------------------------------

in full of all the Obligations, ceases to be in full force and effect; or any
Loan Party contests in writing (or supports any other Person in contesting) the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies in writing that it has any or further liability or obligation under
any Loan Document (other than as a result of repayment in full of the
Obligations and termination of the Commitments), or purports in writing to
revoke or rescind any Loan Document; or (ii) any challenge by or on behalf of
any Loan Party, receiver, trustee, custodian, conservator, monitor, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for any
Loan Party or for all or any material part of its property to the validity of
any Loan Document or the applicability or enforceability of any Loan Document
strictly in accordance with the subject Loan Document’s terms or which seeks to
void, avoid, limit, or otherwise adversely affect any security interest created
by or in any Loan Document or any payment made pursuant thereto; or

(k) Change in Control. There occurs any Change in Control; or

(l) Security Documents. Any Security Document after delivery thereof shall for
any reason (other than pursuant to the terms thereof) cease to create a valid
and perfected first priority Lien (subject only to (x) Permitted Encumbrances
having priority under Applicable Law and (y) Permitted Junior Liens having
priority over Secondary Collateral) on the Collateral purported to be covered
thereby; or

(m) Termination of Guaranty. The termination of the Facility Guaranty or any
other guaranty of the Obligations (except for any release or termination
permitted hereunder).

SECTION 7.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent may
and, at the request of the Required Lenders, shall take any or all of the
following actions:

(a) declare the Commitment of each Lender to make Loans (including the
obligation of the Swingline Lender to make Swingline Loans) and any obligation
of the Issuing Banks to issue Letters of Credit to be terminated, whereupon such
Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the amount of the Letter of
Credit Outstandings (in an amount equal to 105% Letter of Credit Outstandings);
and

(d) exercise on behalf of itself and the Secured Parties all rights and remedies
available to it and the Secured Parties under the Loan Documents or Applicable
Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Loan Party under any Debtor Relief Law, the
obligation of each Lender to make Loans and any obligation of the Issuing Banks
to issue Letters of Credit shall automatically terminate,

 

123



--------------------------------------------------------------------------------

the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the amount of Letter of Credit
Outstandings as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

SECTION 7.03 Application of Proceeds.

After the occurrence and during the continuance of (i) any Cash Dominion Event,
or (ii) any Event of Default and acceleration of the Obligations, all proceeds
realized from any Loan Party or on account of any Collateral owned by a Loan
Party or any payments in respect of any Obligations and all proceeds of the
Collateral, shall be applied in the following order:

(a) FIRST, ratably to pay the Obligations in respect of any fees, indemnities,
expenses and other amounts (including fees, charges and disbursements of counsel
to the Administrative Agent) then due to the Administrative Agent until paid in
full;

(b) SECOND, ratably to pay the Obligations in respect of any fees due to the
Revolving Credit Lenders and indemnities, expenses and other amounts (including
fees, charges and disbursements of counsel to the Lenders and the Issuing Banks)
then due to the Lenders and the Issuing Banks, until paid in full;

(c) THIRD, ratably to pay interest accrued in respect of the Obligations (other
than any Obligations on account of Term Loans, Cash Management Services, Bank
Products and other outstanding Other Liabilities) until paid in full;

(d) FOURTH, to pay principal due in respect of the Swingline Loans until paid in
full;

(e) FIFTH, ratably to pay principal due in respect of the Revolving Credit Loans
until paid in full;

(f) SIXTH, to the Administrative Agent, to be held by the Administrative Agent,
for the ratable benefit of the Issuing Banks and the Revolving Credit Lenders as
Cash Collateral in an amount up to 105% of the then Letter of Credit
Outstandings until paid in full;

(g) SEVENTH, ratably to pay the Obligations in respect of any fees then due to
the Term Lenders, until paid in full;

(h) EIGHTH, ratably to pay interest accrued and payable in respect of any Term
Loans, until paid in full;

(i) NINTH, ratably to pay principal due in respect of the Term Loans until paid
in full;

(j) TENTH ratably to pay any other outstanding Obligations (including any
Obligations on account of Cash Management Services, Bank Products and other
Obligations constituting Other Liabilities); and

 

124



--------------------------------------------------------------------------------

(k) ELEVENTH, to the Borrower or such other Person entitled thereto under
Applicable Law.

ARTICLE VIII

The Administrative Agent

SECTION 8.01 Appointment and Authority.

(a) Each of the Lenders and the Issuing Banks hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Banks, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including the Swingline Lender) and
each Issuing Bank hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and such Issuing Bank for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to SECTION 8.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article VIII and Article IX
(as though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

SECTION 8.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

125



--------------------------------------------------------------------------------

SECTION 8.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in SECTIONS 9.01 and 7.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an Issuing Bank.

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 8.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other

 

126



--------------------------------------------------------------------------------

distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

SECTION 8.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

SECTION 8.06 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the Issuing Banks and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Banks under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired)

 

127



--------------------------------------------------------------------------------

Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and SECTIONS 11.04 and 9.05 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an Issuing Bank and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank and Swingline
Lender, (ii) the retiring Issuing Bank and Swingline Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor Issuing Bank shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
Issuing Bank to effectively assume the obligations of the retiring Issuing Bank
with respect to such Letters of Credit.

SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 8.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Joint Bookrunners,
Joint Lead Arrangers, Syndication Agent or Documentation Agent listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Bank hereunder.

SECTION 8.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit
Outstandings shall then be due and payable as

 

128



--------------------------------------------------------------------------------

herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Credit Extensions and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Banks and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Banks and the Administrative Agent under
any other provisions of the Loan Documents, including SECTIONS 2.17 and 9.04)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and Issuing Banks, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under SECTIONS 2.17 and 9.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank or in any such proceeding.

SECTION 8.10 Collateral and Guaranty Matters.

Each of the Lenders and each Issuing Bank irrevocably authorize the
Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of all Commitments and
payment in full of all Obligations (other than (A) contingent indemnification
obligations and (B) contingent obligations consisting of Other Liabilities) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the applicable Issuing Banks shall have been made), (ii) that is sold or to
be sold as part of or in connection with any sale permitted hereunder or under
any other Loan Document, or (iii) if approved, authorized or ratified in writing
in accordance with SECTION 9.01;

(b) to release any Facility Guarantor from its obligations under the Facility
Guarantee if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder;

 

129



--------------------------------------------------------------------------------

(c) to release any Mortgage on any Pledged Real Estate, upon the written request
of the Borrower made in accordance with Section 9.24; and

(d) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by SECTION 6.01(i).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Facility Guarantor from its obligations under the Facility Guarantee
pursuant to this SECTION 8.10. In each case as specified in this SECTION 8.10,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Facility Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this SECTION 8.10.

SECTION 8.11 Loan Documents.

Without limiting the generality of the provisions of the last paragraph of
SECTION 8.03, for purposes of determining compliance with the conditions
specified in SECTION 4.01, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Amendment Effective
Date specifying its objection thereto. Without limiting the generality of the
foregoing, the Lenders hereby irrevocably authorize the Administrative Agent to
enter into, after the Amendment Effective Date, any intercreditor agreement (or
amendment or acknowledgement thereto) and agree to be bound by the provisions
thereof, in connection with any Permitted Junior Liens, provided such
intercreditor agreement shall be in form and substance reasonably satisfactory
to the Administrative Agent.

SECTION 8.12 Other Liabilities.

Except as otherwise expressly set forth herein or in any Facility Guarantee or
any Security Document, no holder of Other Liabilities that obtains the benefits
of SECTION 7.03, any Facility Guarantee or any Collateral by virtue of the
provisions hereof or of any Facility Guarantee or any Security Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article VIII to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, any Other Liabilities.

 

130



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01 Amendments, Etc.

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrower or the
applicable Loan Party, as the case may be, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that, no such amendment, waiver or consent shall:

(a) waive any condition set forth in SECTION 4.01, except solely as it relates
to the payment of any fees and expenses of the Administrative Agent and the
Arrangers (which shall require only the written consent of the Administrative
Agent and the Borrower);

(b) extend or increase the Commitment of any Lender without the written consent
of such Lender (it being understood that a waiver of any condition precedent set
forth in SECTION 4.03 or the waiver of any Default, mandatory prepayment or
mandatory reduction of any Commitments shall not constitute an extension or
increase of any Commitment of any Lender);

(c) postpone any date scheduled for, or reduce the amount of, any payment of
principal, interest, fees or other amounts payable under the Loan Documents or
reduce the amount of, waive or excuse any such payment or postpone the
expiration of the Commitments or the Maturity Date, without the prior written
consent of all Lenders directly affected thereby provided that, only the consent
of the Required Revolving Credit Lenders or Required Term Lenders, as
applicable, shall be necessary to amend the definition of “Default Rate” or to
waive any obligation of the Borrower to pay interest at the Default Rate, in
each case, as it relates to the Loans and other Obligations owing to such Class
of Lenders;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document without the prior written consent of all Lenders directly affected
thereby; provided that, only the consent of the Required Revolving Credit
Lenders or Required Term Lenders, as applicable, shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate, in each case, as it relates to the Loans and other
Obligations owing to such Class of Lenders;

(e) (a) change any provision of this SECTION 9.01, the definition of “Required
Lenders”, “Required Revolving Lenders”, “Required Term Lenders”, “Supermajority
Consent of the Lenders”, or any other provision of any Loan Document specifying
the number or percentage of Lenders required to waive, amend or modify any
rights thereunder or make any determination or grant any consent thereunder,
without the prior written consent of all Lenders or, in the case of (x) a change
to the definition of the “Required Revolving Lenders”, all Revolving Credit
Lenders and (y) a change to the definition of the “Required Term Lenders”, all
Term Lenders or (b) change any provision of SECTION 2.14(a)(i) or SECTION
2.15(A) without the prior written consent of all Revolving Credit Lenders;

 

131



--------------------------------------------------------------------------------

(f) other than in a transaction permitted under SECTION 6.05, release all or
substantially all of the Collateral in any transaction or series of related
transactions, without the prior written consent of all Lenders; or

(g) other than in connection with a transaction permitted under SECTION 6.04 or
SECTION 6.05, release all or substantially all of the value of the Facility
Guarantee, without the written consent of each Lender, except to the extent the
release of any Facility Guarantor from the Facility Guarantee is permitted
pursuant to SECTION 8.10 (in which case such release may be made by the
Administrative Agent acting alone); or

(h) increase any advance rate under the “Revolving Credit Borrowing Base” or
“Term Borrowing Base” above the advance rates as in effect on the Amendment
Effective Date, without the prior written consent of all Lenders;

(i) change the definition of the terms “Availability”, “Revolving Credit
Borrowing Base” or “Term Borrowing Base” or any component definition of any such
terms (other than the applicable advance rates) if as a result thereof the
amounts available to be borrowed by the Borrower would be increased, without the
prior written Supermajority Consent of the Lenders and the prior written consent
of the Required Term Lenders; provided, however, that the foregoing shall not
limit the discretion of the Administrative Agent to change, establish or
eliminate any Reserves (including the Term Loan Reserve); or

(j) without the prior written consent of all Lenders, modify the definition of
Permitted Overadvance so as to increase the amount thereof, or to cause the
aggregate Revolving Commitments (or the Revolving Commitment of any Lender) to
be exceeded as a result thereof, or, except as provided in such definition, the
time period for a Permitted Overadvance;

(k) without the prior written consent of all Lenders, change SECTION 2.15,
SECTION 2.16(i)(v), SECTION 7.03, or amend or modify the ratable requirement of
SECTION 9.08(b); or

(l) without the prior written consent of all Lenders, (i) subordinate the
Obligations hereunder to any other Indebtedness, or (ii) except as expressly
provided herein or provided by operation of Applicable Law, subordinate the
Liens granted hereunder or under the other Loan Documents to any other Lien;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each Issuing Bank in addition to the Lenders required
above, affect the rights or duties of an Issuing Bank under this Agreement or
any Letter of Credit application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document, and (iv) the Fee

 

132



--------------------------------------------------------------------------------

Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Revolving Commitment of any Defaulting Lender may
not be increased or extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Required
Revolving Credit Lenders or the Required Term Lenders, as applicable, the
Borrower may replace such non-consenting Lender in accordance with SECTION
2.22(b); provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph).

SECTION 9.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, any other Loan Party, the Administrative Agent, an
Issuing Bank or the Swingline Lender, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 9.02; and; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

133



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Bank pursuant to Article
II if such Lender or such Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, any Issuing
Bank or any other Person for losses, claims, damages, liabilities or expenses of
any kind (whether in tort, contract or otherwise) arising out of the Borrower’s
or the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Loan Party, any Lender, any Issuing Bank
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Loan Parties, the Administrative Agent,
each Issuing Bank and the Swingline Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other

 

134



--------------------------------------------------------------------------------

communications hereunder by notice to each Loan Party, the Administrative Agent,
the Issuing Bank and the Swingline Lender. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

SECTION 9.03 No Waiver; Cumulative Remedies.

No failure by any Credit Party to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with SECTION 7.02 for the benefit of all
Credit Parties; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Issuing Bank or the
Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an Issuing Bank or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with SECTION 9.08(a) (subject to the
terms of SECTION 9.08(b)), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
SECTION 7.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to SECTION 9.08(b), any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

135



--------------------------------------------------------------------------------

SECTION 9.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Banks in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or any Issuing Bank (including the fees,
charges and disbursements of one counsel for the Administrative Agent, any
Lender or any Issuing Bank (unless there is an actual or perceived conflict of
interest in which case each such Person may retain its own counsel)), and shall
pay all fees and time charges for attorneys who may be employees of the
Administrative Agent, any Lender or any Issuing Bank, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with Loans made or Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Issuing
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, any
actual or prospective claim, litigation, investigation or proceeding relating to
arising out of (whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party or any of
the Borrower’s or such Loan Party’s directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto) (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability of the Borrower or any of its Subsidiaries, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the

 

136



--------------------------------------------------------------------------------

gross negligence or willful misconduct of such Indemnitee, the breach by such
Indemnitee of its obligations under the Loan Documents or disputes among
Indemnitees or (y) result from a claim brought by the Borrower or any other Loan
Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Issuing Bank or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), each Issuing Bank or such Related Party, as the case may be, such
Lender’s ratable share (based on the aggregate Commitments and Loans of such
Lender in comparison to the aggregate Commitments and Loans of all Lenders)
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or any Issuing Bank in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or any Issuing Bank in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of SECTION 2.01(b).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, any Issuing Bank and the Swingline Lender, the
replacement of any Lender, the termination of all Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

137



--------------------------------------------------------------------------------

SECTION 9.05 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to any
Credit Party, or any Credit Party exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Credit Party in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect.

SECTION 9.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of SECTION 9.06(b), (ii) by way of participation in accordance with
the provisions of SECTION 9.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of SECTION 9.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Issuing Banks and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Revolving Credit Loans
(including for purposes of this SECTION 9.06(b), participations in Letter of
Credit Outstandings and in Swingline Loans) at the time owing to it); provided
that any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment of any Class and the Loans of any Class at the time owing to
it or in the case of an assignment to a Lender or an Eligible Affiliate of a
Lender, no minimum amount need be assigned; and

 

138



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment of any Class (which for this purpose includes
the outstanding Loans thereunder) or, if the Commitment of such Class is not
then in effect, the principal outstanding balance of the Loans of such Class of
the assigning Lender subject to each such assignment, determined as of the date
the Assignment and Acceptance with respect to such assignment is delivered to
the Administrative Agent or, if “Trade Date” is specified in the Assignment and
Acceptance, as of the Trade Date, shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitments
assigned, except that this clause (ii) shall not (A) apply to the Swingline
Lender’s rights and obligations in respect of Swingline Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
the Revolving Credit Loans (and Revolving Commitments) and Term Loans (and the
Term Commitments, if any) on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender
or an Eligible Affiliate of a Lender;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Commitment if such assignment is to a Person that is not a Lender with a
Commitment or an Eligible Affiliate of such Lender or (2) any Term Commitment or
Revolving Credit Commitment if such assignment is to a Person that is not a
Lender with a Commitment of such Class or an Eligible Affiliate of such Lender;

(C) the consent of the Issuing Banks (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Revolving Credit Commitment if such assignment is to a Person that is not a
Lender with a Revolving Credit Commitment or an Eligible Affiliate of such
Lender; and

(D) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Revolving Credit Commitment if such assignment is to a Person that is not a
Lender with a Revolving Credit Commitment or an Eligible Affiliate of such
Lender;

 

139



--------------------------------------------------------------------------------

(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any Deteriorating Lender or any Subsidiary of such Person,
or any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Revolving Credit Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, any
Issuing Bank or any Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans, if any, in accordance
with its Commitment Percentage of the applicable Class of Loans being assigned.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of SECTIONS 2.12, 2.14(b), 2.21 and 9.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
SECTION 9.06(d).

 

140



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and Obligations in respect of Letter of Credit owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting Lender
or a Deteriorating Lender. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender, a Deteriorating Lender
or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including in the case of a Revolving Credit Lender such Revolving Credit
Lender’s participations in Letter of Credit Outstandings and/or Swingline Loans)
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent, the Lenders and the Issuing Banks shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 9.01 that
affects such Participant. Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits and
subject to the obligations of SECTIONS 2.12, 2.14(b) and 2.21 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
SECTION 9.06(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of SECTION 9.08(a) as though it were a Lender, provided
such Participant agrees to be subject to SECTION 9.08(b) as though it were a
Lender. Each Lender that sells a participation, acting solely for this purpose
as a non-fiduciary agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement or any other
Loan Document) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive, and
such Lender, each Loan Party and the Administrative Agent shall treat each
person whose name is recorded in the Participant Register pursuant to the terms
hereof as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary.

 

141



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under SECTION 2.12 or SECTION 2.21 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant shall not be entitled to the benefits of SECTION 2.21 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
SECTION 2.21(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as Issuing Bank or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Revolving Credit Loans pursuant to
SECTION 9.06(b), Bank of America may, (i) upon 30 days’ notice to the Borrower
and the Lenders, resign as an Issuing Bank and/or (ii) upon 30 days’ notice to
the Borrower, resign as Swingline Lender. In the event of any such resignation
as an Issuing Bank or Swingline Lender, the Borrower shall be entitled to
appoint from among the Lenders (who shall agree to such appointment) a successor
Issuing Bank or Swingline Lender hereunder; provided, however, that no failure
by the Borrower to appoint any such successor shall affect the resignation of
Bank of America as an Issuing Bank or Swingline Lender, as the case may be. If
Bank of America resigns as an Issuing Bank, it shall retain all the rights,
powers, privileges and duties of an Issuing Bank hereunder with respect to all
of its Letters of Credit outstanding as of the effective date of its resignation
as an Issuing Bank and all Obligations on account of such Letters of Credit
(including the right to require the Lenders to make Revolving Credit Loans or
fund risk participations in Letter of Credit Disbursements pursuant to SECTION
2.11(g)). If Bank of America resigns as Swingline Lender, it shall retain all
the rights of the Swingline Lender provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Revolving Credit
Loans or fund risk participations in outstanding Swingline Loans pursuant to
SECTION 2.20(a). Upon the appointment of a successor Issuing Bank and/or
Swingline Lender, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Bank or
Swingline Lender, as the case may be, and (b) the successor Issuing Bank shall
issue letters of credit in substitution for the Letters of Credit issued by Bank
of America, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 

142



--------------------------------------------------------------------------------

SECTION 9.07 Confidentiality.

Each of the Administrative Agent, Arrangers, the Lenders and the Issuing Banks
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its respective Affiliates,
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to SECTION 2.02 or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, any Issuing Bank
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by any Loan Party or
any Subsidiary thereof, provided that, in the case of information received from
a Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 9.08 Setoff; Sharing of Excess Payments.

(a) In addition to any rights and remedies of the Lenders provided by Applicable
Law, upon the occurrence and during the continuance of any Event of Default
arising under SECTION 7.01(a), each Lender, each Issuing Bank and their
respective Affiliates is authorized at any time and from time to time, without
prior notice to the Borrower or any other Loan Party, any such notice being
waived by the Borrower (on its own behalf and on behalf of each Loan Party and
its Subsidiaries) to the fullest extent permitted by Applicable Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held by, and other Indebtedness at any time owing by, such
Lender and its Affiliates to or for the credit or the account of the respective
Loan Parties against any and all Obligations owing to such Lender and its
Affiliates hereunder or under any other Loan Document, now or hereafter
existing, to the extent such amounts are then due and owing; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over

 

143



--------------------------------------------------------------------------------

immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.24 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of each
Lender and each Issuing Bank under this SECTION 9.08 are in addition to other
rights and remedies (including other rights of setoff) that the Administrative
Agent, such Lender and such Issuing Bank may have.

(b) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations due and payable to all Lenders hereunder and under the
other Loan Documents at such time) of payments on account of the Obligations due
and payable to all Lenders hereunder and under the other Loan Documents at such
time obtained by all the Lenders at such time or (b) Obligations owing (but not
due and payable) to such Lender hereunder and under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Parties at such time)
of payment on account of the Obligations in respect of the Facilities owing (but
not due and payable) to all Lenders hereunder and under the other Loan Documents
at such time obtained by all of the Lenders at such time then the Lender
receiving such greater proportion shall (i) notify the Administrative Agent of
such fact, and (ii) purchase (for cash at face value) participations in the
Revolving Credit Loans and subparticipations in Letter of Credit Outstandings
and Swingline Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of Obligations then
due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:

(A) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(B) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in SECTION 2.23, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in Letter of Credit Outstandings or Swingline Loans
to any assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).

 

144



--------------------------------------------------------------------------------

(c) Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

SECTION 9.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by Applicable Law (the “Maximum
Rate”). If any Credit Party shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by a
Credit Party exceeds the Maximum Rate, such Person may, to the extent permitted
by Applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

SECTION 9.10 Counterparts.

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
by electronic .pdf copy of an executed counterpart of a signature page to this
Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Administrative Agent may also require that any such documents and signatures
delivered by telecopier be confirmed by a manually signed original thereof;
provided that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by telecopier.

SECTION 9.11 Integration.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Credit Parties in any other Loan Document shall not be deemed a conflict with
this Agreement. Each Loan Document was drafted with the joint participation of
the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

 

145



--------------------------------------------------------------------------------

SECTION 9.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this SECTION 9.12, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent, any
Issuing Bank or the Swingline Lender, as applicable, then such provisions shall
be deemed to be in effect only to the extent not so limited.

SECTION 9.13 GOVERNING LAW; JURISDICTION; ETC.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

146



--------------------------------------------------------------------------------

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 9.14 WAIVER OF RIGHT TO TRIAL BY JURY.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.15 Agency for Perfection.

Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Administrative Agent and the Secured
Parties, in assets which, in accordance with Article 9 of the UCC or any other
Applicable Law of the United States or otherwise can be perfected only by
possession. Should any Secured Party (other than the Administrative Agent)
obtain possession of any such Collateral, such Secured Party shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent, or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

SECTION 9.16 USA PATRIOT ACT, ETC.

Each Lender hereby notifies the Loan Parties that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) and other “know your customer” rules, regulations, laws and
policies (together with the Act, collectively, the “KYC Provisions”), it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of each Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with KYC Provisions. Each Loan Party is in compliance, in all
material respects, with the KYC Provisions. No part of the proceeds of the Loans
will be used by the Loan Parties, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

147



--------------------------------------------------------------------------------

SECTION 9.17 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Borrower and the other Loan Parties
acknowledges and agrees that: (i) (A) the arranging and other services regarding
this Agreement provided by the Administrative Agent and the Arrangers are
arm’s-length commercial transactions between the Borrower, the other Loan
Parties and their respective Affiliates, on the one hand, and the Administrative
Agent and the Arrangers on the other hand, (B) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each of the Borrower
and the other Loan Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent and the
Arrangers each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent nor any Arranger has any obligation to the
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, the other Loan Parties and their respective Affiliates,
and neither the Administrative Agent nor any Arranger has any obligation to
disclose any of such interests to the Borrower, any other Loan Party or any of
their respective Affiliates. To the fullest extent permitted by law, each of the
Borrower and the other Loan Parties hereby waives and releases any claims that
it may have against the Administrative Agent and each Arranger with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

SECTION 9.18 Foreign Asset Control Regulations.

Neither of the advance of the Loans or issuance of any Letter of Credit nor the
use of the proceeds of any thereof will violate the Trading With the Enemy Act
(50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”) or any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets Control
Regulations”) or any enabling legislation or executive order relating thereto
(which for the avoidance of doubt shall include, but shall not be limited to
(a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)). Furthermore,
neither the Borrower or its Subsidiaries (a) is or will become a “blocked
person” as described in the Executive Order, the Trading With the Enemy Act or
the Foreign Assets Control Regulations or (b) knowingly engages or will engage
in any dealings or transactions, or be otherwise associated, with any such
“blocked person” or in any manner violative of any such order.

 

148



--------------------------------------------------------------------------------

SECTION 9.19 Survival.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any extension of credit hereunder, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

SECTION 9.20 Press Releases and Related Matters.

Each Loan Party consents to the publication by the Administrative Agent of
customary trade advertising material in tombstone format relating to the
financing transactions contemplated by this Agreement using any Loan Party’s
name, and with the consent of the Borrower, logo or trademark. The
Administrative Agent shall provide a draft reasonably in advance of any
advertising material to the Borrower for review and comment prior to the
publication thereof. The Administrative Agent and the Lenders reserve the right
to provide to industry trade organizations information necessary and customary
for inclusion in league table measurements.

SECTION 9.21 Electronic Execution of Assignments and Certain Other Documents.

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

SECTION 9.22 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

SECTION 9.23 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent,

 

149



--------------------------------------------------------------------------------

any Issuing Bank or any Lender hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent, such Issuing Bank or such Lender, as the case may be, of
any sum adjudged to be so due in the Judgment Currency, the Administrative
Agent, such Issuing Bank or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent, any Issuing Bank or any Lender
from the Borrower in the Agreement Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent, such Issuing Bank or such Lender, as the case may be,
against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent, any Issuing
Bank or any Lender in such currency, the Administrative Agent, such Issuing Bank
or such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

SECTION 9.24 Pledged Real Estate. The Loan Parties may, at their sole option and
discretion, from time to time designate Real Estate described on SCHEDULE 9.24
as “Pledged Real Estate”. All Real Estate so designated shall be made subject to
a Mortgage granted to the Administrative Agent, for the benefit of the Secured
Parties, to secure the payment and performance of the Obligations. Such Pledged
Real Estate, to the extent constituting Eligible Real Estate, shall be included
in the determination of the Term Borrowing Base. The Borrowers and the
Administrative Agent, may from time to time, agree to amend SCHEDULE 9.24 to add
or remove Real Estate owned by the Loan Parties from such SCHEDULE; provided
that, in the event that the Loan Parties have previously designated any Real
Estate as “Pledged Real Estate”, such SCHEDULE may not be amended to remove any
Pledged Real Estate (or release any Mortgage or other Liens encumbering such
Pledged Real Estate) except upon written request of the Borrower, which request
shall be accompanied by an updated Borrowing Base Certificate and projections,
in each case, in form and substance satisfactory to the Administrative Agent,
demonstrating that after giving effect to any such release, Availability as of
such date and on a projected basis as at the end of each Fiscal Month for the
immediately succeeding six (6) Fiscal Months, shall exceed twenty-five percent
(25%) of the Maximum Aggregate Borrowing Amount (calculated after giving effect
to the adjustment in the Term Borrowing Base arising from the removal of such
Pledged Real Estate). The Administrative Agent shall release any collateral
security related to any Pledged Real Estate which is removed from such SCHEDULE
in accordance with this Section 9.24.

SECTION 9.25 Amendment and Restatement. On the Amendment Effective Date, this
Agreement shall amend, restate and supersede the Existing Credit Agreement in
its entirety, except as provided in this Section 9.25. On the Amendment
Effective Date, the rights and obligations of the parties evidenced by the
Existing Credit Agreement shall be evidenced by this Agreement and the other
Loan Documents and the grant of security interest in the Collateral by the
relevant Loan Parties under the Existing Credit Agreement and the other “Loan
Documents” (as defined in the Existing Credit Agreement) shall continue under
but as amended by this Agreement and the other Loan Documents, and shall not in
any event be terminated,

 

150



--------------------------------------------------------------------------------

extinguished or annulled but shall hereafter be governed by this Agreement and
the other Loan Documents. All references to the Existing Credit Agreement in any
Loan Document or other document or instrument delivered in connection therewith
shall be deemed to refer to this Agreement and the provisions hereof. Without
limiting the generality of the foregoing and to the extent necessary, the
existing lenders, the Lenders and the Administrative Agent reserve all of their
rights under the Existing Credit Agreement and the other “Loan Documents” (as
defined in the Existing Credit Agreement) which by their express terms survive
the termination of the Existing Credit Agreement and each of the Facility
Guarantors hereby obligates itself again in respect of all such present and
future “Obligations” (as defined in the Existing Credit Agreement). Nothing
contained herein shall be construed as a novation of the “Obligations”
outstanding under and as defined in the Existing Credit Agreement, which shall
remain in full force and effect, except as modified hereby.

[SIGNATURE PAGES FOLLOW]

 

151



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

RADIOSHACK CORPORATION,

    as Borrower

By:   /s/ Mark W. Barfield   Name: Mark W. Barfield   Title: Vice President &
Treasurer

 

RADIOSHACK CUSTOMER SERVICE LLC

RADIOSHACK GLOBAL SOURCING
    CORPORATION

RADIOSHACK GLOBAL SOURCING, INC.

SCK, INC.

TANDY FINANCE CORPORATION,

    as a Facility Guarantor

By:   /s/ Mark W. Barfield   Name: Mark W. Barfield   Title: Vice President &
Treasurer

 

RADIOSHACK GLOBAL SOURCING

    LIMITED PARTNERSHIP

TE ELECTRONICS LP

IGNITION L.P.,

    as a Facility Guarantor

By: RadioShack Corporation, its general partner   By:   /s/ Mark W. Barfield  
Name: Mark W. Barfield   Title: Vice President & Treasurer

 

TRS QUALITY, INC.,

    as a Facility Guarantor

By:   /s/ Joel H. Tiede  

 

  Name: Joel H. Tiede   Title: President

SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA,

    as Administrative Agent, Swingline Lender, a

    Lender and an Issuing Bank

By:   /s/ David Vega   Name: David Vega   Title: Managing Director

SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

    ASSOCIATION,

    as a Lender and as an Issuing Bank

By:   /s/ Connie Liu   Name: Connie Liu   Title: Vice President

SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

REGIONS BANK,

    as a Lender

By:   /s/ Louis Alexander   Name: Louis Alexander   Title: Attorney in Fact

SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

    as a Lender

By:   /s/ Kevin D. Padgett   Name: Kevin D. Padgett   Title: Authorized Officer

SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

HSBC BANK USA N.A.,

    as a Lender

By:   /s/ Brian Gingue   Name: Brian Gingue   Title: Vice President

SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

SOVEREIGN BANK,

    as a Lender

By:   /s/ Cameron Gateman   Name: Cameron Gateman   Title: SVP – Corporate
Banking

SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

    as a Lender

By:   /s/ P. Ann Daniel   Name: P. Ann Daniel   Title: Officer

SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

    as a Lender

By:   /s/ Jonathan Parker   Name: Jonathan Parker   Title: Assistant Vice
President

SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

SUNTRUST BANK,

    as a Lender

By:   /s/ J. Matney Gornall   Name: J. Matney Gornall   Title: VP

SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

    as a Lender

By:

 

/s/ Paul A. Taubeneck

 

Name: Paul A. Taubeneck

 

Title: Vice President

SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

COMPASS BANK,

    as a Lender

By:   /s/ Ramon Garcia   Name: Ramon Garcia   Title: Vice President

SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT